Exhibit 10.1

 

AMENDMENT AGREEMENT

 

This Amendment Agreement, dated as of August 28, 2013 (this “Amendment
Agreement”) to the Original Credit Agreement referred to below and is entered
into among Radiation Therapy Services, Inc., a Florida corporation (“Borrower”),
Radiation Therapy Services Holdings, Inc., a Delaware corporation (“Parent”),
the Subsidiaries of the Borrower identified as “Subsidiary Guarantors” on the
signature pages hereto (the “Subsidiary Guarantors” together with Parent, the
“Guarantors”), the Lenders signatory hereto (the “Lenders”) and Wells Fargo
Bank, National Association, in its capacity as administrative agent and
collateral agent (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, reference is made to that certain credit agreement entered into among
the Borrower, Parent, the institutions from time to time party thereto as
lenders, the Administrative Agent and the other agents and arrangers named
therein on May 10, 2012 (as amended, supplemented or otherwise modified from
time to time prior to the date hereof, the “Original Credit Agreement”). 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Original Credit Agreement.

 

WHEREAS, Section 10.1 of the Original Credit Agreement provides that the
Original Credit Agreement may be amended, modified and waived from time to time;
and

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders party hereto agree to amend the Original Credit Agreement in certain
respects as set forth herein and the Lenders party hereto and the Administrative
Agent are agreeable to the same, subject to the terms and conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:

 

Section 1.                          Amendment and Restatement

 

The Original Credit Agreement is, effective as of the Amendment and Restatement
Effective Date (as defined below), hereby amended and restated as set forth in
Exhibit A hereto (the Original Credit Agreement as amended hereby, the “Amended
and Restated Credit Agreement” or the “Credit Agreement”).

 

The Original Credit Agreement is, effective as of the Amendment and Restatement
Effective Date (as defined below), hereby amended to include Exhibit E-3 in the
form attached hereto as Exhibit B.

 

In addition to those amendments specifically set forth herein, the Exhibits to
the Credit Agreement may be modified by the Administrative Agent and the
Borrower in order to reflect the existence of the Term Loans (as defined in the
Amended and Restated Credit Agreement) and to reflect the other changes to the
Original Credit Agreement set forth in this Amendment Agreement.

 

Schedule 1.1A to the Original Credit Agreement shall be replaced with Schedule 1
to this Amendment Agreement, and other than as specifically referred to above or
in the Amended and Restated Credit Agreement, the Exhibits and the Schedules to
the Original Credit Agreement shall be the Exhibits and Schedules to the Amended
and Restated Credit Agreement.

 

--------------------------------------------------------------------------------


 

Section 2.                          Term Loans

 

Subject to the next sentence and the terms and conditions hereof and of the
Amended and Restated Credit Agreement, each Person signatory hereto that is
identified on the signature pages hereof as a “Term Lender” shall make a term
loan in Dollars on the Amendment and Restatement Effective Date in an aggregate
principal amount equal to the amount of its Term Loan Commitment set forth
opposite such Person’s name on Schedule 1 hereto (a “Term Loan”); provided that,
with respect to any Term Lender that was a Lender under the Credit Agreement
immediately prior to giving effect to the Amendment and Restatement Effective
Date, such Term Lender’s obligation to fund in cash the Term Loan to be funded
by such Lender shall, with respect to such Term Lender’s ratable portion of the
Revolving Loans outstanding immediately prior to giving effect to this Amendment
in amount not to exceed $40,000,000 in the aggregate, be reduced by the
principal amount of such Revolving Loans of such Term Lender, and such Revolving
Loans of such Term Lender shall be converted into Term Loans as of the Amendment
and Restatement Effective Date. Amounts repaid or prepaid on account of the Term
Loans may not be reborrowed.

 

Section 3.                          Reduction of Revolving Commitments

 

The Commitments of the Revolving Lenders (as defined in the Amended and Restated
Credit Agreement) shall be reduced on a pro rata basis on the Amendment and
Restatement Effective date as set forth in Section 2.9(b) of the Amended and
Restated Credit Agreement. The parties hereto hereby waive the requirements of
Section 2.6(a) of the Original Credit Agreement with respect to a reduction in
Commitments.  On the Amendment and Restatement Effective Date after giving
effect to this Amendment Agreement, the Commitment of each Revolving Lender
shall be as set forth opposite such Revolving Lender’s name on Schedule 1
hereto.

 

Section 4.                          Amendment to the Guaranty and Collateral
Agreement

 

Effective as of the Amendment and Restatement Effective Date, the Guaranty and
Collateral Agreement is hereby amended as follows:

 

(a)                                 The following defined terms shall be added
to Section 1.02 of the Guaranty and Collateral Agreement in alphabetical order:

 

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 2.07).

 

(b)                                 The definition of “Secured Obligations” in
the Guaranty and Collateral Agreement is hereby amended and restated in its
entirety as follows:

 

“Secured Obligations” means collectively, (a) the Obligations, (b) the due and
punctual payment and performance in full of all obligations of each Loan Party
to the applicable Qualified Counterparty under each Secured Swap Agreement and
(c) the due and punctual payment and performance of all obligations of the Loan
Parties (including overdrafts and related liabilities) to the applicable Cash
Management Bank under each Secured Cash Management Agreement; provided that the
“Secured Obligations” shall exclude any Excluded Swap Obligations.

 

2

--------------------------------------------------------------------------------


 

(c)                                  The following new Section 2.07 shall be
added to the Guaranty and Collateral Agreement:

 

“Section 2.07.                    Keepwell. Each Loan Party that is a Qualified
ECP Guarantor at the time the Guaranty or the grant of the security interest
under the Loan Documents, in each case, by any Specified Loan Party, becomes
effective with respect to any Secured Swap Obligation, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Secured Swap Obligation as may be needed by such Specified Loan Party from time
to time to honor all of its obligations under this Agreement and the other Loan
Documents in respect of such Secured Swap Obligation (but, in each case, only up
to the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Article II voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the Obligations have been paid in full. Each
Qualified ECP Guarantor intends this Section 2.07 to constitute, and this
Section 2.07 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of, each Specified Loan Party for all purposes of the
Commodity Exchange Act.”

 

(d)                                 Section 5.02 of the Guaranty and Collateral
Agreement is hereby amended and restated in its entirety and replaced with the
following:

 

“Application of Proceeds.  The Collateral Agent shall apply the proceeds of any
collection or sale of Collateral pursuant to this Article V, including any
Collateral consisting of cash, as follows:

 

FIRST, to the payment of all fees, costs and expenses and indemnities incurred
by the Collateral Agent and the Administrative Agent in connection with such
collection or sale or otherwise in connection with this Agreement, any other
Loan Document or any of the Secured Obligations, including all court costs and
the fees and expenses of its agents and legal counsel, the repayment of all
advances made by the Collateral Agent hereunder or under any other Loan Document
on behalf of any Grantor and any other costs or expenses incurred in connection
with the exercise of any right or remedy hereunder or under any other Loan
Document;

 

SECOND, to the payment in full of the Revolving Obligations then due and payable
(other than any Letters of Credit that have been Cash Collateralized in an
aggregate amount equal to 103% of the L/C Exposure) (the amounts so applied to
be distributed among the Secured Parties pro rata in accordance with the amounts
of the Revolving Obligations owed to them on the date of any such distribution);

 

THIRD, to Cash Collateralize the outstanding Letters of Credit in an aggregate
amount equal to 103% of the L/C Exposure;

 

FOURTH, to the payment in full of the Term Loan Obligations then due and payable
(the amounts so applied to be distributed among the Secured Parties pro rata in
accordance with the amounts of the Term Loan Obligations then due and payable
owed to them on the date of any such distribution); and

 

FIFTH, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 

3

--------------------------------------------------------------------------------


 

The Collateral Agent shall have sole and absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement.  Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

 

The parties to each Loan Document (including each Loan Party) irrevocably agree
that the terms of this “Application of Proceeds” section will survive, and will
continue in full force and effect and be binding upon each of the parties
hereto, in any proceeding referred to in Section 8(f) of the Credit Agreement,
and such parties will not challenge the foregoing.”

 

Section 5.                          Conditions Precedent to the Effectiveness of
this Amendment Agreement

 

This Amendment Agreement shall become effective as of the date (the “Amendment
and Restatement Effective Date”, which the parties acknowledge is August 29,
2013) when, and only when, the following conditions precedent have been
satisfied:

 

(a)                                 Administrative Agent shall have received (x)
counterparts of this Amendment Agreement, duly executed by (1) the Borrower, (2)
each Guarantor and (3) the Administrative Agent, (4) each Revolving Lender and
(5) each of the Term Lenders (as defined in the Amended and Restated Credit
Agreement).

 

(b)                                 No Default or Event of Default exists and is
continuing or would exist immediately after giving effect to the transactions
contemplated by this Amendment Agreement.

 

(c)                                  As of the Amendment and Restatement
Effective Date and after giving effect to the transactions contemplated by this
Amendment Agreement, the representations and warranties (x) set forth in Section
4 of the Credit Agreement are true and correct in all material respects as of
the date hereof (except for those which expressly relate to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date) and (y) set forth in Section 6 below are true and correct in all
material respects, in each case, to the extent such covenant or other agreement
is not already subject to a “materiality” or “Material Adverse Effect” qualifier
on and as of such date as if made on and as of such date (other than
representations and warranties which speak only as of a certain date, which
representations and warranties shall be made only on such date).

 

(d)                                 The Administrative Agent shall have received
a completed “Life-of-Loan” Federal Emergency Management Agency standard flood
hazard determination with respect to each Mortgaged Property and, if located in
a Special Flood Hazard Area, together with a notice about special flood hazard
area status and flood disaster assistance duly executed by the Borrower and if
applicable, each Loan Party relating thereto (it being understood that all
documents required to be delivered pursuant to this Section 5(d) have been
delivered prior to the date hereof).

 

(e)                                  The Administrative Agent shall have
received a copy of, or a certificate as to coverage under, and a declaration
page relating to, the property insurance policies required by Section 6.5 of the
Credit Agreement (including, without limitation, flood insurance policies) and
the applicable provisions of the Security Documents, each of which shall be
endorsed or otherwise amended to include a “standard” or “New York” lender’s
loss payable or mortgagee endorsement (as applicable) and (ii) shall be
otherwise in form and substance satisfactory to the

 

4

--------------------------------------------------------------------------------


 

Administrative Agent (it being understood that all documents required to be
delivered pursuant to this Section 5(e) have been delivered prior to the date
hereof).

 

(f)                                   All accrued and unpaid (i) interest on the
Revolving Loans and Swingline Loans and (ii) commitment fees pursuant to Section
2.8(a) of the Original Credit Agreement, in each case as of the Amendment and
Restatement Effective Date, shall have been (or shall substantially
simultaneously with the Amendment and Restatement Effective Date be) paid.

 

(g)                                  Each Revolving Lender shall have received,
if requested by it at least three (3) Business Days prior to the Restatement
Effective Date, one or more replacement Notes payable to the order of such
Revolving Lender duly executed by the Borrower in substantially the form of
Exhibit E-1 to the Original Credit Agreement with such modifications as are
deemed appropriate by the Borrower and the Administrative Agent to reflect the
reduction in such Revolving Lender’s Commitments set forth in Section 3 of this
Amendment Agreement, evidencing such Revolving Lenders’ Commitments, as reduced;
provided that such Revolving Lender shall have returned to the Borrower any
Revolving Note held by it prior to the Amendment and Restatement Effective Date.

 

(h)                                 Each Term Lender executing this Amendment as
a “Term Lender” shall have received, if requested by it at least three (3)
Business Days prior to the Restatement Effective Date, one or more Notes payable
to the order of such Term Lender duly executed by the Borrower in substantially
the form of Exhibit E-3 to the Amended and Restated Credit Agreement.

 

(i)                                     The Administrative Agent shall have
received a certificate of the Borrower (on behalf of the Loan Parties)
certifying (A) that the (x) organizational documents and (y) agreement of
limited partnership, operating agreement or bylaws of each Loan Party previously
delivered to the Administrative Agent have not been amended since such date of
delivery or to the extent such organizational documents, agreement of limited
partnership, operating agreement or bylaws have been so amended, that a true and
correct copy thereof, including all amendments thereto, is attached thereto and
that such organizational documents are in full force and effect; and (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
Board of Directors of each Loan Party authorizing the execution, delivery and
performance of the Loan Documents to which it is to be a party and, in the case
of the Borrower, the borrowings thereunder, and that such resolutions have not
been modified, rescinded or amended and are in full force and effect; and (C) a
good standing certificate with respect to the Borrower, dated as of a reasonably
recent date on or prior to the Restatement Effective Date issued by the
Secretary of State in the jurisdiction of its organization.

 

(j)                                    The Administrative Agent shall have
received the following executed legal opinions:

 

(1)              the legal opinion of Kirkland & Ellis LLP, counsel to Parent,
the Borrower and certain other Loan Parties, in form and substance reasonably
acceptable to the Administrative Agent; and

 

(2)              the legal opinions of the special counsel to Parent, the
Borrower and certain other Loan Parties in the jurisdictions reasonably
acceptable to the Administrative Agent.

 

(k)                                 The Borrower shall have paid to the
Administrative Agent, for the account of each Term Lender party to this
Amendment Agreement on the Amendment and Restatement

 

5

--------------------------------------------------------------------------------


 

Effective Date, an amount equal to 2.50% of the aggregate principal amount of
the Term Loan Commitment set forth opposite such Person’s name on Schedule 1
hereto (such amount the “Initial Yield Payment”).  Such Initial Yield Payment
will be in all respects fully earned, due and payable on the Amendment and
Restatement Effective Date and non-refundable and non-creditable thereafter. The
parties acknowledge and agree that for tax purposes only the Initial Yield
Payment shall be treated as a payment described in Treas. Reg. Section
1.1273-2(g)(2) (but not as a payment for property or for services provided by
the lender).

 

Section 6.                          Representations and Warranties

 

On and as of the Amendment and Restatement Effective Date, after giving effect
to the transactions contemplated by this Amendment Agreement, the Borrower
hereby represents and warrants to the Administrative Agent and each Lender as
follows:

 

(a)                                 this Amendment Agreement has been duly
authorized, executed and delivered by the Loan Parties and constitutes the
legal, valid and binding obligation of the Loan Parties enforceable against the
Loan Parties in accordance with its terms and the Loan Documents, as amended by
this Amendment Agreement, constitute the legal, valid and binding obligations of
the Borrower enforceable against the Borrower in accordance with their
respective terms; and

 

(b)                                 No consent, approval, authorization or offer
of, or filing, registration or qualification with, any court or governmental
authority or third party is required by the Borrower in connection with the
execution, delivery or performance by such Person of this Amendment Agreement.

 

Section 7.                          Real Estate Matters

 

(a)                                 Within sixty (60) days after the Amendment
and Restatement Effective Date, unless extended by the Collateral Agent in its
sole discretion, the Borrower shall deliver or cause to be delivered to the
Collateral Agent, with respect to each applicable existing Mortgaged Property,
the following:

 

(i)                                     with respect to each applicable existing
Mortgage encumbering Mortgaged Property, an amendment (each a “Mortgage
Amendment”) duly executed and acknowledged by the applicable Loan Party, and in
form for recording in the recording office where each such Mortgage was
recorded, together with such certificates, affidavits, questionnaires or returns
as shall be required in connection with the recording or filing thereof under
applicable law, in each case in form and substance reasonably satisfactory to
the Collateral Agent;

 

(ii)                                  with respect to each Mortgage Amendment,
an endorsement to the existing Title Policy assuring the Collateral Agent that
the Mortgage, as amended by the Mortgage Amendment, is a valid and enforceable
first priority lien on such Mortgaged Property in favor of the Collateral Agent
for the benefit of the Secured Parties free and clear of all Liens except those
Liens created or permitted by the Mortgage or by the Collateral Agent, and such
Mortgage Policy shall otherwise be in form and substance reasonably satisfactory
to the Collateral Agent;

 

(iii)                               with respect to each Mortgage Amendment,
opinions of local counsel to the Loan Parties, which opinions (x) shall be
addressed to Administrative Agent and each of the Secured Parties, (y) shall
cover (i) the due authorization, execution and delivery of such Mortgage
Amendment and (ii) the enforceability of the respective Mortgage as amended by
the Mortgage

 

6

--------------------------------------------------------------------------------


 

Amendment, and (z) shall be in form and substance reasonably satisfactory to the
Administrative Agent;

 

(iv)                              with respect to each Mortgaged Property, such
affidavits, certificates, information and instruments of indemnification as
shall be required to induce the title insurance company to issue the endorsement
to Title Policy contemplated in subparagraph (ii) of this Section 7; and

 

(v)                                 evidence reasonably acceptable to the
Collateral Agent of payment by the appropriate Loan Party of all applicable
title insurance premiums, search and examination charges and related charges,
mortgage recording taxes, fees, charges, costs and expenses required for the
recording of the Mortgage Amendments and issuance of the endorsements to Title
Policies referred to in subparagraph (ii) of this Section 7.

 

Section 8.                          Reference to and Effect on the Loan
Documents

 

(a)                                 As of the Amendment and Restatement
Effective Date, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of like import, and each reference in
the other Loan Documents to the Credit Agreement (including, without limitation,
by means of words like “thereunder,” “thereof” and words of like import), shall
mean and be a reference to the Credit Agreement as amended and restated hereby,
and this Amendment Agreement and the Amended and Restated Credit Agreement shall
be read together and construed as a single instrument.

 

(b)                                 As of the Amendment and Restatement
Effective Date and after giving effect to the transactions contemplated by this
Amendment Agreement, Borrower hereby acknowledges that it has received and
reviewed a copy of the Amended and Restated Credit Agreement and acknowledges
and agrees to be bound by all covenants, agreements and acknowledgments in the
Amended and Restated Credit Agreement and any other Loan Document to which it is
a party and to perform all obligations and duties required of it by the Amended
and Restated Credit Agreement.

 

(c)                                  Except as expressly amended hereby or
specifically waived above, all of the terms and provisions of the Credit
Agreement and all other Loan Documents are and shall remain in full force and
effect and are hereby ratified and confirmed.

 

(d)                                 The execution, delivery and effectiveness of
this Amendment Agreement shall not, except as expressly provided herein, operate
as a waiver of any right, power or remedy of the Lenders, the Borrower or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver or
amendment of any other provision of any of the Loan Documents or for any purpose
except as expressly set forth herein.

 

(e)                                  This Amendment Agreement shall constitute a
Loan Document under the terms of the Amended and Restated Credit Agreement.

 

Section 9.                          Acknowledgement of Guarantors and
Reaffirmation

 

The Guarantors acknowledge and consent to all terms and conditions of this
Amendment Agreement and agree that this Amendment Agreement, the transactions
contemplated hereby and all documents executed in connection herewith do not
operate to reduce or discharge the Guarantors’ obligations under the Loan
Documents.

 

7

--------------------------------------------------------------------------------


 

Each Loan Party hereby (i) expressly acknowledges the terms of this Amendment
Agreement and the Amended and Restated Credit Agreement, (ii) ratifies and
affirms after giving effect to this Amendment Agreement and the Amended and
Restated Credit Agreement its obligations under the Loan Documents (including
guarantees and security agreements) executed by such Loan Party and (iii) after
giving effect to this Amendment Agreement and the transactions contemplated
hereby, acknowledges, renews and extends its continued liability under all such
Loan Documents and agrees such Loan Documents remain in full force and effect,
as amended hereby and in the Amended and Restated Credit Agreement.  Each Loan
Party hereby (a) affirms and confirms its guarantees, pledges, grants and other
commitments under the Security Documents and (b) agrees that, notwithstanding
the effectiveness of this Amendment, (i) each Security Document, as amended
hereby, shall continue to be in full force and effect and (ii) all guarantees,
pledges, grants and other commitments thereunder shall continue to be in full
force and effect with respect to the Obligations (as the Obligations are
modified pursuant to this Amendment Agreement and the transactions contemplated
hereby) and shall accrue to the benefit of the Secured Parties.  Each of the
Loan Parties further agrees to take any action that may be required or that is
reasonably requested by the Administrative Agent to effect the purposes of this
Amendment Agreement, the transactions contemplated hereby or the Loan Documents
and hereby reaffirms its obligations under each provision of each Loan Document
to which it is party.

 

Section 10.                   Costs and Expenses

 

The Borrower agrees to pay all reasonable out-of-pocket costs and expenses of
the Administrative Agent in connection with the preparation, reproduction,
execution and delivery of this Amendment Agreement and the transactions
contemplated hereby (including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for the Administrative Agent with respect
thereto) in accordance with Section 10.5 of the Credit Agreement.

 

Section 11.                   Execution in Counterparts

 

This Amendment Agreement may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.  Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document.  Delivery of an executed counterpart by
facsimile or other electronic transmission (including Adobe pdf file) shall be
effective as delivery of a manually executed counterpart of this Amendment
Agreement.

 

Section 12.                   Lender Signatures

 

Each Lender that signs a signature page to this Amendment Agreement shall be
deemed to have approved this Amendment Agreement and shall be further deemed for
the purposes of the Loan Documents to have approved this Amendment Agreement. 
Each Lender signatory to this Amendment Agreement agrees that such Lender shall
not be entitled to receive a copy of any other Lender’s signature page to this
Amendment, but agrees that a copy of such signature page may be delivered to the
Borrower and the Administrative Agent.

 

Section 13.                   Governing Law

 

THIS AMENDMENT AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAW TO THE EXTENT THAT

 

8

--------------------------------------------------------------------------------


 

THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WILL BE REQUIRED THEREBY.

 

Section 14.                   Section Titles

 

The section titles contained in this Amendment Agreement are and shall be
without substantive meaning or content of any kind whatsoever and are not a part
of the agreement between the parties hereto, except when used to reference a
section.  Any reference to the number of a clause, subclause or subsection of
any Loan Document immediately followed by a reference in parenthesis to the
title of the section of such Loan Document containing such clause, subclause or
subsection is a reference to such clause, subclause or subsection and not to the
entire section; provided, however, that, in case of direct conflict between the
reference to the title and the reference to the number of such section, the
reference to the title shall govern absent manifest error.  If any reference to
the number of a section (but not to any clause, subclause or subsection thereof)
of any Loan Document is followed immediately by a reference in parenthesis to
the title of a section of any Loan Document, the title reference shall govern in
case of direct conflict absent manifest error.

 

Section 15.                   Notices

 

All communications and notices hereunder shall be given as provided in the
Amended and Restated Credit Agreement.

 

Section 16.                   Severability

 

The fact that any term or provision of this Amendment Agreement is held invalid,
illegal or unenforceable as to any person in any situation in any jurisdiction
shall not affect the validity, enforceability or legality of the remaining terms
or provisions hereof or the validity, enforceability or legality of such
offending term or provision in any other situation or jurisdiction or as applied
to any person.

 

Section 17.                   Successors

 

The terms of this Amendment Agreement shall be binding upon, and shall inure to
the benefit of, the Lenders, the parties hereto and their respective successors
and permitted assigns.

 

Section 18.                   Waiver of Jury Trial

 

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR
PROCEEDING WITH RESPECT TO THIS AMENDMENT AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 

[Signature pages follow.]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first written above.

 

 

RADIATION THERAPY SERVICES HOLDINGS, INC., as Parent

 

 

 

 

By:

/s/ Bryan J. Carey

 

 

Name: Bryan J. Carey

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

RADIATION THERAPY SERVICES, INC., as Borrower

 

 

 

 

By:

/s/ Bryan J. Carey

 

 

Name:

Bryan J. Carey

 

 

Title:

Chief Financial Officer

 

[RTS - Amendment Agreement]

 

--------------------------------------------------------------------------------


 

21ST CENTURY ONCOLOGY SERVICES, INC.

 

21ST CENTURY ONCOLOGY MANAGEMENT SERVICES, INC.

 

21ST CENTURY ONCOLOGY OF ALABAMA, LLC

 

21ST CENTURY ONCOLOGY OF HARFORD COUNTY MARYLAND, LLC

 

21ST CENTURY ONCOLOGY OF JACKSONVILLE, LLC

 

21ST CENTURY ONCOLOGY OF KENTUCKY, LLC

 

21ST CENTURY ONCOLOGY OF NEW JERSEY, INC.

 

21ST CENTURY ONCOLOGY OF PENNSYLVANIA, INC.

 

21ST CENTURY ONCOLOGY OF PRINCE GEORGES COUNTY, MARYLAND, LLC

 

21ST CENTURY ONCOLOGY OF SOUTH CAROLINA, LLC

 

21ST CENTURY ONCOLOGY, LLC

 

AHLC, LLC

 

AMERICAN CONSOLIDATED TECHNOLOGIES, L.L.C.

 

ARIZONA RADIATION THERAPY MANAGEMENT SERVICES, INC.

 

ASHEVILLE CC, LLC

 

ATLANTIC UROLOGY CLINICS, LLC

 

AURORA TECHNOLOGY DEVELOPMENT, LLC

 

BERLIN RADIATION THERAPY TREATMENT CENTER, LLC

 

CALIFORNIA RADIATION THERAPY MANAGEMENT SERVICES, INC.

 

CAROLINA RADIATION AND CANCER TREATMENT CENTER, LLC

 

CAROLINA REGIONAL CANCER CENTER, LLC

 

DERM-RAD INVESTMENT COMPANY, LLC

 

DEVOTO CONSTRUCTION OF SOUTHWEST FLORIDA, INC.

 

FINANCIAL SERVICES OF SOUTHWEST FLORIDA, LLC

 

GETTYSBURG RADIATION, LLC

 

GOLDSBORO RADIATION THERAPY SERVICES, INC.

 

JACKSONVILLE RADIATION THERAPY SERVICES, LLC

 

MARYLAND RADIATION THERAPY MANAGEMENT SERVICES, LLC

 

MICHIGAN RADIATION THERAPY MANAGEMENT SERVICES, INC.

 

NEVADA RADIATION THERAPY MANAGEMENT SERVICES, INCORPORATED

 

[RTS - Amendment Agreement]

 

--------------------------------------------------------------------------------


 

NEW ENGLAND RADIATION THERAPY MANAGEMENT SERVICES, INC.

 

NEW YORK  RADIATION THERAPY MANAGEMENT SERVICES, LLC

 

NORTH CAROLINA RADIATION THERAPY MANAGEMENT SERVICES, LLC

 

PHOENIX MANAGEMENT COMPANY, LLC

 

RADIATION THERAPY SCHOOL FOR RADIATION THERAPY TECHNOLOGY, INC.

 

RADIATION THERAPY SERVICES INTERNATIONAL, INC.

 

SAMPSON ACCELERATOR, LLC

 

SAMPSON SIMULATOR, LLC

 

WEST VIRGINIA RADIATION THERAPY SERVICES, INC.

as Subsidiary Guarantors

 

 

By:

/s/ Bryan J. Carey

 

 

Name:

Bryan J. Carey

 

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

By:

/s/ Kent Davis

 

 

Name:

Kent Davis

 

 

Title:

Managing Director

 

[RTS - Amendment Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent, Issuing Bank

 

and Swingline Lender

 

 

 

 

 

By:

/s/ Kent Davis

 

 

Name:

Kent Davis

 

 

Title:

Managing Director

 

[RTS - Amendment Agreement]

 

--------------------------------------------------------------------------------


 

 

Wells Fargo Bank, National Association,

 

as a Revolving Lender and a Term Lender

 

 

 

By:

/s/ Kent Davis

 

 

Name:

Kent Davis

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Revolving Lender

 

 

 

By:

/s/ Noam Azachi

 

 

Name:

Noam Azachi

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Term Lender

 

 

 

By:

/s/ Noam Azachi

 

 

Name:

Noam Azachi

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Beach Point SCF Loan LP,

 

as a Term Lender

 

 

 

By:

Beach Point Capital Management LP,

 

 

its Investment Manager

 

 

 

 

By:

/s/ Carl Goldsmith

 

 

Name:

Carl Goldsmith

 

 

Title:

Senior Portfolio Manager

 

--------------------------------------------------------------------------------


 

 

Beach Point Loan Master Fund, L.P.

 

as a Term Lender

 

 

 

By:

Beach Point Capital Management LP,

 

 

its Investment Manager

 

 

 

 

By:

/s/ Carl Goldsmith

 

 

Name:

Carl Goldsmith

 

 

Title:

Senior Portfolio Manager

 

--------------------------------------------------------------------------------


 

 

Black Diamond CLO 2006-1 (Cayman) LTD.,

 

as a Revolving Lender and a Term Lender

 

 

 

By:

Black Diamond CLO 2006-1 Adviser, L.L.C.

 

 

As its Collateral Manager

 

 

 

 

By:

/s/ Stephen H. Deckoff

 

 

Name:

Stephen H. Deckoff

 

 

Title:

Managing Principal

 

--------------------------------------------------------------------------------


 

 

General Electric Capital Corporation,

 

as a Revolving Lender and a Term Lender

 

 

 

 

 

By:

/s/ Robert Wagner

 

 

Name:

Robert Wagner

 

 

Title:

Duly Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

Morgan Stanley Bank, N.A.

 

as a Revolving Lender and a Term Lender

 

 

 

By:

/s/ Alice Lee

 

 

Name:

Alice Lee

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

Morgan Stanley Senior Funding, Inc.

 

as a Revolving Lender and a Term Lender

 

 

 

 

By:

/s/ Alice Lee

 

 

Name:

Alice Lee

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Oak Tree Capital Management, L.P.,

 

solely in its capacity as investment manager on behalf of

 

certain investment funds and separate accounts:

 

 

 

By:

/s/ Scott Graves

 

 

Name:

Scott Graves

 

 

Title:

Managing Director

 

 

 

 

By:

/s/ Edgar Lee

 

 

Name:

Edgar Lee

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

SunTrust Bank,

 

as a Revolving Lender and a Term Lender

 

 

 

By:

/s/ Joshua Turner

 

 

Name:

Joshua Turner

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

Exhibit A

 

[Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of August 28, 2013

 

among

 

RADIATION THERAPY SERVICES HOLDINGS, INC.,

 

RADIATION THERAPY SERVICES, INC.,
as Borrower,

 

The Several Lenders from Time to Time Parties Hereto

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Collateral Agent, Issuing Bank and Swingline Lender,

 

SUNTRUST BANK,
as Syndication Agent

 

GENERAL ELECTRIC CAPITAL CORPORATION,
as Documentation Agent

 

WELLS FARGO SECURITIES, LLC,

SUNTRUST ROBINSON HUMPHREY, INC.,
MORGAN STANLEY SENIOR FUNDING, INC.,

as Joint Lead Arrangers

 

and

 

WELLS FARGO SECURITIES, LLC,
SUNTRUST ROBINSON HUMPHREY, INC.
MORGAN STANLEY SENIOR FUNDING, INC.,
as Joint Bookrunners

 

Cahill Gordon & Reindel LLP
80 Pine Street
New York, NY 10005

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

SECTION 1

 

DEFINITIONS

1.1.

Defined Terms

1

1.2.

Other Definitional Provisions

39

1.3.

UCC Terms

40

1.4.

Rounding

40

1.5.

References to Agreement and Laws

40

1.6.

Times of Day

40

1.7.

Timing of Payment or Performance

40

 

SECTION 2

 

AMOUNT AND TERMS OF COMMITMENTS

 

 

 

2.1.

Term Loan Commitments

41

2.2.

Procedure for Term Loan Borrowings

41

2.3.

Repayment of Term Loans

41

2.4.

Revolving Commitments

41

2.5.

Procedure for Revolving Loan Borrowing

41

2.6.

Swingline Commitment

42

2.7.

Procedure for Swingline Borrowing; Refunding of Swingline Loans

42

2.8.

Commitment Fees, Etc.

44

2.9.

Termination or Reduction of Commitments

44

2.10.

Optional Prepayments

44

2.11.

Mandatory Prepayments

45

2.12.

Conversion and Continuation Options

45

2.13.

Limitations on Eurodollar Tranches

46

2.14.

Interest Rates and Payment Dates

46

2.15.

Computation of Interest and Fees

46

2.16.

Inability to Determine Interest Rate

47

2.17.

Pro Rata Treatment and Payments

47

2.18.

Requirements of Law

49

2.19.

Taxes

50

2.20.

Indemnity

52

2.21.

Change of Lending Office

53

2.22.

Replacement of Lenders

53

2.23.

Defaulting Lenders

54

2.24.

Cash Collateralization

56

2.25.

Extension Offers

57

2.26.

Change of Control

58

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

SECTION 3

 

 

 

 

 

LETTERS OF CREDIT

 

 

 

 

3.1.

Letters of Credit

58

3.2.

Procedure for Issuance of Letter of Credit

59

3.3.

Fees and Other Charges

59

3.4.

L/C Participations

59

3.5.

Reimbursement Obligation of the Borrower

60

3.6.

Obligations Absolute

60

3.7.

Letter of Credit Payments

61

3.8.

Applications

61

3.9.

Obligations of Certain Issuing Banks

61

 

 

 

SECTION 4

 

REPRESENTATIONS AND WARRANTIES

 

4.1.

Financial Condition

61

4.2.

No Change

61

4.3.

Existence; Compliance with Law

61

4.4.

Power; Authorization; Enforceable Obligations

62

4.5.

No Legal Bar

62

4.6.

Litigation

62

4.7.

No Default

62

4.8.

Ownership of Property; Liens

63

4.9.

Licenses, Intellectual Property

63

4.10.

Taxes

63

4.11.

Federal Regulations

63

4.12.

Labor Matters

63

4.13.

ERISA

63

4.14.

Investment Company Act; Other Regulations

64

4.15.

Subsidiaries

64

4.16.

Use of Proceeds

64

4.17.

Environmental Matters

64

4.18.

Accuracy of Information, Etc.

65

4.19.

Security Documents

66

4.20.

Solvency

66

4.21.

Senior Indebtedness

66

4.22.

Insurance

66

4.23.

Anti-Terrorism Law

67

4.24.

Brokers’ Fees

67

 

 

 

SECTION 5

 

CONDITIONS PRECEDENT

 

5.1.

[Reserved]

67

5.2.

Conditions to Each Extension of Credit

67

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

SECTION 6

 

 

 

 

 

AFFIRMATIVE COVENANTS

 

 

 

 

6.1.

Financial Statements

68

6.2.

Certificates; Other Information

69

6.3.

Payment of Taxes

70

6.4.

Maintenance of Existence; Compliance

71

6.5.

Maintenance of Property; Insurance

71

6.6.

Inspection of Property; Books and Records; Discussions

71

6.7.

Notices

72

6.8.

Environmental Laws

72

6.9.

Additional Collateral, Etc.

73

6.10.

Security Interests; Further Assurances

74

6.11.

Compliance with ERISA

75

6.12.

Use of Proceeds

75

6.13.

[Reserved]

75

6.14.

[Reserved]

75

6.15.

Modifications of OnCure Note Documents

75

 

 

 

SECTION 7

 

NEGATIVE COVENANTS

 

7.1.

Financial Condition Covenant

76

7.2.

Indebtedness

76

7.3.

Liens

78

7.4.

Merger, Consolidation and Sale of Assets

78

7.5.

Disposition of Property

80

7.6.

Restricted Payments

82

7.7.

Payment Restrictions Affecting Restricted Subsidiaries

86

7.8.

[Reserved]

88

7.9.

Transactions with Affiliates

88

7.10.

[Reserved]

90

7.11.

[Reserved]

90

7.12.

Changes in Fiscal Periods

90

7.13.

Lines of Business

90

 

 

 

SECTION 8

 

EVENTS OF DEFAULT

 

SECTION 9

 

THE AGENTS

 

9.1.

Appointment

93

9.2.

Delegation of Duties

93

9.3.

Exculpatory Provisions

93

9.4.

Reliance by Administrative Agent and Collateral Agent

94

9.5.

Notice of Default

94

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

9.6.

Non-Reliance on Agents and Other Lenders

94

9.7.

Indemnification

95

9.8.

Agent in Its Individual Capacity

95

9.9.

Successor Administrative Agent or Collateral Agent

95

9.10.

Withholding Tax

96

9.11.

Joint Lead Arrangers, Joint Bookrunners, Syndication Agent and Documentation
Agent

96

9.12.

Intercreditor Agreement

96

 

 

 

SECTION 10

 

MISCELLANEOUS

 

10.1.

Amendments and Waivers

97

10.2.

Notices

98

10.3.

No Waiver; Cumulative Remedies

99

10.4.

Survival of Representations and Warranties

100

10.5.

Payment of Expenses

100

10.6.

Successors and Assigns; Participations and Assignments

101

10.7.

Adjustments; Set-off

104

10.8.

Counterparts

104

10.9.

Severability

104

10.10.

Integration

104

10.11.

GOVERNING LAW

104

10.12.

Submission to Jurisdiction; Waivers

105

10.13.

Acknowledgements

105

10.14.

Releases of Guarantees and Liens

106

10.15.

Confidentiality

106

10.16.

WAIVERS OF JURY TRIAL

107

10.17.

USA PATRIOT Act

107

10.18.

No Advisory or Fiduciary Responsibility

107

10.19.

Subject to Intercreditor Agreement

108

10.20.

Interest Rate Limitation

108

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES:

 

1.1A                                              Commitments

1.1C                                              Unrestricted Subsidiaries

1.1E                                               Existing Investments

4.4                                                       Consents,
Authorizations, Filings and Notices

4.6                                                       Litigation

4.8                                                       Real Property

4.9                                                       Licenses

4.15(a)                                 Organizational Structure

4.15(b)                                 Subsidiaries

4.19(a)                                 UCC Filing Jurisdictions

4.22                                                Insurance

4.24                                                Brokers’ Fees

7.2(c)                                         Existing Indebtedness

10.2                                                Borrower’s Website

 

EXHIBITS:

 

A                                                               Form of
Assignment and Assumption

B                                                               Form of
Borrowing Notice

C                                                               Form of Interest
Election Request

D                                                               Form of Guaranty
and Collateral Agreement

E-1                                                     Form of Revolving Note

E-2                                                     Form of Swingline Note

E-3                                                     Form of Term Note

F                                                                 [RESERVED]

G                                                               [RESERVED]

H                                                              Form of
Compliance Certificate

I-1                                                        Form of United States
Tax Compliance Certificate for Foreign Lenders Who Are Not Partnerships for U.S.
Federal Income Tax Purposes

I-2                                                        Form of United States
Tax Compliance Certificate for Foreign Lenders Who Are Partnerships for U.S.
Federal Income Tax Purposes

I-3                                                        Form of United States
Tax Compliance Certificate for Non-U.S. Participants Who Are Not Partnerships
for U.S. Federal Income Tax Purposes

I-4                                                        Form of United States
Tax Compliance Certificate for Non-U.S. Participants Who Are Partnerships for
U.S. Federal Income Tax Purposes

J                                                                   [RESERVED]

K                                                              Form of Account
Designation Notice

L                                                                Form of
Mortgage

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof, this
“Agreement”) dated as of August 28, 2013, among Radiation Therapy Services
Holdings, Inc., a Delaware corporation (together with its successors, “Parent”),
Radiation Therapy Services, Inc., a Florida corporation (together with its
successors, the “Borrower”), the several banks and other financial institutions
or entities from time to time parties to this Agreement (the “Lenders”) and
Wells Fargo Bank, National Association (“Wells Fargo”), as administrative agent,
collateral agent, issuing bank and swingline lender.

 

RECITALS

 

WHEREAS, pursuant to the Amendment Agreement, the parties hereto have agreed to
amend and restate in its entirety the Original Credit Agreement and to replace
it in its entirety with this Agreement on the terms and subject to the
conditions set forth herein.  This Agreement is the Amended and Restated Credit
Agreement contemplated by the Amendment Agreement.

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:

 

SECTION 1

 

DEFINITIONS

 

1.1.                            Defined Terms.  As used in this Agreement, the
terms listed in this Section 1.1 shall have the respective meanings set forth in
this Section 1.1.

 

“ABR”:  shall mean, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus ½ of 1%, (c) the Eurodollar Rate for an Interest
Period of one month beginning on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1.0% and (d) solely with respect to
the Term Loans, 2.0%.  For purposes hereof, “Prime Rate”:  shall mean the rate
of interest per annum publicly announced from time to time by Wells Fargo as its
prime rate (the Prime Rate not being intended to be the lowest or best rate of
interest charged by Wells Fargo, in connection with extensions of credit to
debtors).  Any change in the ABR due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective as of the opening of business on
the effective day of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.

 

“ABR Loans”:  shall mean Loans the rate of interest applicable to which is based
upon the ABR.

 

“Accepting Lender”: shall have the meaning set forth in Section 2.25.

 

“Account Designation Notice”:  shall mean the Account Designation Notice dated
as of the Closing Date from the Borrower to the Administrative Agent in
substantially the form attached to the Original Credit Agreement as Exhibit K.

 

“Acquired EBITDA”:  shall mean, with respect to any Acquired Entity or Business
for any period, the amount for such period of Consolidated EBITDA of such
Acquired Entity or Business, all as determined on a consolidated basis for such
Acquired Entity or Business.

 

1

--------------------------------------------------------------------------------


 

“Acquired Entity or Business”:  shall mean any Person, property, business or
asset acquired (other than in the ordinary course of business) during a period
(but not the Acquired EBITDA of any related Person, business or assets to the
extent not so acquired), to the extent not subsequently sold, transferred or
otherwise disposed of by the acquiring Person or its Subsidiaries during such
period.

 

“Acquired Indebtedness” means Indebtedness of a Person or any of its
Subsidiaries existing at the time such Person becomes a Restricted Subsidiary of
the Borrower or at the time it merges or consolidates with or into the Borrower
or any of its Subsidiaries or assumed in connection with the acquisition of
assets from such Person and in each case not incurred by such Person in
connection with, or in anticipation or contemplation of, such Person becoming a
Restricted Subsidiary of the Borrower or such acquisition, merger or
consolidation.

 

“Adjustment Date”:  shall have the meaning set forth in the definition of
Pricing Grid.

 

“Administrative Agent”:  shall mean Wells Fargo, as the administrative agent for
the Lenders under this Agreement and the other Loan Documents, together with any
of its successors permitted under Section 9.

 

“Administrative Agent Fee Letter” shall mean the letter dated the Closing Date
between the Administrative Agent and the Borrower relating to certain fees
payable to the Administrative Agent in its capacity as such.

 

“Affiliate” means, with respect to any specified Person, any other Person who
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person.  The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative of the foregoing.

 

“Agents”:  shall mean the collective reference to the Joint Lead Arrangers, the
Joint Bookrunners, the Syndication Agent, the Documentation Agent, the
Collateral Agent and the Administrative Agent.

 

“Aggregate Exposure”:  shall mean, with respect to any Lender at any time, an
amount equal to the sum of (i) the aggregate then unpaid principal amount of
such Lender’s Term Loans and (ii) the amount of such Lender’s Commitment then in
effect or, if the Commitments of the Lenders have been terminated, the amount of
such Lender’s Extensions of Credit then outstanding.

 

“Aggregate Exposure Percentage”:  shall mean, with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.

 

“Agreement”:  shall have the meaning set forth in the preamble.

 

“Amendment Agreement” means that certain Amendment Agreement to this Agreement
dated as of August 28, 2013 entered into among Borrower, Parent, the Subsidiary
Guarantors, the Lenders signatory thereto and the Administrative Agent.

 

“Amendment and Restatement Effective Date” has the meaning set forth in the
Amendment Agreement.

 

2

--------------------------------------------------------------------------------


 

“Applicable Cash” means at any date the aggregate amount of unrestricted cash
and Cash Equivalents of (x) Borrower, (y) the Subsidiary Guarantors and (z) to
the extent not exceeding the percentage of the outstanding Capital Stock of such
Domestic Subsidiary held (directly or indirectly) by Borrower at such date, any
Domestic Subsidiary that is not a Subsidiary Guarantor (other than Medical
Developers and its Subsidiaries); provided further that no cash or Cash
Equivalents may be included in this clause (z) if such Domestic Subsidiary is
prohibited from distributing the cash or Cash Equivalents to the Borrower by the
terms of any Contractual Obligation (other than any Loan Document) or
Requirement of Law applicable to such Domestic Subsidiary and such Domestic
Subsidiary is prohibited from making intercompany loans of its cash to Borrower
or a Subsidiary Guarantor; provided further that, for so long as the OnCure
Notes are outstanding, Applicable Cash shall not include cash or Cash
Equivalents of OnCure or any of its Subsidiaries.

 

“Applicable Margin”:  shall mean (x) with respect to Term Loans which are
(a) Eurodollar Loans, 6.50% per annum and (b) ABR Loans, 5.50% per annum and
(y) with respect to Revolving Loans, the Applicable Margin will be determined
pursuant to the Pricing Grid.

 

“Applicable Percentage”:  shall mean, as to any Lender at any time, the
percentage which such Lender’s Commitment then constitutes of the Total
Commitments or, at any time after the Commitments shall have expired or
terminated, the percentage which the aggregate principal amount of such Lender’s
Revolving Loans then outstanding constitutes of the aggregate principal amount
of the Revolving Loans then outstanding, provided that, in the event that the
Revolving Loans are paid in full prior to the reduction to zero of the Total
Extensions of Credit, the Applicable Percentages shall be determined in a manner
designed to ensure that the other outstanding Extensions of Credit shall be held
by the Lenders on a comparable basis.

 

“Applicable Sum” means, as of any date, the Applicable Cash as of such date plus
the Available Commitments of all the Revolving Lender as of such date.

 

“Application”:  shall mean an application, in such form as the Issuing Bank may
reasonably specify from time to time, requesting the Issuing Bank to open a
Letter of Credit.

 

“Approved Fund”:  shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

“Asset Acquisition”: shall mean (1) an Investment by the Borrower or any
Restricted Subsidiary of the Borrower in any other Person pursuant to which such
Person shall become a Restricted Subsidiary of the Borrower or any Restricted
Subsidiary of the Borrower, or shall be merged with or into the Borrower or any
Restricted Subsidiary of the Borrower, or (2) the acquisition by the Borrower or
any Restricted Subsidiary of the Borrower of the assets of any Person (other
than a Restricted Subsidiary of the Borrower) which constitute all or
substantially all of the assets of such Person or comprises any division or line
of business of such Person or any other properties or assets of such Person
other than in the ordinary course of business.

 

“Asset Sale”:  shall mean any direct or indirect sale, issuance, conveyance,
transfer, lease (other than operating leases entered into in the ordinary course
of business), assignment or other voluntary transfer for value of any property
of the Borrower or any property of any Restricted Subsidiary of the Borrower by
the Borrower or any of its Restricted Subsidiaries (including any Sale and
Leaseback Transaction) to any Person other than the Borrower or a Restricted
Subsidiary of the Borrower (or a Person who becomes a Restricted Subsidiary of
the Borrower in connection with such transaction) of:

 

3

--------------------------------------------------------------------------------


 

(1)                                 any Capital Stock of any Restricted
Subsidiary of the Borrower; or

 

(2)                                 any other property or assets (other than
Capital Stock of the Borrower) of the Borrower or any Restricted Subsidiary of
the Borrower other than in the ordinary course of business; provided, however,
that asset sales or other dispositions shall not include:

 

(a)                                 a transaction or series of related
transactions for which the Borrower or its Restricted Subsidiaries receive
aggregate consideration of less than $5,000,000;

 

(b)                                 the sale, lease, conveyance, disposition or
other transfer of all or substantially all of the assets of the Borrower or a
Guarantor as permitted under Section 7.4;

 

(c)                                  any Restricted Payment permitted by
Section 7.6;

 

(d)                                 the sale or discount of accounts receivable,
but only in connection with the compromise or collection thereof;

 

(e)                                  disposals or replacements of obsolete,
damaged or worn out equipment;

 

(f)                                   any conversion of Cash Equivalents into
cash or any form of Cash Equivalents;

 

(g)                                  any surrender or waiver of contract rights
or the settlement, release or surrender of contract, tort or other litigation
claims;

 

(h)                                 any termination or expiration of any lease
or sublease of real property in accordance with its terms;

 

(i)                                     creating or granting of Liens (and any
sale or disposition thereof or foreclosure thereon) not prohibited by this
Agreement and the other Loan Documents;

 

(j)                                    condemnations on or the taking by eminent
domain of property or assets; and

 

(k)                                 any sale of Capital Stock in, or
Indebtedness or other securities of, an Unrestricted Subsidiary.

 

“Assignment and Assumption”:  shall mean an Assignment and Assumption,
substantially in the form of Exhibit A.

 

“Available Commitment”:  shall mean, as to any Lender at any time, an amount
equal to the excess, if any, of (a) such Lender’s Commitment then in effect over
(b) such Lender’s Extensions of Credit then outstanding.

 

“Benefitted Lender”:  shall have the meaning set forth in Section 10.7(a).

 

“Board”:  shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

 

“Board of Directors” shall mean, with respect to any Person, (i) in the case of
any corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the

 

4

--------------------------------------------------------------------------------


 

board of managers or managing member of such Person, (iii) in the case of any
partnership, the Board of Directors of the general partner of such Person and
(iv) in any other case, the functional equivalent of the foregoing.

 

“Board Resolution”: shall mean, with respect to any Person, a copy of a
resolution certified by the Secretary or an Assistant Secretary of such Person
to have been duly adopted by the Board of Directors of such Person and to be in
full force and effect on the date of such certification, and delivered to the
Administrative Agent.

 

“Borrowing Date”:  shall mean any Business Day specified by the Borrower as a
date on which the Borrower requests the relevant Lenders to make Loans
hereunder.

 

“Borrowing Notice”:  shall mean with respect to any request for a borrowing of
Loans hereunder, a notice from the Borrower, substantially in the form of, and
containing the information prescribed by, Exhibit B, delivered to the
Administrative Agent.

 

“Broker Dealer Subsidiary”:  shall mean any Subsidiary that is registered as a
broker dealer pursuant to Section 15 of the Exchange Act (as in effect from time
to time) or that is regulated as a broker dealer or underwriter under any
foreign securities law.

 

“Business Day”:  shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close, provided that, with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

 

“Capital Stock” means:

 

(1)                                 with respect to any Person that is a
corporation, any and all shares, interests, participations or other equivalents
(however designated and whether or not voting) of corporate stock, including
each class of Common Stock and Preferred Stock of such Person, and all options,
warrants or other rights to purchase or acquire any of the foregoing; and

 

(2)                                 with respect to any Person that is not a
corporation, any and all partnership, membership or other equity interests of
such Person, and all options, warrants or other rights to purchase or acquire
any of the foregoing.

 

“Capitalized Lease Obligation” means, as to any Person, the obligations of such
Person under a lease that are required to be classified and accounted for as
capital lease obligations under GAAP and, for purposes of this definition, the
amount of such obligations at any date shall be the capitalized amount of such
obligations at such date, determined in accordance with GAAP.

 

“Cash Collateralize” shall mean, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank or Revolving Lenders,
as collateral for L/C Exposure or obligations of Revolving Lenders to fund their
respective undivided interests in respect of Letters of Credit pursuant to
Section 3.4, cash or deposit account balances or, if the Administrative Agent
and the Issuing Bank shall agree in their reasonable discretion, other credit
support, in each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the Issuing Bank.  “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

 

5

--------------------------------------------------------------------------------


 

“Cash Equivalents”:  shall mean (1) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition thereof;
(2) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either Standard & Poor’s Ratings Group (“S&P”) or Moody’s
Investors Service, Inc. (“Moody’s”); (3) commercial paper maturing no more than
one year from the date of creation thereof and, at the time of acquisition,
having a rating of at least A-1 from S&P or at least P-1 from Moody’s;
(4) certificates of deposit or bankers’ acceptances maturing within one year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States of America or any state thereof or the District of Columbia
or any U.S.  branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $250.0 million; (5) repurchase
obligations with a term of not more than seven days for underlying securities of
the types described in clause (1) above entered into with any bank meeting the
qualifications specified in clause (4) above; and (6) investments in money
market funds which invest substantially all their assets in securities of the
types described in clauses (1) through (5) above.

 

“Cash Management Agreement”: shall mean any agreement to provide Cash Management
Services.

 

“Cash Management Bank”: shall mean any Person that, at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Cash Management Agreement.

 

“Cash Management Services” means any of the following to the extent not
constituting a line of credit (other than an overnight draft facility that is
not in default): ACH transactions, treasury and/or cash management services,
credit cards, corporate purchase cards, including controlled disbursement
services, overdraft facilities, foreign exchange facilities, deposit and other
accounts and merchant services.

 

“Change of Control” means the occurrence of one or more of the following events:

 

(1)                                 any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all or substantially
all of the assets of the Borrower and its Restricted Subsidiaries taken as a
whole to any Person or group of related Persons for purposes of Section 13(d) of
the Exchange Act (a “Group”) (whether or not otherwise in compliance with the
provisions of the Loan Documents), other than to the Permitted Holders;

 

(2)                                 the approval by the holders of Capital Stock
of the Borrower of any plan or proposal for the liquidation or dissolution of
the Borrower (whether or not otherwise in compliance with the provisions of the
Loan Documents);

 

(3)                                 the Borrower becomes aware (whether by way
of a report or any other filing pursuant to Section 13(d) of the Exchange Act,
proxy, vote, written notice or otherwise) that any Person or Group (other than
the Permitted Holders and any entity formed for the purpose of owning Capital
Stock of the Borrower) is or has become the beneficial owner, directly or
indirectly, of shares representing more than 50% of the aggregate ordinary
voting power represented by the issued and outstanding Capital Stock of the
Borrower; or

 

6

--------------------------------------------------------------------------------


 

(4)                                 the replacement of a majority of the Board
of Directors of the Borrower over a two year period from the directors who
constituted the Board of Directors of the Borrower at the beginning of such
period, and such replacement shall not have been approved by a vote of at least
a majority of the Board of Directors of the Borrower then still in office who
either were members of such Board of Directors at the beginning of such period
or whose election as a member of such Board of Directors was previously so
approved.

 

For purposes of this definition (i) a Person shall not be deemed to have
beneficial ownership of securities subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement and (ii) any holding company whose only
significant asset is Capital Stock of the Borrower shall not itself be
considered a Person or Group for purposes of clause (1) or (3) above.

 

“Class”: shall mean (i) with respect to Commitments, all Commitments with the
same Termination Date and (ii) with respect to any Loans, its character as a
Revolving Loan, a Swingline Loan, a Term Loan or any other group of Loans
(whether made pursuant to new Commitments or by way of conversion or extension
of existing Loans) designated as a “Class” in an Extension Agreement.

 

“Closing Costs”:  shall mean non-recurring out-of-pocket costs, fees,
commissions, bonuses and expenses, including without limitation attorneys’
costs, fees and expenses, investment banking costs, fees and expenses; sponsor
costs, fees and expenses; non-recurring costs, fees and expenses payable under
the Administrative Agent Fee Letter, in each case incurred and paid by the
Permitted Holders or any of the Loan Parties in connection with the
Transactions, this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby or incurred in furtherance thereof.

 

“Closing Date”:  shall mean May 10, 2012.

 

“Code”:  shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral”:  shall mean all property of the Loan Parties, now owned or
hereafter acquired, upon which a Lien is purported to be created by any Security
Document.

 

“Collateral Agent”:  shall mean Wells Fargo, as the collateral agent for the
Secured Parties under this Agreement and the other Loan Documents, together with
any of its successors in such capacity.

 

“Collateralized Obligations” means all obligations for principal, premium,
interest, penalties, fees, indemnifications, reimbursements, damages and other
liabilities payable under the documentation governing any Indebtedness.

 

“Commitment”:  shall mean, as to any Person, the obligation of such Person, if
any, to make Revolving Loans and participate or be assigned interests in
Swingline Loans and Letters of Credit (in each case, whether or not such Loans
or Letters of Credit are actually made, issued or drawn) in an aggregate
principal and/or face amount equal to the amount set forth under “Commitment” on
Schedule 1.1A hereto or in the Assignment and Assumption pursuant to which such
Person became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof.  The amount of the Total Commitments of the
Revolving Lenders as of the Closing Date is $140,000,000 and the Total
Commitments shall be reduced, pursuant to Section 2.9(b), as of the Amendment
and Restatement Effective Date to $100,000,000.

 

7

--------------------------------------------------------------------------------


 

“Commitment Fee Rate”:  shall mean a rate per annum as determined pursuant to
the Pricing Grid.

 

“Commitment Period”:  shall mean the period from and including the Closing Date
to the Termination Date.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Common Stock” of any Person means any and all shares, interests or other
participations in, and other equivalents (however designated and whether voting
or non-voting) of such Person’s common stock, whether outstanding on the Closing
Date or issued after the Closing Date, and includes, without limitation, all
series and classes of such common stock.

 

“Commonly Controlled Entity”:  shall mean an entity, whether or not
incorporated, that is under common control with the Borrower within the meaning
of Section 4001 of ERISA or is part of a group of entities that includes the
Borrower and that is treated as a single employer under Section 414 of the Code.

 

“Compliance Certificate”:  shall mean a certificate duly executed by a
Responsible Officer substantially in the form of Exhibit H.

 

“Consolidated EBITDA”:  shall mean, with respect to any Person, for any period,
the sum (without duplication) of (1) Consolidated Net Income; and (2) to the
extent Consolidated Net Income has been reduced thereby: (a) all income,
franchise or similar taxes of such Person and its Restricted Subsidiaries paid
or accrued in accordance with GAAP for such period; (b) Consolidated Fixed
Charges; and (c) Consolidated Non-cash Charges less any non-cash items
increasing Consolidated Net Income (excluding any items which represent the
reversal of any accrual of, or cash reserve for, anticipated cash charges made
in any prior period or which will result in the receipt of cash in a future
period or the amortization of lease incentives) for such period, all as
determined on a consolidated basis for such Person and its Restricted
Subsidiaries in accordance with GAAP; (d) any expenses or charges incurred in
connection with any offering of Borrower’s or Parent’s Capital Stock, Permitted
Investment, acquisition, recapitalization or Indebtedness permitted to be
incurred under this Agreement and the Loan Documents (in each case whether or
not consummated); and (e) the amount of management, monitoring, consulting,
advisory fees, termination payments and related expenses paid to the Permitted
Holders (or any accruals relating to such fees and related expenses) during such
period pursuant to the Management Agreement.

 

“Consolidated Fixed Charge Coverage Ratio” means, with respect to any Person,
the ratio of Consolidated EBITDA of such Person during the four full fiscal
quarters (the “Four Quarter Period”) ending prior to the date of the transaction
giving rise to the need to calculate the Consolidated Fixed Charge Coverage
Ratio (the “Transaction Date”) for which internal financial statements are
available to Consolidated Fixed Charges of such Person for the Four Quarter
Period.  In addition to and without limitation of the foregoing, for purposes of
this definition, “Consolidated EBITDA” and “Consolidated Fixed Charges” shall be
calculated after giving effect on a pro forma basis for the period of such
calculation to:

 

(1)                                 the incurrence or repayment of any
Indebtedness of such Person or any of its Restricted Subsidiaries (and the
application of the proceeds thereof) giving rise to the need to make such
calculation and any incurrence or repayment of other Indebtedness (and the
application of the proceeds thereof), other than the incurrence or repayment of
Indebtedness in

 

8

--------------------------------------------------------------------------------


 

the ordinary course of business for working capital purposes pursuant to working
capital facilities, occurring during the Four Quarter Period or at any time
subsequent to the last day of the Four Quarter Period and on or prior to the
Transaction Date, as if such incurrence or repayment, as the case may be (and
the application of the proceeds thereof), occurred on the first day of the Four
Quarter Period; and

 

(2)                                 any asset sales or other dispositions or
Asset Acquisitions that occurred during the Four Quarter Period or after the end
of the Four Quarter Period and on or prior to the Transaction Date (including
without limitation, any Asset Acquisition giving rise to the need to make such
calculation as a result of such Person or one of its Restricted Subsidiaries
(including any Person who becomes a Restricted Subsidiary as a result of the
Asset Acquisition) incurring, assuming or otherwise being liable for Acquired
Indebtedness and also including any Consolidated EBITDA attributable to the
assets which are the subject of the Asset Acquisition or asset sale or other
disposition) and the reduction in costs and related adjustments (including,
without limitation, the elimination of physician and shareholder compensation,
and the normalization of rental expense) that (i) were directly attributable to
such Asset Acquisition calculated on a basis that is consistent with Regulation
S-X under the Securities Act as in effect on the Closing Date or (ii) were
actually implemented by the business that was the subject of any such Asset
Acquisition prior to the Transaction Date that are supportable and quantifiable
by the underlying accounting records of such business or (iii) relate to the
business that is the subject of any such Asset Acquisition and that the Borrower
reasonably determines are probable based upon specifically identifiable actions
to be taken within six months of the date of the Asset Acquisition), as if all
such reductions in costs had been effected as of the beginning of such period. 
Notwithstanding the foregoing, pro forma adjustments in respect of any Asset
Acquisition of an Acquired Entity or Business for which the actual Acquired
EBITDA cannot be determined due to the absence of reliable financial statements,
an adjustment equal to the Acquired EBITDA for such Acquired Entity or Business
for the relevant period preceding the date of such Asset Acquisition, as
estimated in good faith by the chief financial officer of the Borrower shall be
permitted.

 

Furthermore, in calculating “Consolidated Fixed Charges” for purposes of
determining the denominator of this “Consolidated Fixed Charge Coverage Ratio”:

 

(1)                                 interest on Indebtedness being given a pro
forma effect which is determined on a fluctuating basis as of the Transaction
Date and which will continue to be so determined thereafter shall be deemed to
have accrued at a fixed rate per annum equal to the rate of interest on such
Indebtedness in effect on the Transaction Date; and

 

(2)                                 notwithstanding clause (1) above, interest
on Indebtedness determined on a fluctuating basis, to the extent such interest
is covered by agreements relating to Interest Swap Obligations, shall be deemed
to accrue at the rate per annum resulting after giving effect to the operation
of such agreements.

 

“Consolidated Fixed Charges”: shall mean, with respect to any Person for any
period, the sum, without duplication, of:

 

(1)                                 Consolidated Interest Expense; plus

 

(2)                                 the amount of all cash dividend payments on
any series of Disqualified Capital Stock of such Person and, to the extent
permitted under this Agreement, its Restricted

 

9

--------------------------------------------------------------------------------


 

Subsidiaries (other than dividends paid by a Restricted Subsidiary of such
Person to such Person or to a Restricted Subsidiary of such Person) paid during
such period.

 

“Consolidated Interest Expense”:  shall mean, with respect to any Person for any
period, the sum of, without duplication: (1) the aggregate of the interest
expense of such Person and its Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, including without
limitation:  (a) any amortization of debt discount and amortization or write-off
of deferred financing costs; (b) the net costs under Interest Swap Obligations;
(c) all capitalized interest; and (d) the interest portion of any deferred
payment obligation; but excluding amortization of deferred financing fees or
expensing of any bridge or other financing fees and any loss on the early
extinguishment of Indebtedness; and (2) the interest component of Capitalized
Lease Obligations paid, accrued and/or scheduled to be paid or accrued by such
Person and its Restricted Subsidiaries during such period as determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated Net Income”:  shall mean, with respect to any Person, for any
period, the aggregate net income (or loss) of such Person and its Restricted
Subsidiaries for such period on a consolidated basis, determined in accordance
with GAAP; provided that there shall be excluded therefrom: (1) after tax gains
(or losses) from Asset Sales (without regard to the $5,000,000 million
limitation set forth in the definition thereof) or abandonments or reserves
relating thereto; (2) after tax extraordinary, unusual or nonrecurring gains (or
losses), costs, charges or expenses (including, without limitation, severance,
relocation, transition and other restructuring costs and litigation settlements
or losses and non-compete payments); (3) solely for the purpose of determining
the amount available for Restricted Payments under clause (iii) of the first
paragraph of Section 7.6, the net income (or loss) of any Restricted Subsidiary
of the referent Person to the extent that the declaration of dividends or
similar distributions by that Restricted Subsidiary of that income is restricted
by a contract, operation of law or otherwise; unless such restriction with
respect to the payment of dividends or similar distributions has been legally
waived and except to the extent of cash dividends or distributions paid to the
referent Person or to another Restricted Subsidiary of the referent Person by
such Person; (4) the net income (or loss) of any Person, other than a Restricted
Subsidiary of the referent Person, except to the extent of cash dividends or
distributions paid to the referent Person or to a Restricted Subsidiary of the
referent Person by such Person; (5) net after-tax income or loss attributable to
discontinued operations (including, without limitation, operations disposed of
during such period); (6) in the case of a successor to the referent Person by
consolidation or merger or as a transferee of the referent Person’s assets, any
earnings of the successor corporation prior to such consolidation, merger or
transfer of assets; (7) non-cash compensation charges, including any such
charges arising from stock options, restricted stock grants or other equity
incentive programs; (8) any net after-tax gains or losses and all fees and
expenses or charges relating thereto attributable to the early extinguishment of
Indebtedness; (9) the effect of any non-cash items resulting from any
amortization, write-up, write-down or write-off of assets (including intangible
assets, goodwill and deferred financing costs in connection with any future
acquisition, disposition, merger, consolidation or similar transaction or any
other non-cash impairment charges incurred subsequent to the Closing Date
resulting from the application of SFAS Nos. 141, 142 or 144 or other accounting
pronouncements relating to purchase accounting); and (10) any net gain or loss
resulting from Hedging Obligations (including pursuant to the application of
SFAS No. 133).

 

“Consolidated Non-cash Charges” means, with respect to any Person, for any
period, the aggregate depreciation, amortization and other non-cash charges or
expenses of such Person and its Restricted Subsidiaries reducing Consolidated
Net Income of such Person and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP (excluding any such
charge which requires an accrual of or a reserve for cash charges for any future
period).

 

10

--------------------------------------------------------------------------------


 

“Consolidated Secured Leverage” means the sum of the aggregate outstanding
Secured Indebtedness for borrowed money of the Borrower and its Restricted
Subsidiaries less the aggregate amount of cash and Cash Equivalents of the
Borrower and its Restricted Subsidiaries.

 

“Consolidated Secured Leverage Ratio” means, as of any date of determination,
the ratio of (x) Consolidated Secured Leverage at such date to (y) the aggregate
amount of Consolidated EBITDA of Borrower for the period of the most recent four
consecutive fiscal quarters ending prior to the date of such determination for
which internal consolidated financial statements of the Borrower are available,
in each case, with such pro forma adjustments as are consistent with the pro
forma adjustments set forth in the definition of “Consolidated Fixed Charge
Coverage Ratio”; provided that, for the purpose of determining Consolidated
Secured Leverage, the aggregate amount of cash and Cash Equivalents of the
Borrower and its Restricted Subsidiaries shall be determined without giving pro
forma effect to the proceeds of Indebtedness incurred on such date.

 

“Consolidated Total Debt”:  shall mean, at any date, the excess of (x) the
aggregate principal amount of all Indebtedness of the Borrower and its
Restricted Subsidiaries within the meaning of clause (1), (2) or (3) of the
definition of Indebtedness at such date, determined on a consolidated basis;
provided that the percentage of the total Indebtedness included in this clause
(x) of any Restricted Subsidiary that is not a Subsidiary Guarantor shall not
exceed the percentage of the outstanding Capital Stock of such Restricted
Subsidiary held (directly or indirectly) by Borrower at such date; provided
further that the full principal amount of Indebtedness of a Restricted
Subsidiary that is not a Guarantor in respect of which Borrower or a Subsidiary
Guarantor has guaranteed pursuant to Section 7.2(l) shall be included in this
clause (x) minus (y) the aggregate amount of unrestricted cash and Cash
Equivalents of the Borrower and the Subsidiary Guarantors at such date minus
(z) the aggregate amount of unrestricted cash and Cash Equivalents of all
Restricted Subsidiaries that are not Subsidiary Guarantors at such date;
provided that the percentage of the total cash and Cash Equivalents included in
this clause (z) of any Restricted Subsidiary that is not a Subsidiary Guarantor
shall not exceed the percentage of the outstanding Capital Stock of such
Restricted Subsidiary held (directly or indirectly) by Borrower at such date;
provided further that no cash or Cash Equivalents of any such Restricted
Subsidiary that is not a Guarantor may be included in this clause (z) if such
Restricted Subsidiary is prohibited from distributing the cash or Cash
Equivalents to the Borrower by the terms of any Contractual Obligation (other
than any Loan Document) or Requirement of Law applicable to such Restricted
Subsidiary; provided that, the immediately foregoing proviso shall not apply to
any Restricted Subsidiary that is not prohibited from making intercompany loans
of its cash to Borrower or a Subsidiary Guarantor; provided further that at any
time that the Extensions of Credit of the Lenders exceed $10,000,000, the sum of
cash and Cash Equivalents included in clauses (y) and (z) of this definition
shall not exceed $25,000,000 in the aggregate.

 

“Contractual Obligation”:  shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Covenant Parties”:  shall mean the Borrower and its Restricted Subsidiaries.

 

“Currency Agreement”: shall mean any foreign exchange contract, currency swap
agreement or other similar agreement or arrangement designed to protect the
Borrower or any Restricted Subsidiary of the Borrower against fluctuations in
currency values.

 

“Debt Discharge”:  shall mean the payment in full of all loans outstanding under
the Existing Credit Agreement and all accrued and unpaid interest, fees and
other amounts owing thereunder,

 

11

--------------------------------------------------------------------------------


 

the termination of all commitments to extend credit thereunder and the release
of all Liens securing obligations thereunder.

 

“Debtor Relief Laws”:  shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws, rules or regulations of the
United States or other applicable jurisdictions from time to time in effect.

 

“Default”:  shall mean any of the events specified in Section 8, whether or not
any requirement for the giving of notice, the lapse of time, or both as set
forth in such Section has been satisfied.

 

“Defaulting Lender”:  shall mean, subject to Section 2.23(b), any Lender that
(a) has failed to (i) fund all or any portion of its Revolving Loans within one
Business Day of the date such Loans were required to be funded hereunder unless
such Revolving Lender notifies the Administrative Agent and the Borrower in
writing that such failure is the result of such Revolving Lender’s determination
that one or more conditions precedent to funding (each of which conditions
precedent, together with any applicable default, shall be specifically
identified in such writing) has not been satisfied, or (ii) pay to the
Administrative Agent, the Issuing Bank, the Swingline Lender or any other
Revolving Lender any other amount required to be paid by it hereunder (including
in respect of its interest in Letters of Credit or its Fronted Swingline Amount)
within one Business Day of the date when due, (b) has notified the Borrower, the
Administrative Agent or the Issuing Bank or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that any such Lender that is a Revolving
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Revolving Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Revolving Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.23(b)) upon delivery of written notice
of such determination to the Borrower, and in the case of any Defaulting Lender
that is a Revolving Lender, to the Issuing Bank, the Swingline Lender and each
other Revolving Lender.

 

“Designated Non-cash Consideration”: shall mean the fair market value of
non-cash consideration received by the Borrower or one of its Restricted
Subsidiaries in connection with an Asset Sale that is designated as Designated
Non-cash Consideration pursuant to an officers’ certificate, setting

 

12

--------------------------------------------------------------------------------


 

forth the basis of such valuation, executed by a senior financial officer of the
Borrower, less the amount of cash or Cash Equivalents received in connection
with a subsequent sale of such Designated Non-cash Consideration.

 

“Disqualified Capital Stock” means that portion of any Capital Stock which, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable at the option of the holder thereof), or upon the
happening of any event (other than an event which would constitute a Change of
Control or an Asset Sale), matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the sole option of the
holder thereof (except, in each case, upon the occurrence of a Change of Control
or an Asset Sale) on or prior to the Latest Termination Date.

 

“Disqualified Lender” means those Persons set forth in the list delivered by the
Borrower (or its counsel) to the Administrative Agent and the Lenders prior to
the Closing Date, and the Affiliates of such Persons.

 

“Documentation Agent”:  shall mean General Electric Capital Corporation, in its
capacity as documentation agent hereunder.

 

“Dollars” and “$”:  shall mean dollars in lawful currency of the United States.

 

“Domestic Subsidiary”:  shall mean any Restricted Subsidiary of the Borrower
organized under the laws of the United States, any state thereof or the District
of Columbia, other than any such entity that is a Foreign Subsidiary.

 

“Eligible Assignee”:  shall mean (i) any Lender, (ii) with respect to the Term
Loans only, an Affiliate of any Lender, (iii) with respect to the Term Loans
only, an Approved Fund and (iv)(a) if the assignment does not include an
assignment of a Commitment, any other Person approved by the Administrative
Agent and the Borrower (each such approval not to be unreasonably withheld or
delayed) or (b) if the assignment includes an assignment of a Commitment, any
other Person approved by the Administrative Agent, the Issuing Bank, the
Swingline Lender and the Borrower (each such approval not to be unreasonably
withheld or delayed); provided that (x) no approval of the Borrower shall be
required during the continuance of an Event of Default under Section 8(a) or
8(f) and (y) “Eligible Assignee” shall not include (i) the Parent, the Borrower
or any of its Subsidiaries or any natural person, (ii) any Disqualified Lender
or (iii) Vestar Capital Partners V L.P. and its Subsidiaries.

 

“Employee Benefit Plan”:  shall mean any employee benefit plan within the
meaning of Section 3(3) of ERISA (other than any Multiemployer Plan) which is
maintained or contributed to by Borrower or any Restricted Subsidiary or, solely
with respect to an employee benefit plan subject to Title IV of ERISA, any ERISA
Affiliate.

 

“Environment”:  shall mean ambient air, indoor air, surface water, groundwater,
land and subsurface strata and natural resources such as wetlands, flora and
fauna.

 

“Environmental Laws”:  shall mean any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or common law regulating,
relating to or imposing liability or standards of conduct concerning protection
of the Environment or of human health (to the extent relating to exposure to
Materials of Environmental Concern) or employee health and safety, as now or may
at any time hereafter be in effect.

 

“ERISA”:  shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

13

--------------------------------------------------------------------------------


 

“ERISA Affiliate”:  shall mean any Person who together with the Borrower or any
Restricted Subsidiary is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

 

“Eurocurrency Reserve Requirements”:  shall mean, for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

 

“Eurodollar Base Rate”:  shall mean, with respect to each day during each
Interest Period pertaining to a Eurodollar Loan, the rate per annum determined
on the basis of the rate for deposits in Dollars for a period equal to such
Interest Period commencing on the first day of such Interest Period appearing on
Reuters Screen LIBOR01 Page as of 11:00 A.M., London time, two Business Days
prior to the beginning of such Interest Period.  In the event that such rate
does not appear on Reuters Screen LIBOR01 Page (or otherwise on such screen),
the “Eurodollar Base Rate” shall be determined by reference to such other
comparable publicly available service for displaying eurodollar rates as may be
selected by the Administrative Agent or, in the absence of such availability, by
reference to the rate at which the Administrative Agent is offered Dollar
deposits at or about 11:00 A.M., two Business Days prior to the beginning of
such Interest Period in the interbank eurodollar market where its eurodollar and
foreign currency and exchange operations are then being conducted for delivery
on the first day of such Interest Period for the number of days comprised
therein.

 

“Eurodollar Loans”:  shall mean Loans the rate of interest applicable to which
is based upon the Eurodollar Rate.

 

“Eurodollar Rate”:  shall mean, with respect to each day during each Interest
Period pertaining to (x) a Eurodollar Loan or (y) an ABR Loan bearing interest
by reference to clause (c) of the definition of ABR, a rate per annum determined
for such day in accordance with the following formula (rounded upward to the
nearest 1/100th of 1%):

 

 

 

Eurodollar Base Rate

 

 

 

 

1.00 - Eurocurrency Reserve Requirements;

 

 

 

provided, that solely with respect to Term Loans, the Eurodollar Rate shall not
be less than 1.00% per annum.

 

“Eurodollar Tranche”:  shall mean the collective reference to Eurodollar Loans
the then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Loans shall originally
have been made on the same day).

 

“Event of Default”:  shall mean any of the events specified in Section 8,
provided that any requirement for the giving of notice, the lapse of time, or
both, has been satisfied.

 

“Excess Interest”:  shall mean any interest imposed by a relevant taxing
authority in excess of underpayment rate described under Section 6621(a)(2) of
the Code or similar provisions under the state or local tax laws.

 

“Exchange Act”:  shall mean the Securities Exchange Act of 1934, as amended from
time to time.

 

14

--------------------------------------------------------------------------------


 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee
Obligation of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any guarantee thereof) is or
becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (for the avoidance of
doubt, giving effect to all provisions of the Loan Documents at the time of such
Guarantee Obligation or the grant of such security interest) at the time the
Guarantee Obligation of such Guarantor, or a grant by such Guarantor of a
security interest, would have otherwise have become effective with respect to
such Swap Obligation but for such Guarantor’s failure to constitute an “eligible
contract participant” at such time.  If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee Obligation or security interest is or becomes excluded in accordance
with the first sentence of this definition.

 

“Excluded Taxes”: shall mean with respect to the Administrative Agent or any
Lender, (i) Taxes imposed on the Administrative Agent or such Lender as a result
of the recipient being organized or incorporated in, or having its principal
office in, the jurisdiction of the Governmental Authority imposing such Tax or
in the case of any Lender, having its applicable lending office in such
jurisdiction, or as a result of any other present or former connection between
the Administrative Agent or such Lender and such jurisdiction or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent’s or such Lender’s
having executed, enforced, delivered, performed its obligations, become a party
to or received any payment under this Agreement or any other Loan Document),
provided that, for the avoidance of doubt, a U.S. federal withholding tax under
the current version of sections 871(a), 881(a), 1441 or 1442 of the Code shall
not be an Excluded Tax  under this clause (i); (ii) U.S. federal withholding tax
imposed on amounts payable to a Lender pursuant to a law in effect at the time
such Lender becomes a party to this Agreement or designates a new lending office
(other than pursuant to Section 2.21), except to the extent that such Lender or
Lender’s assignor (if any) was entitled, at the time of the designation of a new
lending office or assignment, to receive additional amounts with respect to such
Taxes pursuant to Section 2.19(a); (iii) any Taxes that are attributable to a
Lender’s failure to comply with the requirements of Section 2.19(e) (i.e.,
failure to deliver a form that it is legally entitled to deliver); and (iv) any
U.S. federal withholding tax imposed pursuant to FATCA.

 

“Existing Credit Agreement”:  shall mean the Amended and Restated Credit
Agreement dated as of September 29, 2011, among the Borrower, the lenders party
thereto, Wells Fargo Bank, National Association, as administrative agent and the
other parties thereto.

 

“Existing Letters of Credit”: shall mean the letters of credit issued pursuant
to the Existing Credit Agreement and set forth on Schedule 1.1F to the Original
Credit Agreement.

 

“Extended Commitments”: shall have the meaning set forth in the definition of
“Permitted Amendment”.

 

“Extension Agreement”: shall have the meaning set forth in Section 2.25(b).

 

“Extension Offer”: shall have the meaning set forth in Section 2.25(a).

 

“Extension Request Class”: shall have the meaning set forth in Section 2.25(a).

 

15

--------------------------------------------------------------------------------


 

“Extensions of Credit”:  shall mean, as to any Lender at any time, an amount
equal to the sum without duplication of (a) the aggregate principal amount of
all Revolving Loans held by such Lender then outstanding, (b) such Lender’s
Applicable Percentage of the L/C Exposure at such time and (c) such Lender’s
Applicable Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

 

“FATCA”:  shall mean Sections 1471 through 1474 of the Code, as of the Amendment
and Restatement Effective Date, or any amended or successor version that is
substantively comparable, and, in any case, any regulations promulgated
thereunder or official interpretations thereof.

 

“Federal Funds Effective Rate”:  shall mean, for any day, the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by Wells Fargo, from three
federal funds brokers of recognized standing selected by it.

 

“Fee Payment Date”:  shall mean (a) the last Business Day of each March, June,
September and December, (b) the date on which the Commitments are terminated and
there is no remaining Extension of Credit and (c) the Amendment and Restatement
Effective Date.

 

“Financing Transactions”:  shall mean (a) the execution, delivery and
performance by each Loan Party of the Loan Documents to which it is to be a
party, the borrowing of Loans, the use of proceeds thereof and the issuance of
Letters of Credit and (b) the execution, delivery and performance by each Loan
Party that is to be a party thereto of the Second Lien Notes Agreement and the
issuance of the Second Lien Notes and, in each case, the use of the proceeds
thereof.

 

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

 

“Flood Insurance Laws”:  shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statue thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto and (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto.

 

“Foreign Lender”: shall be as defined in Section 2.19(e).

 

“Foreign Subsidiary” means (1) a Restricted Subsidiary other than a Restricted
Subsidiary that was formed under the laws of the United States or any state of
the United States or the District of Columbia, (2) any Restricted Subsidiary of
a Restricted Subsidiary described in clause (1), and (3) any Subsidiary of the
Borrower that has no material assets other than Capital Stock of entities
described in clause (1).

 

“Fronting Exposure”:  shall mean, at any time there is a Revolving Lender that
is a Defaulting Lender, (a) with respect to the Issuing Bank (solely in its
capacity as such), such Defaulting Lender’s Applicable Percentage times the
outstanding L/C Exposure (other than L/C Exposure as to which such Defaulting
Lender’s undivided interest therein has been reallocated to other Revolving
Lenders pursuant to Section 2.23(a) or Cash Collateralized in accordance with
Section 2.24) and (b) with respect to the Swingline Lender (solely in its
capacity as such), the excess of such Defaulting Lender’s Applicable Percentage
times the outstanding Swingline Loans over the amount actually paid by such

 

16

--------------------------------------------------------------------------------


 

Defaulting Lender in cash to the Swingline Lender respect of its Swingline
Participation Amount relating to such Swingline Loans pursuant to
Section 2.7(c) (such excess, such Defaulting Lender’s “Fronted Swingline
Amount”); provided that the Fronting Exposure of the Swingline Lender (solely in
its capacity as the Swingline Lender) shall be reduced by the amount of the
Fronted Swingline Amount of such Defaulting Lender reallocated to other
Revolving Lenders pursuant to Section 2.23(a)(iv).

 

“Fund”:  shall mean any Person that is (or will be) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

 

“Funding Office”:  shall mean the office of the Administrative Agent specified
in Section 10.2 or such other office as may be specified from time to time by
the Administrative Agent as its funding office by written notice to the Borrower
and the Lenders.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States, which are in effect as of the Closing Date.

 

“Governmental Authority”:  shall mean any nation or government, any state or
other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

 

“Governmental Real Property Disclosure Requirements”:  shall mean any
Requirement of Law of any Governmental Authority requiring notification of the
buyer, lessee, mortgagee, assignee or other transferee of any Real Property,
facility, establishment or business, or notification, registration or filing to
or with any Governmental Authority, in connection with the sale, lease,
mortgage, assignment or other transfer (including any transfer of control) of
any Real Property, facility, establishment or business, of the actual or
threatened presence or Release in or into the Environment, or the use, disposal
or handling of Materials of Environmental Concern on, at, under or near the Real
Property, facility, establishment or business to be sold, leased, mortgaged,
assigned or transferred.

 

“Group”: shall have the meaning set forth in the definition of “Change of
Control.”

 

“Group Members”:  shall mean the collective reference to the Parent, the
Borrower and their respective Restricted Subsidiaries.

 

“Guarantee Obligation”:  shall mean, as to any Person (the “guaranteeing
person”), any obligation, including a reimbursement, counterindemnity or similar
obligation, of the guaranteeing person that guarantees or in effect guarantees,
or which is given to induce the creation of a separate obligation by another
Person (including any bank under any letter of credit) that guarantees or in
effect guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such

 

17

--------------------------------------------------------------------------------


 

primary obligation of the ability of the primary obligor to make payment of such
primary obligation or (iv) otherwise to assure or hold harmless the owner of any
such primary obligation against loss in respect thereof; provided, however, that
the term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

 

“Guarantors” shall mean the collective reference to the Parent and the
Subsidiary Guarantors.

 

“Guaranty and Collateral Agreement”:  shall mean the Guaranty and Collateral
Agreement entered into by the Borrower, the Guarantors and the Collateral Agent,
substantially in the form of Exhibit D to the Original Credit Agreement.

 

“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person incurred not for speculative purposes under:
(1) Interest Swap Obligations; (2) Currency Agreements; (3) any commodity
futures contract, commodity option or other similar agreement or arrangement
designed to protect against fluctuations in the price of commodities used by
that entity at the time; and (4) other agreements or arrangements designed to
protect such person against fluctuations in interest rates, currency exchange
rates or commodity prices.

 

“Holdings”:  shall mean Radiation Therapy Services, LLC, a Delaware limited
liability company and its successors.

 

“Immaterial Subsidiary”:  shall mean on any date, any Restricted Subsidiary of
Borrower (i) to which less than $350,000 of Consolidated EBITDA of Borrower is
attributable as reflected on the most recent financial statements required to be
delivered pursuant to Section 6.1 on or prior to such date (or, prior to the
first delivery date of such financial statements hereunder, on the most recently
available financial statements of the Borrower) and (ii) that has been
designated as such by the Borrower in a written notice delivered to the
Administrative Agent (other than any such Restricted Subsidiary as to which the
Borrower has revoked such designation by written notice to the Administrative
Agent); provided that at no time shall the Immaterial Subsidiaries to which
Consolidated EBITDA of Borrower is attributable (as reflected on the most recent
financial statements required to be delivered pursuant to Section 6.1 on or
prior to such date (or, prior to the first delivery date of such financial
statements hereunder, on the most recently available financial statements of the
Borrower)) exceeds $1,000,000 in the aggregate (with no Immaterial Subsidiary
being deemed to have Consolidated EBITDA of Borrower attributable to it of less
than zero for purposes of this proviso).  In no event shall a Restricted
Subsidiary so designated as an Immaterial Subsidiary be a Subsidiary Guarantor
hereunder.

 

“Indebtedness”: shall mean with respect to any Person, without duplication:
(1) all indebtedness of such Person for borrowed money; (2) all indebtedness of
such Person evidenced by bonds, debentures, notes or other similar instruments;
(3) all Capitalized Lease Obligations of such Person; (4) all indebtedness of
such Person issued or assumed as the deferred purchase price of property (but
excluding any such indebtedness (a) that constitutes trade accounts payable or
other accrued liabilities and (b) in the form of earn-out obligations until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP); (5) all obligations for the reimbursement of any

 

18

--------------------------------------------------------------------------------


 

obligor on any letter of credit, banker’s acceptance or similar credit
transaction; (6) guarantees and other contingent obligations in respect of
Indebtedness referred to in clauses (1) through (5) above and clause (8) below,
except those incurred in the ordinary course of business and not in respect of
borrowed money; (7) all obligations of any other Person of the type referred to
in clauses (1) through (6) which are secured by any lien on any property or
asset of such Person, the amount of such obligation being deemed to be the
lesser of the fair market value of such property or asset or the amount of the
obligation so secured; (8) all Obligations under currency agreements and
interest swap agreements of such Person; and (9) all Disqualified Capital Stock
issued by such Person with the amount of Indebtedness represented by such
Disqualified Capital Stock being equal to the greater of its voluntary or
involuntary liquidation preference and its maximum fixed repurchase price, but
excluding accrued dividends, if any; if and to the extent that any of the
foregoing Indebtedness would appear as a liability upon a balance sheet
(excluding the footnotes thereto) of such Person prepared in accordance with
GAAP.

 

For purposes hereof, the “maximum fixed repurchase price” of any Disqualified
Capital Stock which does not have a fixed repurchase price shall be calculated
in accordance with the terms of such Disqualified Capital Stock as if such
Disqualified Capital Stock were purchased on any date on which Indebtedness
shall be required to be determined pursuant to this Agreement, and if such price
is based upon, or measured by, the fair market value of such Disqualified
Capital Stock, such fair market value shall be determined reasonably and in good
faith by the Board of Directors of the issuer of such Disqualified Capital
Stock.

 

“Independent Financial Advisor”: shall mean a firm:  (1) which does not, and
whose directors, officers and employees or Affiliates do not, have a direct or
indirect financial interest in the Borrower; and (2) which, in the judgment of
the Board of Directors of the Borrower, is otherwise independent and qualified
to perform the task for which it is to be engaged.

 

“Initial Purchasers” means Wells Fargo Securities, LLC, Morgan Stanley & Co. and
SunTrust Robinson Humphrey, Inc., as applicable, and such other initial
purchasers party to the purchase agreement entered into in connection with the
offer and sale of the Second Lien Notes.

 

“Insolvency”:  shall mean, with respect to any Multiemployer Plan, the condition
that such Multiemployer Plan is insolvent within the meaning of Section 4245 of
ERISA.

 

“Insolvent”:  shall mean pertaining to a condition of Insolvency.

 

“Insurance Subsidiary” means each of Batan Insurance and any other Subsidiary of
the Borrower engaged solely in one or more of the general liability,
professional liability, health and benefits and workers compensation and any
other insurance businesses, providing insurance coverage for the Borrower, its
Subsidiaries and any of its direct or indirect parents and the respective
employees, officers or directors thereof.  Notwithstanding anything else herein
to the contrary, no Insurance Subsidiary shall be required to become a
Subsidiary Guarantor hereunder.

 

“Intellectual Property”:  shall mean the collective reference to all rights in
intellectual property, whether arising under United States, multinational or
foreign laws or otherwise, including copyrights, patents, trademarks,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

“Intercreditor Agreement” means the intercreditor agreement among Wells Fargo
Bank, N.A., as Collateral Agent and the Notes Collateral Agent, as it may be
amended, supplemented, replaced,

 

19

--------------------------------------------------------------------------------


 

substituted or otherwise modified from time to time in accordance with this
Agreement or the Intercreditor Agreement.

 

“Interest Election Request”:  shall mean a request by the Borrower to convert or
continue a borrowing of Loans in accordance with Section 2.12, substantially in
the form of Exhibit C.

 

“Interest Payment Date”:  shall mean (a) as to any ABR Loan (including any
Swingline Loan), the last day of each March, June, September and December to
occur while such Loan is outstanding and the Termination Date of such Loan,
(b) as to any Eurodollar Loan, the last day of each applicable Interest Period
and the Termination Date of such Loan, and in addition where the applicable
Interest Period for a Eurodollar Loan is greater than three months, then also
the respective dates that fall every three months after the beginning of such
Interest Period, and (c) as to any Loan, (i) the date of any repayment or
prepayment made in respect thereof and (ii) the Amendment and Restatement
Effective Date.

 

“Interest Period”:  shall mean, as to any Eurodollar Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Loan and ending one, two, three or six (or, if
available to all relevant Lenders, twelve) months thereafter, as selected by the
Borrower in its notice of borrowing or notice of conversion, as the case may be,
given with respect thereto; and (b) thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurodollar
Loan and ending one, two, three or six (or, if available to all Lenders, twelve)
months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 12:00 Noon, on the date that is the third
Business Day prior to the last day of the then current Interest Period with
respect thereto; provided that all of the foregoing provisions relating to
Interest Periods are subject to the following:

 

(i)       if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(ii)       the Borrower may not select an Interest Period that would extend
beyond the Termination Date; and

 

(iii)      any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

 

“Interest Swap Obligations”: shall mean the obligations of any Person pursuant
to any arrangement with any other Person, whereby, directly or indirectly, such
Person is entitled to receive from time to time periodic payments calculated by
applying either a floating or a fixed rate of interest on a stated notional
amount in exchange for periodic payments made by such other Person calculated by
applying a fixed or a floating rate of interest on the same notional amount and
shall include, without limitation, interest rate swaps, caps, floors, collars
and similar agreements.

 

“Investments”:  shall mean, with respect to any Person, any direct or indirect
loan or other extension of credit (including, without limitation, a guarantee)
or capital contribution to (by means of any transfer of cash or other property
to others or any payment for property or services for the account or use of
others), or any purchase or acquisition by such Person of any Capital Stock,
bonds, notes, debentures or other securities or evidences of Indebtedness issued
by, any other Person.  “Investment” shall exclude extensions of trade credit by
the Borrower and its Restricted Subsidiaries in accordance with

 

20

--------------------------------------------------------------------------------


 

normal trade practices of the Borrower or such Restricted Subsidiary, as the
case may be.  If the Borrower or any Restricted Subsidiary of the Borrower sells
or otherwise disposes of any Common Stock of any direct or indirect Restricted
Subsidiary of the Borrower such that, after giving effect to any such sale or
disposition, the Borrower no longer owns, directly or indirectly, 100% of the
outstanding Common Stock of such Restricted Subsidiary, the Borrower shall be
deemed to have made an Investment on the date of any such sale or disposition
equal to the fair market value of the Common Stock of such Restricted Subsidiary
not sold or disposed of.

 

“IPO” means an offering of the common Capital Stock of Parent or a Person that
directly or indirectly owns 100% of the Capital Stock of Parent pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act, or to the equivalent registration documents filed with the
equivalent authority in the applicable foreign jurisdiction.

 

“Issuing Bank”:  shall mean Wells Fargo or any Affiliate thereof or any other
Lender agreed to by the Borrower and such Lender and approved by the
Administrative Agent.

 

“Joint Bookrunners”: shall mean Wells Fargo Securities, LLC, SunTrust Robinson
Humphrey, Inc. and Morgan Stanley Senior Funding, Inc.

 

“Joint Lead Arrangers”:  shall mean Wells Fargo Securities, LLC, SunTrust
Robinson Humphrey, Inc. and Morgan Stanley Senior Funding, Inc.

 

“Junior Debt” means any Indebtedness which is (i) Subordinated Indebtedness,
(ii) to the extent incurred or outstanding pursuant first paragraph of
Section 7.2 or clause (a) or (q) of the second paragraph of
Section 7.2, Indebtedness (X) having a Lien on any Collateral which Lien is
contractually subordinated to the Lien on such Collateral securing the Secured
Obligations or (Y) that is unsecured and (iii) Refinancing Indebtedness in
respect of the Indebtedness referred to in immediately preceding clause (ii). 
For the avoidance of doubt (x) each of the Second Lien Notes and the Senior
Subordinated Notes shall constitute Junior Debt and (y) Indebtedness that is
reclassified pursuant to the second to last paragraph of Section 7.2 shall not
lose its status as Junior Debt solely by virtue of such reclassification.

 

“L/C Commitment”:  shall mean $15,000,000.

 

“L/C Disbursement”:  shall mean any payment made by the Issuing Bank pursuant to
a Letter of Credit.

 

“L/C Exposure”:  shall mean, at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of L/C Disbursements that have not then been
reimbursed by or on behalf of the Borrower.

 

“L/C Participant”:  shall mean in respect of any Letter of Credit, the
collective reference to all Revolving Lenders other than the Issuing Bank in
respect of such Letter of Credit.

 

“Latest Termination Date”: shall mean, as of any time, the latest termination
date of any Commitments or Loans hereunder as of such time.

 

“Lenders”:  shall mean the Revolving Lenders and Term Loan Lenders; provided
that, unless the context otherwise requires, each reference herein to the
Lenders shall be deemed to include the Swingline Lender and the Issuing Bank.

 

“Letters of Credit”:  shall have the meaning set forth in Section 3.1(a).

 

21

--------------------------------------------------------------------------------


 

“Lien”:  shall mean any mortgage, pledge, hypothecation, collateral assignment,
security deposit arrangement, encumbrance in the nature of a security interest,
lien (statutory or other), charge or other security interest or any preference,
priority or other security agreement or similar preferential arrangement
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).  For the avoidance of doubt, “Lien” shall not be deemed to include
any license or sublicense of Intellectual Property.

 

“Loan”:  shall mean any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”:  shall mean this Agreement, the Security Documents, the
Intercreditor Agreement, the OnCure Assets Intercreditor Agreement, the Notes
and any amendment, waiver, supplement or other modification to any of the
foregoing.

 

“Loan Parties”:  shall mean each Group Member that is a party to a Loan
Document.

 

“Majority Facility Lenders”:  shall mean (a) with respect to the Term Facility,
the holders (other than Defaulting Lenders) of more than 50% of the aggregate
unpaid principal amount of the Term Loans and (b) with respect to the Revolving
Loans and Commitments, the Majority Revolving Lenders.

 

“Majority Revolving Lenders”:  shall mean the holders (other than Defaulting
Lenders) of more than 50% of the Total Commitments (or, if the Commitments have
terminated, the holders (other than Defaulting Lenders) of more than 50% of the
Total Extensions of Credit).

 

“Managed Care Plans”:  shall mean all health maintenance organizations,
preferred provider organizations, individual practice associations, competitive
medical plans and similar arrangements.

 

“Management Agreement” means the management agreement between certain of the
management companies associated with the Permitted Holders and the Borrower as
in effect on the Closing Date and any amendment or replacement thereof so long
as any such amendment or replacement agreement is not more disadvantageous to
the Lenders in any material respect than the original agreement as in effect on
the Closing Date.

 

“Material Adverse Effect”:  shall mean a material adverse effect on (a) the
business, property, operations or financial condition of the Borrower and its
Restricted Subsidiaries taken as a whole or (b) the validity or enforceability
of this Agreement, the Notes or any of the other Loan Documents, the Liens
granted thereunder or the rights or remedies of the Administrative Agent or the
Lenders under this Agreement, the Notes or the other Loan Documents.

 

“Materials of Environmental Concern”:  shall mean any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products,
polychlorinated biphenyls, infectious, bio-hazardous and medical waste,
asbestos, pollutants, contaminants, radioactivity and radioactive materials, and
any other substances, materials, chemicals, wastes, compounds, mixtures or
constituents in any form that are regulated pursuant to or can give rise to
liability under any Environmental Law.

 

“Medical Developers”:  shall mean Medical Developers, LLC.

 

“Minimum Collateral Amount”:  shall mean, at any time, an amount equal to 103%
of the Fronting Exposure of the Issuing Bank at such time.

 

“Moody’s”:  shall have the meaning set forth in the definition of “Cash
Equivalents.”

 

22

--------------------------------------------------------------------------------


 

“Mortgaged Properties”:  shall mean each owned real (or, solely to the extent
relating to the property referred to in clause (iii) of Section 6.14 of the
Original Credit Agreement, leasehold) property as to which the Collateral Agent
for the benefit of the Secured Parties shall be required to be granted a Lien
pursuant to Section 6.9 or 6.10.

 

“Mortgages”:  shall mean all fee mortgages, assignments of leases, mortgage
deeds, deeds of trust, deeds to secure debt, security agreements, and other
similar instruments, executed or to be executed by any Loan Party (i) which
provide the Collateral Agent, for the benefit of the Secured Parties, a first
priority Lien on the Mortgaged Properties subject to the Liens permitted by each
Mortgage and, to the extent applicable, the OnCure Assets Intercreditor
Agreement, as amended, restated, modified, extended or supplemented from time to
time, substantially in the form of Exhibit L to the Original Credit Agreement.

 

“Multiemployer Plan”:  shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” means, with respect to any Asset Sale, the proceeds in the
form of cash or Cash Equivalents including payments in respect of deferred
payment obligations when received in the form of cash or Cash Equivalents (other
than the portion of any such deferred payment constituting interest) received by
the Borrower or any of its Restricted Subsidiaries from such Asset Sale net of:

 

(1)           out-of-pocket expenses and fees relating to such Asset Sale
(including, without limitation, legal, accounting and investment banking fees
and sales commissions);

 

(2)           taxes paid or payable after taking into account any reduction in
consolidated tax liability due to available tax credits or deductions and any
tax sharing arrangements;

 

(3)           repayment of Indebtedness (including any required premiums or
prepayment penalties) that is secured by the property or assets that are the
subject of such Asset Sale; and

 

(4)           appropriate amounts to be provided by the Borrower or any
Restricted Subsidiary, as the case may be, as a reserve, in accordance with
GAAP, against any liabilities associated with such Asset Sale and retained by
the Borrower or any Restricted Subsidiary, as the case may be, after such Asset
Sale, including, without limitation, pension and other post-employment benefit
liabilities, liabilities related to environmental matters and liabilities under
any indemnification obligations associated with such Asset Sale.

 

“Net Cash Proceeds Trigger” means, at any date, that the aggregate Net Cash
Proceeds from Asset Sales that have not been applied pursuant to clause (3) of
Section 7.5 during the most recent four full fiscal quarters ending prior to the
such date for which internal financial statements are available shall have
exceeded 30% of Consolidated EBITDA for such period of four full fiscal
quarters.

 

“Non-Consenting Lender”:  shall have the meaning set forth in Section 2.22.

 

“Non-Defaulting Lender”:  shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

 

“Non-Excluded Taxes”:  shall mean with respect to the Administrative Agent and
any Lender, any Taxes other than Excluded Taxes.

 

23

--------------------------------------------------------------------------------


 

“Non-Profit Entity”:  shall mean any entity duly acquired or formed and
organized by the Borrower or any Restricted Subsidiary as a not-for-profit
entity under applicable state law in furtherance of the business needs of
Borrower and its Restricted Subsidiaries.

 

“Non-Wholly-Owned Subsidiary”:  shall mean any  Restricted Subsidiary (other
than a Non-Profit Entity or an Insurance Subsidiary) that is not a Wholly-Owned
Subsidiary.

 

“Notes”:  shall mean the collective reference to any Revolving Note, Swingline
Note or Term Note.

 

“Notes Collateral Agent”:  shall mean Wilmington Trust, National Association, as
collateral agent for the holders of the Second Lien Notes.

 

“Obligations”:  shall mean the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and Reimbursement Obligations
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under this Agreement, any other
Loan Document, the Letters of Credit or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including all fees, charges and disbursements of counsel to the Administrative
Agent or to any Lender that are required to be paid by the Borrower pursuant
hereto) or otherwise.

 

“OnCure” means OnCure Holdings, Inc.

 

“OnCure Acquisition” means the acquisition of OnCure by the Borrower pursuant to
the OnCure Acquisition Agreement.

 

“OnCure Acquisition Agreement” means that certain Investment Agreement dated as
of June 22, 2013, by and among the Borrower and OnCure.

 

“OnCure Assets Intercreditor Agreement” means that certain intercreditor
agreement by and among the Collateral Agent and the OnCure Notes Collateral
Agent which shall provide, among other things, for the priority upon exercise of
remedies or realization on the OnCure Collateral, that the proceeds thereof are
applied first to the OnCure Notes, second to the Secured Obligations and then to
the other parties entitled thereto under the Intercreditor Agreement and
otherwise be in form and substance reasonably satisfactory to the Administrative
Agent and the Collateral Agent.

 

“OnCure Collateral” shall have the meaning set forth in the definition of OnCure
Indenture.

 

“OnCure Guarantors” shall have the meaning set forth in the definition of OnCure
Indenture.

 

“OnCure Indenture” means the indenture dated as of May 13, 2010 by and between
Wilmington Trust FSB, as trustee, OnCure and the Persons set forth as
“Guarantors” therein (the “OnCure Guarantors”), as such indenture shall be
amended on or around the date of consummation of the OnCure Acquisition  to
permit, among other things, the guarantee  by OnCure and the OnCure Guarantors 
of the Secured Obligations and the Second Lien Notes, and to grant Liens on the
“Collateral” (as defined

 

24

--------------------------------------------------------------------------------


 

in such indenture, the “OnCure Collateral”) to secure the Secured Obligations
under the Security Documents.

 

“OnCure Notes” means the 11-3/4% Senior Secured Notes due 2017 issued by OnCure,
pursuant to the OnCure Indenture.

 

“OnCure Notes Collateral Agent” the “Collateral Agent” referred to in the OnCure
Indenture and its successors.

 

“OnCure Notes Documents” means the OnCure Indenture, the “Collateral Agreements”
referred to therein and other documents executed in connection with the OnCure
Notes, whether upon the issuance, amendment or supplementation thereof.

 

“Original Credit Agreement” has the meaning assigned to such term in the
Amendment Agreement.

 

“Other Taxes”:  shall mean all present or future stamp, documentary or any other
excise, intangible, mortgage recording or similar Taxes arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or in connection with any transactions to be performed by the
parties pursuant to the terms of this Agreement or any other Loan Document.

 

“Parent”:  shall have the meaning set forth in the preamble.

 

“Participant”:  shall have the meaning set forth in Section 10.6(d).

 

“PBGC”:  shall mean the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA (or any successor).

 

“Permitted Amendment” means an amendment to this Agreement and the other Loan
Documents, effected in connection with an Extension Offer pursuant to
Section 2.25, providing for an extension of the Termination Date applicable to
the Lenders’ Commitments or Loans of the applicable Extension Request Class for
the Lenders that consent to such amendment (such Commitments being referred to
as the “Extended Commitments”) and, in connection therewith, (a) an increase or
decrease in the rate of interest or commitment or letter of credit fees
(including through fixed interest rates and changes to the interest rate margins
or rate floors) accruing on such Extended Commitments and/or (b) an addition of
any affirmative or negative covenants applicable to the Borrower and the
Restricted Subsidiaries that are only applicable following the Latest
Termination Date.  For the avoidance of doubt, the Borrower shall be permitted
to pay fees to the Lenders for extending their Commitments and/or Loans pursuant
to a Permitted Amendment in connection with the consummation of the Permitted
Amendment.

 

“Permitted Holder(s)” means each of Vestar Capital Partners and each of its
Affiliates but not including, however, any portfolio operating companies of any
of the foregoing.

 

“Permitted Investments”: shall mean:

 

(1)           Investments by the Borrower or any Restricted Subsidiary of the
Borrower in any Person that is or will become immediately after such Investment
a Restricted Subsidiary of the Borrower or that will merge or consolidate into
the Borrower or a Restricted Subsidiary of the Borrower;

 

25

--------------------------------------------------------------------------------


 

(2)           Investments in the Borrower by any Restricted Subsidiary of the
Borrower;

 

(3)           Investments in cash and Cash Equivalents;

 

(4)           loans and advances to employees, directors and officers of the
Borrower and its Restricted Subsidiaries or to any physician affiliated with the
Borrower or its Restricted Subsidiaries, or to any employee of any such
physician, in the ordinary course of business for bona fide business purposes
not in excess of $3,000,000 at any one time outstanding;

 

(5)           Hedging Obligations entered into not for speculative purposes and
otherwise in compliance with the Loan Documents;

 

(6)           Investments in securities of trade creditors or customers received
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of such trade creditors or customers or in good faith
settlement of delinquent obligations of such trade creditors or customers;

 

(7)           Investments made by the Borrower or its Restricted Subsidiaries as
a result of consideration received in connection with an Asset Sale made in
compliance with Section 7.5 or any consideration received in connection with a
disposition of assets excluded from the definition of “Asset Sale”;

 

(8)           Investments represented by guarantees that are otherwise permitted
under this Agreement and the Loan Documents;

 

(9)           Investments the payment for which is Qualified Capital Stock of
the Borrower;

 

(10)         Investments by the Borrower or the Restricted Subsidiaries in
Unrestricted Subsidiaries, taken together with all other Permitted Investments
pursuant to this clause (10) not to exceed $10,000,000 at any one time
outstanding;

 

(11)         Investments relating to Insurance Subsidiaries, up to an aggregate
principal amount outstanding at any one time equal to $10,000,000;

 

(12)         Investments in joint ventures not to exceed $30,000,000 at any time
outstanding;

 

(13)         workers’ compensation, utility, lease and similar deposits and
prepaid expenses in the ordinary course of business and endorsements of
negotiable instruments and documents in the ordinary course of business;

 

(14)         receivables owing to the Borrower or a Restricted Subsidiary of the
Borrower if created or acquired in the ordinary course of business and payable
or dischargeable in accordance with customary trade terms; provided that such
trade terms may include such concessionary trade terms as the Borrower or such
Restricted Subsidiary, as the case may be, deems reasonable under the
circumstances;

 

(15)         any Investments in payroll, travel and similar advances to cover
matters that are expected at the time of such advances ultimately to be treated
as expenses for accounting purposes;

 

26

--------------------------------------------------------------------------------


 

(16)         any Investments existing on the Closing Date and set forth on
Schedule 1.1E of the Original Credit Agreement and any modification, renewal,
replacement or extension thereof; provided that the outstanding amount of such
Investment may not be increased by any such modification, renewal, replacement
or extension thereof unless (x) such modification, renewal, replacement or
extension is required by the terms of such Investment as in existence on the
Closing Date, (y) the aggregate amount by which all Investments made under this
clause (16) may be increased after the Closing Date shall not exceed $20,000,000
or (z) as otherwise permitted by this Agreement and the Loan Documents;

 

(17)         Investments consisting of licensing of intellectual property
pursuant to joint marketing arrangements with other Persons;

 

(18)         Investments consisting of earnest money deposits required in
connection a purchase agreement or other acquisition; and

 

(19)         additional Investments not to exceed the greater of $20,000,000 and
2.0% of Total Assets at any one time outstanding, provided that if such
Investment is in Capital Stock of a Person that subsequently becomes a
Restricted Subsidiary, such Investment shall thereafter be deemed permitted
under clause (1) above and shall not be included as having been made pursuant to
this clause (19).

 

Notwithstanding the foregoing, no Investment shall be made in OnCure or any of
its Subsidiaries pursuant to clause (1) or (2) above by any Person other than
OnCure or any of its Subsidiaries in an aggregate amount exceeding $30,000,000
plus the aggregate amount of cash and Cash Equivalents received by Borrower or
any of its Restricted Subsidiaries (other than OnCure and its Subsidiaries) in
respect of or as a return of any Investment in, or any dividend or other
distribution received from, OnCure and/or any of its Subsidiaries; provided that
this sentence shall not limit the making of Investments in Restricted
Subsidiaries that comprise Oncure and its Subsidiaries (A) to the extent such
Investments are comprised of the accrual or allocation of expenses or other
charges on behalf of such Restricted Subsidiaries or (B) to the extent such
Investments are made within 180 days following the OnCure Acquisition and are
comprised of (i) cash consideration for the purchase of OnCure and fees and
expenses associated with such purchase (including fees and expenses associated
with the insolvency proceeding for OnCure and fees of consultants retained in
connection with such proceeding) and/or (ii) costs in connection with the
implementation of cost savings and synergies related to the OnCure Acquisition.

 

“Permitted Liens”: shall mean the following types of Liens:

 

(1)           Liens for taxes, assessments or governmental charges or claims
either (a) not delinquent or (b) contested in good faith by appropriate
proceedings and as to which the Borrower or its Restricted Subsidiaries shall
have set aside on its books such reserves as may be required pursuant to GAAP;

 

(2)           statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, suppliers, materialmen, repairmen and other Liens imposed by law
incurred in the ordinary course of business for sums not yet delinquent or being
contested in good faith, if such reserve or other appropriate provision, if any,
as shall be required by GAAP shall have been made in respect thereof;

 

(3)           Liens incurred or deposits made in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security, including any Lien securing letters of credit issued in the
ordinary course of business consistent

 

27

--------------------------------------------------------------------------------


 

with past practice in connection therewith, or to secure the performance of
tenders, statutory obligations, surety and appeal bonds, bids, leases,
government contracts, performance and return-of-money bonds and other similar
obligations (exclusive of obligations for the payment of borrowed money);

 

(4)           judgment Liens not giving rise to an Event of Default;

 

(5)           easements, rights-of-way, zoning restrictions and other similar
charges or encumbrances in respect of real property not interfering in any
material respect with the ordinary conduct of the business of the Borrower or
any of its Restricted Subsidiaries;

 

(6)           any interest or title of a lessor under any Capitalized Lease
Obligation; provided that such Liens do not extend to any property or assets
which is not leased property subject to such Capitalized Lease Obligation;

 

(7)           Liens securing Purchase Money Indebtedness; provided, however,
that (a) such Purchase Money Indebtedness shall not exceed the purchase price or
other cost of such property or equipment and shall not be secured by any
property or equipment of the Borrower or any Restricted Subsidiary of the
Borrower other than the property and equipment so acquired and (b) the Lien
securing such Purchase Money Indebtedness shall be created within 90 days of
such acquisition;

 

(8)           Liens upon specific items of inventory or other goods and proceeds
of any Person securing such Person’s obligations in respect of bankers’
acceptances issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods;

 

(9)           Liens securing reimbursement obligations with respect to
commercial letters of credit which encumber documents and other property
relating to such letters of credit and products and proceeds thereof;

 

(10)         Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual, or warranty requirements of the Borrower or
any of its Restricted Subsidiaries, including rights of offset and set off;

 

(11)         Liens securing Hedging Obligations otherwise permitted under this
Agreement and the other Loan Documents;

 

(12)         Liens securing Indebtedness under Currency Agreements;

 

(13)         Liens securing Acquired Indebtedness incurred in accordance with
Section 7.2; provided that:

 

(a)           such Liens secured such Acquired Indebtedness at the time of and
prior to the incurrence of such Acquired Indebtedness by the Borrower or a
Restricted Subsidiary of the Borrower and were not granted in connection with,
or in anticipation of, the incurrence of such Acquired Indebtedness by the
Borrower or a Restricted Subsidiary of the Borrower; and

 

(b)           such Liens do not extend to or cover any property or assets of the
Borrower or of any of its Restricted Subsidiaries other than the property or
assets that

 

28

--------------------------------------------------------------------------------


 

secured the Acquired Indebtedness prior to the time such Indebtedness became
Acquired Indebtedness of the Borrower or a Restricted Subsidiary of the Borrower
and are no more favorable to the lienholders than those securing the Acquired
Indebtedness prior to the incurrence of such Acquired Indebtedness by the
Borrower or a Restricted Subsidiary of the Borrower;

 

(14)         Liens on assets of a Restricted Subsidiary of the Borrower that is
not a Guarantor to secure Indebtedness of such Restricted Subsidiary that is
otherwise permitted under this Agreement and the other Loan Documents;

 

(15)         leases, subleases, licenses and sublicenses granted to others that
do not materially interfere with the ordinary cause of business of the Borrower
and its Restricted Subsidiaries;

 

(16)         banker’s Liens, rights of setoff and similar Liens with respect to
cash and Cash Equivalents on deposit in one or more bank accounts in the
ordinary course of business;

 

(17)         Liens arising from filing Uniform Commercial Code financing
statements regarding leases;

 

(18)         Liens in favor of customs and revenue authorities arising as a
matter of law to secure payments of custom duties in connection with the
importation of goods;

 

(19)         Liens on assets of any Restricted Subsidiary of the Borrower that
is not a Guarantor;

 

(20)         Liens on assets or Capital Stock of Unrestricted Subsidiaries;

 

(21)         Liens securing insurance premium financing; provided that such
Liens do not extend to any property or assets other than the insurance policies
and proceeds thereof;

 

(22)         Liens on Collateral securing any Collateralized Obligations in
respect of the Second Lien Notes issued on the Closing Date, and, to the extent
related to such Second Lien Notes issued on the Closing Date, obligations under
the Second Lien Notes Documentation, including, for the avoidance of doubt,
obligations in respect of exchange notes issued in exchange for the Second Lien
Notes pursuant to the Registration Rights Agreement and the guarantees of such
Second Lien Notes issued on the Closing Date, so long as all Liens pursuant to
this clause (22) are subject to the Intercreditor Agreement in the capacity of
“Second Priority Claims”;

 

(23)         Liens created pursuant to the Loan Documents and other Security
Documents;

 

(24)         Liens on the Collateral in favor of any collateral agent for the
benefit of the holders of the Second Lien Notes relating to such collateral
agent’s administrative expenses with respect to the Collateral;

 

(25)         other Liens securing obligations incurred in the ordinary course of
business which obligations do not exceed $108,000,000 at any one time
outstanding; provided that any amounts secured under this clause (25) in excess
of $25,000,000 may be used only to secure the obligations under the OnCure Notes
(provided that any such Liens granted to secure the OnCure Notes shall only be
granted pursuant to the OnCure Notes Documents) and any Refinancing thereof to
the extent that such Liens would have otherwise been permitted to be incurred
pursuant to clause (27) of this definition ;

 

29

--------------------------------------------------------------------------------


 

(26)         Liens securing Collateralized Obligations in respect of any
Indebtedness permitted to be incurred pursuant to Section 7.2; provided that,
with respect to Liens securing obligations permitted under this clause (26), at
the time of incurrence and after giving pro forma effect thereto, the
Consolidated Secured Leverage Ratio would be no greater than 3.25 to 1.00;
provided further that, for purposes of calculating the Consolidated Secured
Leverage Ratio pursuant to this clause (26), the total amount of Indebtedness
permitted to be incurred pursuant to Section 7.2(b) shall be deemed to be
outstanding and secured by Liens; provided further that  the holders of such
Indebtedness, or their representative, shall become party to the Intercreditor
Agreement in the capacity of “Second Priority Claims” or another intercreditor
agreement pursuant to which such Liens securing such Indebtedness are
subordinated to the Liens securing the Secured Obligations to at least the same
extent as the Liens securing the Second Lien Notes are subordinated to the Liens
securing the Secured Obligations under the Intercreditor Agreement as of the
Amendment and Restatement Effective Date; and

 

(27)         Liens incurred to secure obligations in respect of Indebtedness
permitted by clause (k) of the second paragraph of Section 7.2; provided that
such Liens do not extend to any additional property or assets other than the
Liens securing such Indebtedness being Refinanced; provided further if such
Liens were required to be subject to an intercreditor agreement with respect to
the Indebtedness that was the subject of such Refinancing, then such Liens shall
be subject to the same or another intercreditor agreement in a capacity that is
at least as favorable to the Secured Parties as the intercreditor agreement as
in effect immediately prior to such Refinancing.

 

“Person” means an individual, partnership, corporation, unincorporated
organization, trust or joint venture, or a governmental agency or political
subdivision thereof.

 

“Plan”:  shall mean any employee benefit plan (other than a Multiemployer Plan)
that is covered by Title IV of ERISA or subject to the minimum funding standard
of Section 412 of the Code or Section 302 of ERISA and is maintained or
contributed to by the Borrower or a Commonly Controlled Entity.

 

“Pledged Stock”:  shall have the meaning assigned to such term in the Guaranty
and Collateral Agreement.

 

“Preferred Stock” of any Person means any Capital Stock of such Person that has
preferential rights to any other Capital Stock of such Person with respect to
dividends or redemptions or upon liquidation.

 

“Pricing Grid”:  shall mean the applicable table set forth below in respect of
Revolving Loans, Swingline Loans and the Commitment Fee Rate for Commitments:

 

Total
Leverage Ratio

 

Applicable Margin
for Eurodollar Loans

 

Applicable Margin
for ABR Loans

 

Commitment Fee Rate
for
Commitments

 

 

 

 

 

 

 

 

 

> 6.25

 

5.75

%

4.75

%

1.00

%

<6.25 and >5.00

 

5.50

%

4.50

%

1.00

%

<5.00:1

 

5.00

%

4.00

%

0.50

%

 

For the purposes of the Pricing Grid, changes in the Applicable Margin for
Revolving Loans, Swingline Loans and Commitment Fee Rate resulting from changes
in the Total Leverage Ratio

 

30

--------------------------------------------------------------------------------


 

shall become effective on the date (the “Adjustment Date”) that is three
Business Days after the date on which financial statements are delivered to the
Lenders pursuant to Section 6.1 (commencing on the Adjustment Date in respect of
the delivery of financial statements for the first fiscal quarter ending after
the Closing Date) and shall remain in effect until the next change to be
effected pursuant to this paragraph.  If any financial statements referred to
above are not delivered within the time periods specified in Section 6.1, then,
until the date that is three Business Days after the date on which such
financial statements are delivered, the highest rate set forth in each column of
the Pricing Grid shall apply.

 

“Properties”:  shall have the meaning set forth in Section 4.17(a).

 

“Purchase Money Indebtedness” means Indebtedness of the Borrower and its
Restricted Subsidiaries incurred for the purpose of financing all or any part of
the purchase price, or the cost of installation, construction or improvement, of
property or equipment that is used or is useful in a Similar Business (including
through the purchase of Capital Stock of any Person owning such assets).

 

“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.

 

“Qualified Counterparty”:  shall mean with respect to any Swap Agreement, any
counterparty thereto that (a) is a Lender or an Affiliate of a Lender on the
Closing Date or (b) at the time such Swap Agreement was entered into, was a
Lender or an Affiliate of a Lender.

 

“Qualified Proceeds” means any of the following or any combination of the
following:

 

(1)           cash and Cash Equivalents;

 

(2)           the fair market value of assets that are used or useful in a
Similar Business; and

 

(3)           Capital Stock of a Person engaged in a Similar Business.

 

“Real Property”:  shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any Person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.

 

“Refinance” means, in respect of any security or Indebtedness, to refinance,
extend, renew, refund, repay, prepay, redeem, defease or retire, or to issue a
security or Indebtedness in exchange or replacement for, such security or
Indebtedness in whole or in part.  “Refinanced” and “Refinancing” shall have
correlative meanings.

 

“Refinancing Indebtedness” means any Refinancing by the Borrower or any
Restricted Subsidiary of the Borrower of Indebtedness incurred in accordance
with Section 7.2 (other than pursuant to clauses (b), (d), (e), (f), (g), (h),
(i), (j), (l), (m), (n) or (o) of the second paragraph of Section 7.2), in each
case that does not:

 

(1)           create Indebtedness with an aggregate principal amount in excess
of the aggregate principal amount of Indebtedness of such Person being
Refinanced (plus accrued interest, premiums paid and the amount of fees and
expenses incurred by the Borrower in connection with such Refinancing); or

 

31

--------------------------------------------------------------------------------


 

(2)           create Indebtedness with:  (a) a Weighted Average Life to Maturity
that is less than the Weighted Average Life to Maturity of the Indebtedness
being Refinanced; or (b) a final maturity earlier than the earlier of (i) the
final maturity of the Indebtedness being Refinanced or (ii) the final maturity
of the notes plus six months; provided that (x) if such Indebtedness being
Refinanced is Indebtedness solely of the Borrower and the Guarantors (and is not
otherwise guaranteed by a Restricted Subsidiary of the Borrower), then such
Refinancing Indebtedness shall be Indebtedness of the Borrower and/or the
Guarantors and (y) if such Indebtedness being Refinanced is subordinate in right
of payment to the Obligations, then such Refinancing Indebtedness shall be
subordinate in right of payment to the Obligations, as the case may be, at least
to the same extent and in the same manner as the Indebtedness being Refinanced.

 

“Refunded Swingline Loans”:  shall have the meaning set forth in Section 2.7(b).

 

“Register”:  shall have the meaning set forth in Section 10.6(c).

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the Closing Date, among the Borrower, the Guarantors and the Initial
Purchasers.

 

“Regulated Entity”:  shall mean any existing and future direct and indirect
Restricted Subsidiary of the Borrower that is (i) an insurance company, (ii) a
company regulated as an insurance company or (iii) otherwise subject to
regulation by any governmental authority and for which the incurrence of debt
(including guarantees) or the granting of Liens with respect to its assets would
be prohibited or restricted or would result in a negative impact on any minimum
risk-based capital, capital or similar requirement applicable to it.

 

“Regulation D”:  shall mean Regulation D of the Board as in effect from time to
time.

 

“Regulation S-X”:  shall mean Regulation S-X under the Securities Exchange Act
of 1934.

 

“Regulation U”:  shall mean Regulation U of the Board as in effect from time to
time.

 

“Reimbursement Obligation”:  shall mean the obligation of the Borrower to
reimburse the Issuing Bank pursuant to Section 3.5 for amounts drawn under any
Letter of Credit.

 

“Release”:  shall mean any spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing, depositing, dispersing, emanating or migrating of any Material of
Environmental Concern in, into, onto or through the Environment, or in, onto or
from any building or structure.

 

“Reorganization”:  shall mean, with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

 

“Reportable Event”:  shall mean any of the events set forth in
Section 4043(c) of ERISA, other than those events as to which the thirty day
notice period is waived by applicable regulations under Section 4043 of ERISA.

 

“Required Lenders”:  shall mean, at any time, the holders (other than Defaulting
Lenders) of more than 50% of the sum of (i) the aggregate unpaid principal
amount of the Term Loan Commitments or Term Loans then outstanding and (ii) the
Total Commitments then in effect or, if the

 

32

--------------------------------------------------------------------------------


 

Commitments have been terminated, the Total Extensions of Credit then
outstanding, excluding any Loans or Commitments held by an Affiliate of the
Borrower at such time.

 

“Requirements of Law”:  shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Responsible Officer”:  shall mean the chief executive officer, president, vice
president, chief financial officer, treasurer or the chief accounting officer of
the Borrower.

 

“Restricted Payment”:  shall have the meaning set forth in Section 7.6.

 

“Restricted Subsidiary” of any Person means any Subsidiary of such Person which
at the time of determination is not an Unrestricted Subsidiary.

 

“Revolving Lender”:  shall mean at any time, each Lender that has a Commitment
or holds an Extension of Credit at such time.

 

“Revolving Loans”:  shall have the meaning assigned to such term in
Section 2.4(a).

 

“Revolving Note”:  shall mean a promissory note made by the Borrower in favor of
a Lender evidencing the Revolving Loans made by such Lender, substantially in
the form of Exhibit E-1 to the Original Credit Agreement, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

 

“Revolving Obligations” means all Secured Obligations other than the Term Loan
Obligations; provided that “Revolving Obligations” shall exclude any Excluded
Swap Obligations and any Secured Swap Obligations.

 

“S&P”:  shall have the meaning set forth in the definition of “Cash
Equivalents”.

 

“Sale and Leaseback Transaction”:  shall mean any direct or indirect arrangement
with any Person or to which any such Person is a party, providing for the
leasing to the Borrower or a Restricted Subsidiary of Borrower of any property,
whether owned by the Borrower or any Restricted Subsidiary at the Closing Date
or later acquired, which has been or is to be sold or transferred by the
Borrower or such Restricted Subsidiary to such Person or to any other Person
from whom funds have been or are to be advanced by such Person on the security
of such Property.

 

“SEC”:  shall mean the Securities and Exchange Commission, any successor thereto
and any analogous Governmental Authority.

 

“Second Lien Notes”:  shall mean the $350,000,000 in aggregate principal amount
of 8-7/8% senior secured notes due 2017 issued by the Borrower on the Closing
Date.

 

“Second Lien Notes Documentation”:  shall mean the Second Lien Notes Indenture
and any other documents delivered pursuant thereto.

 

33

--------------------------------------------------------------------------------


 

“Second Lien Notes Indenture”: shall mean the indenture dated of the Closing
Date pursuant to which the Second Lien Notes were issued.

 

“Secured Cash Management Agreement” means any Cash Management Agreement
permitted under Sections 6 and 7 of this Agreement that is entered into by and
between any Loan Party or any of its Restricted Subsidiaries and a Cash
Management Bank.

 

“Secured Indebtedness” means any Indebtedness secured by a Lien other than
Indebtedness with respect to Cash Management Services.

 

“Secured Obligations” has the meaning assigned to such term in the Guaranty and
Collateral Agreement; provided that the “Secured Obligations” shall exclude any
Excluded Swap Obligations.

 

“Secured Parties”:  shall mean, collectively, the Administrative Agent, the
Collateral Agent, each other Agent, the Lenders, each Qualified Counterparty to
a Secured Swap Agreement and each Cash Management Bank with respect to Secured
Cash Management Agreements.

 

“Secured Swap Agreement” means any Swap Agreement permitted under Sections 6 and
7 of this Agreement that is entered into by and between any Loan Party and a
Qualified Counterparty and designated by the Borrower as a Secured Swap
Agreement under the Loan Documents; provided, that any Swap Agreement between
any Loan Party and a Qualified Counterparty in effect on the Amendment and
Restatement Effective Date shall be deemed to be so designated as a Secured Swap
Agreement.

 

“Security Documents”:  shall mean the collective reference to the Guaranty and
Collateral Agreement, the Mortgages and all other security documents hereafter
delivered to the Administrative Agent granting a Lien on any property of any
Loan Party to secure the obligations and liabilities of any Loan Party under any
Loan Document.

 

“Senior Subordinated Notes”:  shall mean $376,250,000 in aggregate principal
amount of senior subordinated notes issued by the Borrower pursuant to the
Senior Subordinated Notes Indenture and outstanding on the Closing Date.

 

“Senior Subordinated Notes Indenture”:  shall mean the indenture dated April 20,
2010 by and among the Borrower, Wells Fargo Bank, National Association, as
trustee, and the other parties thereto, as amended or modified to the extent
permitted hereby.

 

“Shareholders Agreement”:  shall mean that certain Securityholders Agreement,
dated as of March 25, 2008 by and among Radiation Therapy Investments, LLC and
the securityholders party thereto.

 

“Similar Business” means any business conducted or proposed to be conducted by
the Borrower and its Restricted Subsidiaries on the Closing Date or any business
that is the same, similar, complementary, reasonably related, incidental or
ancillary thereto or a reasonable extension thereof, or other businesses to the
extent as would not be material to the Borrower and its Subsidiaries taken as a
whole.

 

“Solvent”:  shall mean, with respect to any Person, that, as of any date of
determination, (a) the present fair salable value taken on a going concern basis
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the probable liability of such Person on its debts
as such debts become absolute and matured in the ordinary course of business,
(b) such Person

 

34

--------------------------------------------------------------------------------


 

will not have, as of such date, an unreasonably small amount of capital with
which to conduct its business, and (c) such Person will generally be able to pay
its debts as they mature in the ordinary course of business.  The amount of
contingent liabilities at any time shall be computed as the amount that can
reasonably be expected to become an actual or matured liability.  For purposes
of this definition, (i) “debt” means liability on a “claim,” and (ii) “claim”
means any (x) right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

 

“Strategic Investors”: shall mean physicians, hospitals, health systems, other
healthcare providers, other healthcare companies and other similar strategic
joint venture partners which joint venture partners are actively involved in the
day-to-day operations of providing radiation therapy and related services, or,
in the case of physicians, that have retired therefrom, individuals who are
former owners or employees of radiation therapy facilities purchased by the
Borrower or any of its Restricted Subsidiaries.

 

“Subsidiary”, with respect to any Person, means:

 

(1)           any corporation of which the outstanding Capital Stock having at
least a majority of the votes entitled to be cast in the election of directors
under ordinary circumstances shall at the time be owned, directly or indirectly,
by such Person; or

 

(2)           any other Person of which at least a majority of the voting
interest under ordinary circumstances is at the time, directly or indirectly,
owned by such Person.

 

Unless otherwise indicated, a Subsidiary shall be deemed to be a Subsidiary of
Borrower.

 

“Subsidiary Guarantor”:  shall mean each Restricted Subsidiary of the Borrower
other than any (a) Foreign Subsidiary, (b) Non-Wholly-Owned Subsidiary, to the
extent such Non-Wholly-Owned Subsidiary is precluded from becoming a Subsidiary
Guarantor (or, to so become, would require the consent of a third party that is
a holder of Capital Stock of such Subsidiary) by the terms of such
Non-Wholly-Owned Subsidiary’s organizational or related documents,
(c) Subsidiary that is a Non-Profit Entity, (d) Insurance Subsidiary,
(e) Subsidiary that is a Regulated Entity, (f) Immaterial Subsidiary, (g) Broker
Dealer Subsidiary, (h) Subsidiary that is prohibited by applicable law from
becoming a Subsidiary Guarantor, (i) Subsidiary to the extent the burden or cost
of such Subsidiary becoming a Subsidiary Guarantor outweighs the benefit
afforded thereby as determined by the Administrative Agent and the Borrower or
(j) for the avoidance of doubt, Unrestricted Subsidiary; provided that any
Person constituting a Guarantor as described above shall cease to constitute a
Guarantor when its respective guarantee is otherwise released in accordance with
the terms of the Loan Documents.

 

“Subordinated Indebtedness” means Indebtedness of the Borrower or any Guarantor
that is subordinated or junior in right of payment to the Obligations.

 

“Survey”:  shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located, (ii) dated
(or redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any material exterior construction on the site of such Mortgaged
Property or any easement, right of way or other interest in the Mortgaged
Property has been granted or become effective through operation of law

 

35

--------------------------------------------------------------------------------


 

or otherwise with respect to such Mortgaged Property which, in either case, can
be depicted on a survey, in which events, as applicable, such survey shall be
dated (or redated) after the completion of such construction or if such
construction shall not have been completed as of such date of delivery, not
earlier than 20 days prior to such date of delivery, or after the grant or
effectiveness of any such easement, right of way or other interest in the
Mortgaged Property, (iii) certified by the surveyor (in a manner reasonably
acceptable to the Administrative Agent) to the Administrative Agent and the
Title Company, (iv) complying in all material respects with the minimum detail
requirements of the American Land Title Association as such requirements are in
effect on the date of preparation of such survey and (v) sufficient for the
Title Company to remove all standard survey exceptions from the title insurance
policy (or commitment) relating to such Mortgaged Property and issue the
endorsements of the type required by Section 6.14(iii) of the Original Credit
Agreement or (b) otherwise reasonably acceptable to the Administrative Agent.

 

“Swap Agreement”:  shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or any of its Subsidiaries shall be a “Swap Agreement.”

 

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swingline Commitment”:  shall mean the obligation of the Swingline Lender to
make Swingline Loans pursuant to Section 2.6 in an aggregate principal amount at
any one time outstanding not to exceed $15,000,000.

 

“Swingline Lender”:  shall mean Wells Fargo, in its capacity as the lender of
Swingline Loans.

 

“Swingline Loans”:  shall have the meaning set forth in Section 2.6.

 

“Swingline Note”:  shall mean a promissory note made by the Borrower in favor of
the Swingline Lender evidencing the Swingline Loans made by the Swingline
Lender, substantially in the form of Exhibit E-2 to the Original Credit
Agreement, and any amendments, supplements and modifications thereto, any
substitutes therefor, and any replacements, restatements, renewals or extension
thereof, in whole or in part.

 

“Swingline Participation Amount”:  shall have the meaning set forth in
Section 2.7.

 

“Syndication Agent”:  shall mean SunTrust Bank, in its capacity as syndication
agent hereunder.

 

“Taxes”:  shall mean any present or future income, stamp or other taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (including additions
to tax, penalties and interest), now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority.

 

36

--------------------------------------------------------------------------------


 

“Term Facility”:  means, at any time, (a) on or prior to the Amendment and
Restatement Effective Date, the aggregate amount of the Term Loan Commitments at
such time and (b) thereafter, the aggregate principal amount of the Term Loans
of all Term Loan Lenders outstanding at such time.

 

“Term Loan”:  shall mean a Loan made pursuant to Section 2 of the Amendment
Agreement.

 

“Term Loan Commitment”:  shall mean, as to any Lender, the obligation of such
Lender, if any, to make a Term Loan to the Borrower on the Amendment and
Restatement Effective Date pursuant to Section 2 of the Amendment Agreement. 
The aggregate amount of the Term Loan Commitments immediately prior to the
Amendment and Restatement Effective Date is $90,000,000.

 

“Term Loan Lender”:  shall mean each Lender that has a Term Loan Commitment or
holds a Term Loan.

 

“Term Loan Maturity Date”:  shall mean the Termination Date.

 

“Term Loan Obligations” means all Obligations with respect to the Term Loans and
all Secured Obligations (other than Obligations) with respect to (x) Secured
Swap Agreements and (y) Secured Cash Management Agreements entered into with a
Cash Management Bank that was a Term Loan Lender or an Affiliate of a Term Loan
Lender (but not a Revolving Lender or an Affiliate of a Revolving Lender) at the
time of entry into such Cash Management Agreement, as applicable; provided that
the “Term Loan Obligations” shall exclude any Excluded Swap Obligations.

 

“Term Note”:  shall mean a promissory note made by the Borrower in favor of a
Lender evidencing the portion of the Term Loan made by such Lender,
substantially in the form of Exhibit E-3, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.

 

“Termination Date”:  shall mean October 15, 2016, as such date may be extended
pursuant to the terms hereof, or, if such date is not a Business Day, the next
preceding Business Day.

 

“Third Party Payor Programs”:  shall mean all third party payor programs in
which the Borrower and its Restricted Subsidiaries currently or in the future
may participate, including, without limitation, Medicare, Medicaid, Blue Cross
and/or Blue Shield, Managed Care Plans, other private insurance programs and
employee assistance programs.

 

“Title Company”:  shall mean any title insurance company as shall be retained by
Borrower and reasonably acceptable to the Administrative Agent.

 

“Title Policy”:  shall have the meaning assigned to such term in
Section 6.14(iii) of the Original Credit Agreement.

 

“Total Assets”: shall mean, as of any date of determination, after giving pro
forma effect to any acquisition of assets on such date, the sum of the amounts
that would appear on the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as the total assets of the Borrower and its Restricted
Subsidiaries.

 

“Total Commitments”:  shall mean, at any time, the aggregate amount of the
Commitments of the Lenders then in effect.

 

37

--------------------------------------------------------------------------------


 

“Total Extensions of Credit”:  shall mean, at any time, the aggregate amount of
the Extensions of Credit of the Lenders outstanding at such time.

 

“Total Leverage Ratio”:  shall mean, as at the last day of any fiscal quarter,
the ratio of (a) Consolidated Total Debt on such day to (b) the aggregate amount
of Consolidated EBITDA of Borrower for the period of the most recent four
consecutive fiscal quarters ending prior to the date of such determination for
which internal consolidated financial statements of the Borrower are available,
in each case, with such pro forma adjustments as are consistent with the pro
forma adjustments set forth in the definition of “Consolidated Fixed Charge
Coverage Ratio”.

 

“Transactions”:  shall mean the payment of the Closing Costs, the Debt
Discharge, the Financing Transactions and the other transactions contemplated
hereby.

 

“Type”:  shall mean, as to any Loan, its nature as an ABR Loan or a Eurodollar
Loan.

 

“United States”:  shall mean the United States of America.

 

“United States Tax Compliance Certificate”:  shall have the meaning set forth in
Section 2.19(e)(ii).

 

“Unrestricted Subsidiary” of any Person means (x) any Person listed in Schedule
1.1C to the Original Credit Agreement (unless and until designated as a
Restricted Subsidiary pursuant to the provisions below) and (y):

 

(1)           any Subsidiary of such Person that at the time of determination
shall be or continue to be designated an Unrestricted Subsidiary by the Board of
Directors of such Person in the manner provided below; and

 

(2)           any Subsidiary of an Unrestricted Subsidiary.

 

The Board of Directors of such Person may designate any Subsidiary (including
any newly acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary
unless such Subsidiary owns any Capital Stock of, or owns or holds any Lien on
any property of, the Borrower or any Restricted Subsidiary of the Borrower that
is not a Subsidiary of the Subsidiary to be so designated; provided that:

 

(1)           the Borrower delivers an officer’s certificate to the
Administrative Agent that such designation complies with Section 7.6; and

 

(2)           each Subsidiary to be so designated and each of its Subsidiaries
has not at the time of designation, and does not thereafter, create, incur,
issue, assume, guarantee or otherwise become directly or indirectly liable with
respect to any Indebtedness pursuant to which the lender has recourse to any of
the assets of the Borrower or any of its Restricted Subsidiaries (other than the
Capital Stock of Unrestricted Subsidiaries).

 

For purposes of making the determination of whether any such designation of a
Subsidiary as an Unrestricted Subsidiary complies with Section 7.6, the portion
of the fair market value of the net assets of such Subsidiary of the Borrower at
the time that such Subsidiary is designated as an Unrestricted Subsidiary that
is represented by the interest of the Borrower and its Restricted Subsidiaries
in such Subsidiary, in each case as determined in good faith by the Board of
Directors of the Borrower, shall be deemed to be an Investment.  Such
designation will be permitted only if such Investment would be permitted at such
time under Section 7.6.

 

38

--------------------------------------------------------------------------------


 

The Board of Directors of such Person may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary only if:

 

(1)           immediately after giving effect to such designation, the Borrower
is able to incur at least $1.00 of additional Indebtedness under the first
paragraph of Section 7.2; and

 

(2)           immediately before and immediately after giving effect to such
designation, no Default or Event of Default shall have occurred and be
continuing.  Any such designation by the Board of Directors shall be evidenced
to the Administrative Agent by promptly filing with the Administrative Agent a
copy of the Board Resolution giving effect to such designation and an officers’
certificate certifying that such designation complied with the foregoing
provisions.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
aggregate principal amount of such Indebtedness into (b) the sum of the total of
the products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payment of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) which will elapse
between such date and the making of such payment.

 

“Wells Fargo”:  shall have the meaning set forth in the preamble.

 

“Wholly-Owned Subsidiary”:  shall mean, as to any Person, any other Person all
of the Capital Stock of which (other than directors’ qualifying shares required
by law) is owned by such Person directly and/or through other Wholly-Owned
Subsidiaries.

 

1.2.         Other Definitional Provisions.

 

(a)           Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.

 

(b)           As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, (v) references to agreements or other Contractual
Obligations shall, unless otherwise specified, be deemed to refer to such
agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time and (vi) the word “knowledge” when used
with respect to Borrower or any of its Subsidiaries shall be deemed to be a
reference to the knowledge of any Responsible Officer.  Anything in this
Agreement to the contrary notwithstanding, any obligation of a Person under a
lease (whether existing now or entered into in the future) that is not (or would
not be) required to be classified and accounted for as a capital lease on the
balance sheet of such Person under GAAP as in effect either on the Closing Date
or at the time such lease is entered into shall not be treated as a capital
lease solely as a result of (x) the adoption of any changes in, or (y) changes
in the application of, GAAP after the Closing Date.

 

39

--------------------------------------------------------------------------------


 

(c)           The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

(d)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

1.3.         UCC Terms.  Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions.  Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.

 

1.4.         Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.5.         References to Agreement and Laws.  Unless otherwise expressly
provided herein, references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document.

 

The Obligations under the Original Credit Agreement as of the Amendment and
Restatement Effective Date shall continue to exist under this Agreement on the
terms set forth herein, (b) the loans under the Original Credit Agreement
outstanding as of the Amendment and Restatement Effective Date shall be Loans
under and as defined in this Agreement on the terms set forth herein, (c) any
letters of credit outstanding under the Original Credit Agreement as of the
Amendment and Restatement Effective Date shall be Letters of Credit under and as
defined in this Agreement and (d) the Collateral and the Loan Documents shall
continue to secure, guarantee, support and otherwise benefit the Obligations as
well as the other Obligations of the Borrower and the other Loan Parties under
this Agreement and the other Loan Documents.

 

1.6.         Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.7.         Timing of Payment or Performance.  Unless otherwise specified, when
the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment or performance shall extend to the
immediately succeeding Business Day.

 

40

--------------------------------------------------------------------------------


 

SECTION 2

 

AMOUNT AND TERMS OF COMMITMENTS

 

2.1.         Term Loan Commitments.

 

(a)           Subject to the terms and conditions hereof, each Term Loan Lender
with a Term Loan Commitment severally agrees to make the Term Loan to the
Borrower on the Amendment and Restatement Effective Date pursuant to Section 2
of the Amendment Agreement.

 

(b)           For the avoidance of doubt, Term Loans shall not be considered
Eurodollar Loans or ABR Loans and will bear interest as set forth in
Section 2.14.

 

2.2.         Procedure for Term Loan Borrowings.  The Borrower shall give the
Administrative Agent irrevocable Borrowing Notice (which notice must be received
by the Administrative Agent prior to a time reasonably acceptable to the
Administrative Agent on the Borrowing Date.  Upon receipt of any such Borrowing
Notice the Administrative Agent shall promptly notify each applicable Lender
thereof.  Not later than 12:00 Noon, on the Borrowing Date, each Term Loan
Lender shall make available to the Administrative Agent at the Funding Office an
amount in immediately available funds equal to its new term loan being made as a
Term Loan on the Borrowing Date; provided that certain Term Loans made on the
Amendment and Restatement Effective Date shall be made through a conversion of
Revolving Loans into Term Loans, as set forth in the Amendment Agreement.  The
Administrative Agent shall credit the account of the Borrower on the books of
such office of the Administrative Agent with the aggregate of the amounts of
Term Loans made available on the Borrowing Date to the Administrative Agent by
the Term Loan Lenders in immediately available funds.

 

2.3.         Repayment of Term Loans.  Subject to Section 2.26, the Borrower
shall repay the entire remaining balance of the Term Loans on the Term Loan
Maturity Date.

 

2.4.         Revolving Commitments.

 

(a)           Subject to the terms and conditions hereof, each Lender severally
agrees to make revolving credit loans (“Revolving Loans”) to the Borrower from
time to time during the Commitment Period in an aggregate principal amount at
any one time outstanding which, when added to such Lender’s Applicable
Percentage of the sum of (i) the L/C Exposure at such time and (ii) the
aggregate principal amount of the Swingline Loans then outstanding, does not
exceed the amount of such Lender’s Commitment.  During the Commitment Period the
Borrower may use the Commitments by borrowing, prepaying the Revolving Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof.  The Revolving Loans may from time to time be Eurodollar
Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.5 and 2.12.

 

(b)           The Borrower shall repay all outstanding Revolving Loans on the
Termination Date.

 

2.5.         Procedure for Revolving Loan Borrowing.  The Borrower may borrow
under the Commitments on any Business Day during the Commitment Period, provided
that the Borrower shall give the Administrative Agent an irrevocable Borrowing
Notice (which notice must be received by the Administrative Agent prior to 12:00
Noon, (a) three Business Days prior to the requested Borrowing Date, in the case
of Eurodollar Loans, or (b) on the Business Day of the requested Borrowing Date,
in the case of ABR Loans), specifying (i) the amount and Type of Revolving Loans
to be borrowed, (ii) the

 

41

--------------------------------------------------------------------------------


 

requested Borrowing Date and (iii) in the case of Eurodollar Loans, the
respective amounts of each such Type of Loan and the respective lengths of the
initial Interest Period therefor.  Each borrowing under the Commitments shall be
in an amount equal to (x) in the case of ABR Loans, $500,000 or a whole multiple
of $100,000 over such amount (or, if the then aggregate Available Commitments of
all Lenders are less than $500,000, such lesser amount) and (y) in the case of
Eurodollar Loans, $1,000,000 or a whole multiple of $100,000 in excess thereof;
provided that the Swingline Lender may request, on behalf of the Borrower,
borrowings under the Commitments that are ABR Loans in other amounts pursuant to
Section 2.6.  Upon receipt of any such notice from the Borrower, the
Administrative Agent shall promptly notify each Revolving Lender thereof.  Each
Revolving Lender will make the amount of its pro rata share of each borrowing
available to the Administrative Agent for the account of the Borrower at the
Funding Office prior to 2:00 P.M. on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent.  Such
borrowing will then be made available to the Borrower by the Administrative
Agent crediting the account of the Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent.

 

2.6.         Swingline Commitment.

 

(a)           Subject to the terms and conditions hereof, the Swingline Lender
agrees to make a portion of the credit otherwise available to the Borrower under
the Commitments from time to time during the Commitment Period by making swing
line loans (“Swingline Loans”) to the Borrower; provided that (i) the aggregate
principal amount of Swingline Loans outstanding at any time shall not exceed the
Swingline Commitment then in effect (notwithstanding that the Swingline Loans
outstanding at any time, when aggregated with the Swingline Lender’s other
outstanding Revolving Loans, may exceed the Swingline Commitment then in effect)
and (ii) the Borrower shall not request, and the Swingline Lender shall not
make, any Swingline Loan if, after giving effect to the making of such Swingline
Loan, the aggregate amount of the Available Commitments of all Revolving Lenders
would be less than zero.  During the Commitment Period, the Borrower may use the
Swingline Commitment by borrowing, repaying and reborrowing, all in accordance
with the terms and conditions hereof.  Swingline Loans shall be ABR Loans only.

 

(b)           The Borrower shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the Termination Date; provided that
on each date that a Revolving Loan is borrowed, the Borrower shall repay all
Swingline Loans then outstanding.

 

2.7.         Procedure for Swingline Borrowing; Refunding of Swingline Loans.

 

(a)           Whenever the Borrower desires that the Swingline Lender make
Swingline Loans it shall give the Swingline Lender irrevocable telephonic notice
confirmed promptly in writing (which telephonic notice must be received by the
Swingline Lender not later than 2:00 P.M., on the proposed Borrowing Date),
specifying (i) the amount to be borrowed and (ii) the requested Borrowing Date
(which shall be a Business Day during the Commitment Period).  Each borrowing
under the Swingline Commitment shall be in an amount equal to $100,000 or a
whole multiple of $100,000 in excess thereof.  Not later than 3:00 P.M., on the
Borrowing Date specified in a notice in respect of Swingline Loans, the
Swingline Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the amount of the
Swingline Loan to be made by the Swingline Lender.  The Administrative Agent
shall make the proceeds of such Swingline Loan available to the Borrower on such
Borrowing Date by depositing such proceeds in the account of the Borrower with
the Administrative Agent on such Borrowing Date in immediately available funds.

 

42

--------------------------------------------------------------------------------


 

(b)           The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), by delivery of a
Borrowing Notice given no later than 10:00 A.M., on any Business Day request
each Revolving Lender to make, and each Revolving Lender hereby agrees to make,
a Revolving Loan, in an amount equal to such Revolving Lender’s Applicable
Percentage of the aggregate amount of the Swingline Loans (the “Refunded
Swingline Loans”) outstanding on the date of such notice, to repay the Swingline
Lender.  Each Revolving Lender shall make the amount of such Revolving Loan
available to the Administrative Agent at the Funding Office in immediately
available funds, upon receipt of notice as provided above.  The proceeds of such
Revolving Loans shall be immediately made available by the Administrative Agent
to the Swingline Lender for application by the Swingline Lender to the repayment
of the Refunded Swingline Loans.  The Borrower irrevocably authorizes the
Swingline Lender to charge the Borrower’s accounts with the Administrative Agent
(up to the amount available in each such account) in order to immediately pay
the amount of such Refunded Swingline Loans to the extent amounts received from
the Revolving Lenders are not sufficient to repay in full such Refunded
Swingline Loans.

 

(c)           If prior to the time a Revolving Loan would have otherwise been
made pursuant to Section 2.7(b), one of the events described in
Section 8(f) shall have occurred and be continuing with respect to the Borrower
or if for any other reason, as determined by the Swingline Lender in its sole
discretion, Revolving Loans may not be made as contemplated by Section 2.7(b),
each Revolving Lender shall, on the date such Revolving Loan was to have been
made pursuant to the notice referred to in Section 2.7(b), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Revolving Lender’s Applicable Percentage times (ii) the sum of
the aggregate principal amount of Swingline Loans then outstanding that were to
have been repaid with such Revolving Loans.

 

(d)           Whenever, at any time after the Swingline Lender has received from
any Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.

 

(e)           Each Revolving Lender’s obligation to make the Loans referred to
in Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower,
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other Revolving Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing; provided that a Revolving Lender shall not be required to make a
Loan referred to in Section 2.7(b) or to purchase a participation in a Swingline
Loan pursuant to Section 2.7(c) if (x) an Event of Default shall have occurred
and was continuing at the time such Swingline Loan was made and (y) such
Revolving Lender shall have notified the Swingline Lender in writing, not less
than one Business Day before such Swingline Loan was made, that such Event of
Default has occurred and that such Revolving Lender will not refund or
participate in any Swingline Loans made while such Event of Default exists.

 

43

--------------------------------------------------------------------------------


 

2.8.         Commitment Fees, Etc.

 

(a)           The Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Lender (other than a Defaulting Lender) a commitment
fee for the period from and including the Closing Date to but excluding the last
day of the Commitment Period, computed at the Commitment Fee Rate on the average
daily amount of the Available Commitment of such Lender, payable quarterly in
arrears on each Fee Payment Date, commencing on the first such date to occur
after the Closing Date; provided, however, solely for purposes of this
calculation, an amount equal to such Lender’s Applicable Percentage of the
Swingline Loans then outstanding shall not be deemed to reduce such Lender’s
Available Commitment during the period for which payment is made.

 

(b)           The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates as set forth in the Administrative Agent Fee
Letter.

 

2.9.         Termination or Reduction of Commitments.

 

(a)           Subject to Section 3.1, the Borrower shall have the right, upon
not less than three Business Days’ notice to the Administrative Agent, to
terminate the Commitments or, from time to time, to reduce the amount of the
Commitments; provided that no such termination or reduction of Commitments shall
be permitted if, after giving effect thereto and to any prepayments of the
Revolving Loans and Swingline Loans made on the effective date thereof, the
Total Extensions of Credit would exceed the Total Commitments; provided further
that a notice of termination of the Commitments delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities or other debt instruments, in which case such notice may be revoked
by the Borrower (by written notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied; provided
further that all such reductions of Commitments shall be made ratably among the
Lenders.  Any such reduction shall be in an amount equal to $1,000,000, or a
whole multiple thereof (or such lesser amount as may equal the remaining amount
of the Commitments) and shall reduce permanently the Commitments to which such
reduction is so allocated.

 

(b)           As of the Amendment and Restatement Effective Date (i) the
Commitment of each Revolving Lender shall be reduced on a pro rata basis until
the Total Commitments of the Revolving Lenders as of such date equals
$100,000,000 and (ii) the Term Loan Commitments shall terminate upon the funding
of the Term Loans pursuant to Section 2 of the Amendment Agreement.

 

(c)           Unless previously terminated, the Commitments shall terminate on
the Termination Date.

 

2.10.       Optional Prepayments.  The Borrower may at any time and from time to
time prepay the Loans, in whole or in part, without (other than as set forth in
the second paragraph of this Section 2.10) premium or penalty, upon irrevocable
(unless otherwise agreed by the Administrative Agent) notice delivered to the
Administrative Agent no later than 12:00 Noon, three Business Days prior
thereto, in the case of Eurodollar Loans, and no later than 12:00 Noon, one
Business Day prior thereto, in the case of ABR Loans (or on the same day in the
case of Swingline Loans), which notice shall specify the date and amount of
prepayment and whether the prepayment is of Eurodollar Loans or ABR Loans;
provided that if a Eurodollar Loan is prepaid on any day other than the last day
of the Interest Period applicable thereto, the Borrower shall also pay any
amounts owing pursuant to Section 2.20.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.  If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to such
date on the amount prepaid.  Partial prepayments of Term Loans and Revolving
Loans shall be in an aggregate principal amount of $500,000 or a whole

 

44

--------------------------------------------------------------------------------


 

multiple thereof (unless a lesser amount is required to repay such loan in
full); provided further that a notice of termination of the Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities or other debt instruments, in which
case such notice may be revoked by the Borrower (by written notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Partial prepayments of Swingline Loans shall be in
an aggregate principal amount of $100,000 or a whole multiple thereof.

 

If any Term Loans are repaid on the Term Loan Maturity Date or prepaid prior to
the Term Loan Maturity Date pursuant to this Section 2.10 or upon acceleration
of the Term Loans in accordance with the terms of this Agreement, Borrower shall
pay ratably to the Term Lenders a cash prepayment premium simultaneously with
such repayment or prepayment in a cash amount equal to (x) if such prepayment
occurs on or after the second anniversary of the Amendment and Restatement
Effective Date but prior to the date that is two years and six months after the
Amendment and Restatement Effective Date, 1.0% of the aggregate principal amount
of Term Loans prepaid, (y) if such prepayment occurs on or after the date that
is two years and six months after the Amendment and Restatement Effective Date
but prior to the third anniversary of the Amendment and Restatement Effective
Date, 1.5% of the aggregate principal amount of Term Loans prepaid and (z) if
such repayment or prepayment occurs on or after the third anniversary of the
Amendment and Restatement Effective Date, 2.0% of the aggregate principal amount
of Term Loans so repaid or prepaid; provided that, for the avoidance of doubt,
if such prepayment is made prior to the second anniversary of the Amendment and
Restatement Effective Date, no such prepayment premium shall apply. If, on or
after the second anniversary of the Amendment and Restatement Effective Date,
any Lender that is a Non-Consenting Lender is replaced pursuant to Section 2.22
in connection with any amendment, amendment and restatement or other
modification of this Agreement, such Lender (and not any Person who replaces
such Lender pursuant to Section 2.22) shall receive from Borrower the premium
described in the preceding sentence with respect to its Term Loans as if it were
being prepaid.

 

2.11.       Mandatory Prepayments.  If at any time the Total Extensions of
Credit shall exceed the Commitments then in effect, the Borrower shall thereupon
prepay the principal amount of Swingline Loans and, after all Swingline Loans
have been paid in full, Revolving Loans in amount equal to such excess.  If,
after giving effect to the prepayment of all outstanding Swingline Loans and
Revolving Loans, the Total Extensions of Credit exceed the Commitments then in
effect, the Borrower shall Cash Collateralize the L/C Exposure to the extent of
such excess.

 

2.12.       Conversion and Continuation Options.

 

(a)           The Borrower may elect from time to time to convert Eurodollar
Loans to ABR Loans by giving the Administrative Agent an irrevocable Interest
Election Request no later than 12:00 Noon, on the Business Day preceding the
proposed conversion date.  The Borrower may elect from time to time to convert
ABR Loans to Eurodollar Loans by giving the Administrative Agent an irrevocable
Interest Election Request no later than 12:00 Noon, on the third Business Day
preceding the proposed conversion date (which notice shall specify the length of
the initial Interest Period therefor), provided that no ABR Loan may be
converted into a Eurodollar Loan in excess of one month when any Event of
Default under Section 8(a) or (f) has occurred and is continuing and the
Administrative Agent or the Required Lenders have determined in its or their
sole discretion not to permit such conversions.  Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof.

 

(b)           Any Eurodollar Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no

 

45

--------------------------------------------------------------------------------


 

Eurodollar Loan may be continued as such at the end of the applicable Interest
Period for more than one month when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such continuations, and
provided further that if the Borrower shall fail to give any required notice as
described above in this paragraph such Loans shall be automatically converted to
ABR Loans on the last day of such then expiring Interest Period.  Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.

 

2.13.       Limitations on Eurodollar Tranches.  Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of $100,000
in excess thereof and (b) no more than eight Eurodollar Tranches shall be
outstanding at any one time.

 

2.14.       Interest Rates and Payment Dates.

 

(a)           Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Eurodollar
Rate determined for such day plus the Applicable Margin.

 

(b)           Each ABR Loan, including each Swingline Loan, shall bear interest
at a rate per annum equal to the ABR plus the Applicable Margin.

 

(c)           Upon the occurrence and during the continuance of an Event of
Default under Section 8(a) or 8(f) or, at the election of the Required Lenders,
upon the occurrence and during the continuation of any other Event of Default,
(i) the principal amount of any Loan or Reimbursement Obligation not paid when
due (whether at the state maturity, by acceleration or otherwise) shall bear
interest at a rate per annum equal to (x) in the case of the Loans, the rate
that would otherwise be applicable thereto pursuant to the foregoing provisions
of this Section 2.14 plus 2% or (y) in the case of Reimbursement Obligations in
respect of an L/C Disbursement, a rate equal to the sum of (A) ABR plus (B) the
Applicable Margin for Revolving Loans that are ABR Loans plus in each case 2%,
and (ii) any interest payable on any Loan or Reimbursement Obligation or any fee
or other amount payable hereunder not be paid when due (whether at the stated
maturity, by acceleration or otherwise) shall bear interest at a rate per annum
equal to the rate then applicable to ABR Loans plus 2%, in each case, with
respect to clauses (i) and (ii) above, from the date of such non-payment until
such overdue amount is paid in full (as well after as before judgment).

 

(d)           Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to Section 2.14(c) shall be
payable from time to time on demand by the Administrative Agent.

 

2.15.       Computation of Interest and Fees.

 

(a)           Interest and fees payable pursuant hereto shall be calculated on
the basis of a 360-day year for the actual days elapsed, except that, with
respect to ABR Loans the rate of interest on which is calculated on the basis of
the Prime Rate, the interest thereon shall be calculated on the basis of a 365-
(or 366-, as the case may be) day year for the actual days elapsed.  The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of each determination of a Eurodollar Rate.  Any change in the
interest rate on a Loan resulting from a change in the ABR or the Eurocurrency
Reserve Requirements shall become effective as of the opening of business on the
day on which such

 

46

--------------------------------------------------------------------------------


 

change becomes effective.  The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.

 

(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.14(a).

 

2.16.       Inability to Determine Interest Rate.  If prior to the first day of
any Interest Period:

 

(a)           the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or

 

(b)           the Administrative Agent shall have received notice from the
Required Lenders that the Eurodollar Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans shall
be converted, on the last day of the then-current Interest Period, to ABR
Loans.  Until such notice has been withdrawn by the Administrative Agent (which
the Administrative Agent shall withdraw promptly upon obtaining knowledge that
the circumstances giving rise to such inability no longer exist), no further
Eurodollar Loans shall be made or continued as such, nor shall the Borrower have
the right to convert Loans to Eurodollar Loans.

 

2.17.       Pro Rata Treatment and Payments.

 

(a)           Each borrowing by the Borrower from the Lenders hereunder and any
reduction of the Commitments of the Lenders shall be made pro rata according to
the respective Term Loan Commitments or Commitments as the case may be, of the
relevant Lenders.  Each payment by the Borrower on account of commitment fees
hereunder shall be made pro rata according to the respective Commitments of the
relevant Lenders.

 

(b)           Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Term Loans shall be made (i) in the
case of principal, pro rata according to the respective outstanding principal
amounts of the Term Loans then held by the Term Loan Lenders, and (ii) in the
case of interest, pro rata according to the respective amounts of accrued and
unpaid interest on the Term Loans then due to the Term Loan Lenders.  Amounts
prepaid on account of the Term Loans may not be reborrowed.

 

(c)           Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Revolving Loans shall be made (i) in
the case of principal, pro rata according to the respective outstanding
principal amounts of the Revolving Loans then held by the

 

47

--------------------------------------------------------------------------------


 

Lenders and (ii) in the case of interest, pro rata according to the respective
amounts of accrued and unpaid interest on the Revolving Loans then due to the
Lenders.

 

(d)           All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 2:00 P.M., on
the due date thereof to the Administrative Agent at the Funding Office, in
Dollars and in immediately available funds.  The Administrative Agent shall
distribute such payments to the applicable Lenders (or, in the case of amounts
payable to them, to the Swingline Lender or Issuing Bank, or, in the case of
amounts payable to it, retained by the Administrative Agent) promptly upon
receipt in like funds as received.  If any payment hereunder (other than
payments on the Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day.  If any payment on a Eurodollar Loan becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day.  In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.

 

(e)           Unless the Administrative Agent shall have been notified in
writing by any Revolving Lender prior to a borrowing that such Lender will not
make the amount that would constitute its share of such borrowing available to
the Administrative Agent, the Administrative Agent may assume that such Lender
is making such amount available to the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  If such amount is not made available to
the Administrative Agent by the required time on the Borrowing Date therefor,
such Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon, at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent.  A certificate of the Administrative Agent submitted to any Revolving
Lender with respect to any amounts owing under this paragraph shall be
conclusive in the absence of manifest error.  If such Lender’s share of such
borrowing is not made available to the Administrative Agent by such Lender
within three Business Days after such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to ABR Loans, on demand, from the Borrower.  If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period.  If such Lender pays its share of the applicable borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such borrowing.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

(f)            Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the applicable Lenders
their respective pro rata shares of a corresponding amount.  If such payment is
not made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate.  Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against the Borrower.

 

48

--------------------------------------------------------------------------------


 

2.18.       Requirements of Law.

 

(a)           If the adoption of or any change in any Requirement of Law or in
the interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the Closing Date:

 

(i)            shall legally impose, modify or hold applicable any reserve,
special deposit, compulsory loan or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate; or

 

(ii)           shall impose on such Lender any Taxes (other than
(A) Non-Excluded Taxes indemnified by Section 2.19, (B) Excluded Taxes imposed
on, or measured by reference to, net income (including franchise or similar
(including branch profits) Taxes imposed in lieu of net income taxes) or
(C) Excluded Taxes described in clauses (ii), (iii) and (iv) of the definition
of Excluded Taxes),

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans (or in the case of clause (ii) above,
any Loans) or issuing or participating in Letters of Credit, or to reduce any
amount receivable by such Lender hereunder in respect thereof, then, in any such
case, the Borrower shall promptly and in any event within five Business Days pay
such Lender, upon its written demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable.  If
any Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled;
provided that the Borrower shall not be required to compensate a Lender pursuant
to this paragraph for any amounts incurred more than six months prior to the
date that such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; and provided further that, if the circumstances giving
rise to such claim have a retroactive effect, then such six-month period shall
be extended to include the period of such retroactive effect.

 

(b)           If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the Closing Date shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount reasonably deemed by such Lender to be material and to the extent
reasonably determined such increase in capital to be allocable to the existence
of such Lender’s Commitments or participations in Letters of Credit hereunder,
then, from time to time, after submission by such Lender to the Borrower (with a
copy to the Administrative Agent) of a written request therefor, the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or such corporation for such reduction; provided that the Borrower
shall not be required to compensate a Lender pursuant to this paragraph for any
amounts incurred more than six months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
and provided further that, if the circumstances giving rise to such claim have a
retroactive effect, then such six-month period shall be extended to include the
period of such retroactive effect.

 

49

--------------------------------------------------------------------------------


 

(c)           A certificate as to any additional amounts payable pursuant to
this Section 2.18 submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) with appropriate detail demonstrating how such amounts
were derived shall be conclusive in the absence of manifest error.

 

(d)           Notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “change in Requirement of Law”, regardless of the date enacted, adopted or
issued.

 

2.19.       Taxes.

 

(a)           Except as required by law (as determined in the good faith
discretion of any applicable withholding agent), all payments made by any Loan
Party under this Agreement and the other Loan Documents shall be made free and
clear of, and without deduction or withholding for or on account of, any Taxes. 
If any Non-Excluded Taxes or any Other Taxes are required by law to be withheld
(as determined in the good faith discretion of any applicable withholding agent)
from any amounts payable by any Loan Party to the Administrative Agent or by any
Loan Party or the Administrative Agent to any Lender (which term shall, for the
avoidance of doubt, include, for purposes of this Section 2.19, the Issuing
Bank), the amounts payable by the applicable Loan Party shall be increased to
the extent necessary to yield to the Administrative Agent or such Lender (after
withholding of all Non-Excluded Taxes and Other Taxes, including Non-Excluded
Taxes and Other Taxes attributable to amounts payable under this Section 2.19)
interest or any such other amounts payable hereunder at the rates or in the
amounts the Administrative Agent or Lender would have received had no such
Non-Excluded Taxes or Other Taxes been withheld.

 

(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(c)           Whenever any Non-Excluded Taxes or Other Taxes are payable by the
applicable Loan Party, as promptly as possible thereafter the Loan Party shall
send to the Administrative Agent for the account of the Administrative Agent or
relevant Lender, evidence reasonably satisfactory to the Administrative Agent
showing payment thereof.

 

(d)           Without duplicating any Loan Party’s obligations under clause
(a) or (b), the Loan Parties shall, within 10 days after written demand,
indemnify the Administrative Agent and each Lender for the full amount of any
Non-Excluded Taxes and Other Taxes (including any Non-Excluded Taxes and Other
Taxes on amounts payable under this Section 2.19) payable by the Administrative
Agent or such Lender and any reasonable costs and expenses associated therewith,
whether or not such Non-Excluded Taxes or Other Taxes were correctly or legally
asserted; provided that if a Loan Party reasonably believes that such Taxes were
not correctly or legally asserted, the Administrative Agent or such Lender, as
the case may be, will use reasonable efforts to cooperate with the Loan Party,
at such Loan Party’s request and expense, to obtain a refund of such
Non-Excluded Taxes and Other Taxes (which refund, if received, shall be paid to
the Borrower to the extent provided in clause (f) of this Section 2.19) so long
as such efforts, in the reasonable judgment of the Administrative Agent or such
Lender, as the case may be, would not cause the Administrative Agent or such
Lender, as the case may be, to suffer any additional costs, expenses or risk, or
legal or regulatory disadvantage it; provided, further, that the Loan Parties
shall not be obligated to make such payments for penalties, Excess Interest and
expenses to the Administrative Agent or the Lenders pursuant to this Section, to
the extent such

 

50

--------------------------------------------------------------------------------


 

penalty and/or expenses result from the failure of the Administrative Agent or
the Lenders to make written demand for the Non-Excluded Taxes and Other Taxes
within 180 days from the date on which the Administrative Agent or the Lenders
have received a written notice of a claim for any Non-Excluded Taxes or Other
Taxes by the relevant Governmental Authority.

 

(e)           Each Lender shall, at such times as are reasonably requested by
the Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with any documentation prescribed by law or reasonably
requested by the Borrower or the Administrative Agent certifying as to any
entitlement of such Lender to an exemption from, or reduction in, withholding
tax with respect to any payments to be made to such Lender under the Loan
Documents.  Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation obsolete, expired or inaccurate in any
material respect, deliver promptly to the Borrower and the Administrative Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by the Borrower or the Administrative Agent) or promptly
notify the Borrower and the Administrative Agent of its inability to do so. 
Unless the Borrower or the Administrative Agent has received forms or other
documents satisfactory to it indicating that payments under any Loan Document to
or for a Lender are not subject to withholding tax or are subject to such Tax at
a rate reduced by an applicable tax treaty, the Borrower or the Administrative
Agent (as applicable) shall withhold amounts required to be withheld by
applicable Laws from such payments at the applicable statutory rate.  Without
limiting the foregoing:

 

(i)            Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding.

 

(ii)           Each Lender that is not a United States person (the “Foreign
Lender”) shall deliver to the Borrower and the Administrative Agent on or before
the date on which it becomes a party to this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent)
whichever of the following is applicable:

 

(A)          two properly completed and duly signed original copies of Internal
Revenue Service Form W-8BEN (or any successor forms) claiming eligibility for
the benefits of an income tax treaty to which the United States is a party, and
such other documentation as required under the Code,

 

(B)          two properly completed and duly signed original copies of Internal
Revenue Service Form W-8ECI (or any successor forms),

 

(C)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (A) a
certificate substantially in the form of the applicable Exhibit I to the
Original Credit Agreement (any such certificate, a “United States Tax Compliance
Certificate”) and (B) two properly completed and duly signed original copies of
Internal Revenue Service Form W-8BEN (or any successor forms),

 

(D)          to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or a participating
Lender), Internal Revenue Service Form W-8IMY (or any successor forms) of the
Foreign Lender, accompanied by a Form W-8ECI, Form W-8BEN, United States Tax
Compliance Certificate, Form W-9, Form W-8IMY or any other required information
(or any successor forms) from each

 

51

--------------------------------------------------------------------------------


 

beneficial owner, as applicable (provided that, if one or more beneficial owners
are claiming the portfolio interest exemption, the United States Tax Compliance
Certificate may be provided by such Foreign Lender on behalf of such beneficial
owner), or

 

(E)           two properly completed and duly signed original copies of any
other form prescribed by applicable U.S. federal income tax laws (including the
Treasury regulations) as a basis for claiming a complete exemption from, or a
reduction in, United States federal withholding tax on any payments to such
Lender under the Loan Documents.

 

(iii)          If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.

 

Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

 

(f)            If the Administrative Agent or Lender determines, in its sole
discretion exercised in good faith, that it has received a refund in respect of
any Non-Excluded Taxes or Other Taxes with respect to which the Borrower has
paid additional amounts pursuant to this Section 2.19, it shall promptly notify
the Borrower of such refund and shall within 30 days from the date of receipt of
such refund pay over the amount of such refund without interest (other than any
interest paid or credited by the relevant Governmental Authority with respect to
such refund) to the Borrower (but only to the extent of additional amounts paid
by the Borrower under this Section 2.19 with respect to the Non-Excluded Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or Lender; provided, however, that the Borrower, upon
the written request of the Administrative Agent or Lender, agrees to repay the
amount paid over to the Borrower (plus penalties, interest or other charges due
to the appropriate authorities in connection therewith) to the Administrative
Agent or Lender in the event the Administrative Agent or Lender is required to
repay such refund to such Governmental Authority.  Nothing contained in this
paragraph shall interfere with the right of each of the Administrative Agent and
the Lenders to arrange its tax affairs in whatever manner it thinks fit nor to
disclose any information or any computations relating to its tax affairs.

 

(g)           The agreements in this Section 2.19 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.

 

2.20.       Indemnity.  The Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest

 

52

--------------------------------------------------------------------------------


 

Period with respect thereto.  Such indemnification may include an amount equal
to the excess, if any, of (i) the amount of interest that would have accrued on
the amount so prepaid, or not so borrowed, converted or continued, for the
period from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market.  A certificate as to any amounts payable
pursuant to this Section 2.20 submitted to the Borrower by any Lender within 180
days of the incurrence of any loss or expense covered by this Section with
appropriate detail demonstrating how such amounts were derived shall be
conclusive in the absence of manifest error.  This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

2.21.       Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.18 or
2.19(a) with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
file any certificate or document reasonably requested by the Borrower or
designate another lending office for any Loans affected by such event with the
object of eliminating or reducing amounts payable pursuant to Section 2.18 or
2.19(a); provided that the making of such filing or such designation is made on
terms that, in the reasonable judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage
(except to a de minimis extent), and provided further that nothing in this
Section 2.21 shall affect or postpone any of the obligations of the Borrower or
the rights of any Lender pursuant to Section 2.18 or 2.19(a).

 

2.22.       Replacement of Lenders.

 

(a)           The Borrower shall be permitted to replace any Lender that
(A) requests reimbursement for amounts owing pursuant to Section 2.18 or
2.19(a) or (B) becomes a Defaulting Lender, with a replacement financial
institution; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) prior to any such replacement, such Lender shall have
taken no action under Section 2.21 that has or will eliminate the continued need
for payment of amounts owing pursuant to Section 2.18 or 2.19(a), (iii) the
Borrower shall be liable to such replaced Lender under Section 2.20 if any
Eurodollar Loan owing to such replaced Lender shall be purchased other than on
the last day of the Interest Period relating thereto, (iv) the replacement
financial institution, if not already a Lender, shall be reasonably satisfactory
to the Administrative Agent, (v) the replaced Lender shall be obligated to make
such replacement in accordance with the provisions of Section 10.6 (provided
that the Borrower shall be obligated to pay the registration and processing fee
referred to therein), (vi) until such time as such replacement shall be
consummated, the Borrower shall pay all additional amounts (if any) required
pursuant to Section 2.18 or 2.19(a), as the case may be, (vii) the applicable
replaced Lender will be paid all principal, interest and fees under Section 2.8
owed to it upon the consummation of such replacement and (viii) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.

 

(b)           If, in connection with any proposed amendment, modification,
waiver or termination pursuant to Section 10.1 requiring the consent of all
affected Lenders or any Class of affected Lenders, the consent of the Required
Lenders is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained as described in
this clause (b) being referred to as a “Non-Consenting Lender”), then, at the
Borrower’s request the Administrative Agent, or a Person or Persons reasonably
acceptable to the Administrative Agent if not already a Lender, Affiliate of a
Lender or Approved Fund, shall have the right (but shall have no obligation) to
purchase all,

 

53

--------------------------------------------------------------------------------


 

but not less than all, from such Non-Consenting Lenders, and such Non-Consenting
Lenders agree that they shall, upon the Administrative Agent’s request, sell and
assign to the Administrative Agent or such Person, all Loans and Commitments of
such Non-Consenting Lenders for an amount equal to the principal balance of all
Loans held by the Non-Consenting Lenders and all accrued interest and fees with
respect thereto through the date of sale, such purchase and sale to be
consummated at par pursuant to an Assignment and Assumption; provided that in
the event such Non-Consenting Lender does not execute an Assignment and
Assumption, such Non-Consenting Lender shall be deemed to have consented to such
Assignment and Assumption.  Any such required sale and assignment shall be
treated as a prepayment for purposes of Section 2.10 and Section 2.20 and the
Borrower shall be liable for any amounts payable thereunder as a result of such
sale and assignment.

 

2.23.       Defaulting Lenders.

 

(a)           Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)            Waivers and Amendments.  Such Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders,” “Majority
Facility Lenders” and “Majority Revolving Lenders.”

 

(ii)           Defaulting Lender Waterfall. With respect to any Revolving Lender
that is a Defaulting Lender, any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Section 8 or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 10.7(b) shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Bank or the Swingline Lender hereunder; third,
to Cash Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.24; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Revolving Loan in respect of which such Defaulting Lender has failed to fund
its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Revolving Loans under this Agreement and (y) Cash Collateralize the
Issuing Bank’s future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 2.24; sixth, to the payment of any amounts owing to the
Revolving Lenders, the Issuing Bank or the Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Revolving Lender,
the Issuing Bank or the Swingline Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in

 

54

--------------------------------------------------------------------------------


 

Section 5.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and payments made by Revolving Lenders pursuant to Section 3.4
owed to, all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or payments made by Revolving Lenders pursuant
to Section 3.4 owed to, such Defaulting Lender until such time as all Revolving
Loans and funded and unfunded interests in L/C Exposure and Fronted Swingline
Amounts are held by the Revolving Lenders pro rata in accordance with the
Commitments without giving effect to Section 2.23(a)(iv).  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.23(a) shall be deemed paid to and
redirected by such Defaulting Lender, and each Revolving Lender irrevocably
consents hereto.

 

(iii)          Certain Fees.

 

(A)          No Defaulting Lender shall be entitled to receive any fee pursuant
to Section 2.8(a) for any period during which that Revolving Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(B)          Each Defaulting Lender shall be entitled to receive fees pursuant
to the first sentence of Section 3.3(a) for any period during which that
Revolving Lender is a Defaulting Lender only to the extent allocable to its
Applicable Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 2.24.

 

(C)          With respect to any fee pursuant to Section 3.3(a) not required to
be paid to any Defaulting Lender pursuant to clause (B) above, the Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s interest in L/C Exposure that has been reallocated to such
Non-Defaulting Lender pursuant to Section 2.23(a)(iv), (y) pay to the Issuing
Bank the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to the Issuing Bank’s Fronting Exposure to such Defaulting
Lender and (z) not be required to pay the remaining amount of any such fee.

 

(iv)          Reallocation of Participations to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender’s interest in L/C Exposure and such
Defaulting Lender’s Fronted Swingline Amount shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that (x) the conditions set forth in Section 5.2 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time) and (y) such reallocation does not cause the aggregate Extensions of
Credit of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Revolving Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)           Cash Collateral, Repayment of Swingline Loans.  If the
reallocation described in Section 2.23(a)(iv) cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, (x) first, prepay Swingline Loans in an amount
equal to the Swingline Lender’s Fronting Exposure and (y) second, Cash

 

55

--------------------------------------------------------------------------------


 

Collateralize the Issuing Bank’s Fronting Exposure in accordance with the
procedures set forth in Section 2.24.

 

(b)           Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, the Swingline Lender and the Issuing Bank agree in writing that a
Revolving Lender is no longer a Defaulting Lender, the Administrative Agent will
so notify the parties hereto, whereupon as of the effective date specified in
such notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Revolving Lender will,
to the extent applicable, purchase at par that portion of outstanding Revolving
Loans of the other Revolving Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving Loans
and funded and unfunded interests in Letters of Credit and the Swingline
Participation Amounts to be held pro rata by the Revolving Lenders in accordance
with the Commitments (without giving effect to Section 2.23(a)(iv)), whereupon
such Revolving Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Revolving Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from that Revolving Lender’s having been a
Defaulting Lender.

 

(c)           New Swingline Loans/Letters of Credit.  So long as any Revolving
Lender is a Defaulting Lender, (i) the Swingline Lender shall not be required to
fund any Swingline Loans unless it is satisfied that it will have no Fronting
Exposure after giving effect to such Swingline Loan and (ii) the Issuing Bank
shall not be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.

 

(d)           Termination of Defaulting Lender’s Commitment.  The Borrower may
terminate the unused amount of the Commitment of a Defaulting Lender upon not
less than three Business Days’ prior notice to the Administrative Agent (which
will promptly notify the Revolving Lenders thereof), and in such event the
provisions of Section 2.23(a)(ii) will apply to such Defaulting Lender as if it
were still a Revolving Lender hereunder, provided that such termination will not
be deemed to be a waiver or release of any claim the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any Lender may
have against such Defaulting Lender.

 

2.24.       Cash Collateralization

 

(a)           Cash Collateral Requirements. At any time that there shall exist a
Defaulting Lender, within five Business Days following the written request of
the Administrative Agent or the Issuing Bank (with a copy to the Administrative
Agent) the Borrower shall Cash Collateralize the Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.23(a)(iv) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Collateral Amount.

 

(b)           Grant of Security Interest.  The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Bank, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lender’s obligation to fund its interests in respect
of Letters of Credit pursuant to Section 3.4, to be applied pursuant to
Section 2.24(b).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Bank as herein provided or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrower will, within five Business Days after demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash

 

56

--------------------------------------------------------------------------------


 

Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by such Defaulting Lender).

 

(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under this Section 2.24 or
Section 2.23 in respect of L/C Exposure shall be applied to the satisfaction of
the Defaulting Lender’s obligation to fund its interests in respect of Letters
of Credit (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

 

(d)           Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce the Issuing Bank’s Fronting Exposure shall
no longer be required to be held as Cash Collateral pursuant to this
Section 2.24 following (i) the elimination of the Fronting Exposure that gave
rise to the requirement to provide (including by the termination of Defaulting
Lender status of the applicable Lender), but not with respect to any other
Fronting Exposure or (ii) the determination by the Administrative Agent and the
Issuing Bank that there exists excess Cash Collateral.

 

2.25.       Extension Offers

 

(a)           The Borrower may, on one or more occasions, by written notice to
the Administrative Agent, make one or more offers (each, an “Extension Offer”)
to all Lenders of one or more Classes (each Class subject to such an Extension
Offer, an “Extension Request Class”) to make one or more Permitted Amendments
pursuant to procedures reasonably specified by the Administrative Agent and
reasonably acceptable to the Borrower.  Such notice shall set forth (i) the
terms and conditions of the requested Permitted Amendment and (ii) the date on
which such Permitted Amendment is requested to become effective (which shall not
be less than 5 Business Days nor more than 30 Business Days after the date of
such notice, unless otherwise agreed by the Administrative Agent). Permitted
Amendments shall become effective only with respect to the Commitments and Loans
of the Lenders of the Extension Request Class that accept the applicable
Extension Offer (such Lenders, the “Accepting Lenders”) and, in the case of any
Accepting Lender, only with respect to such Lender’s Loans and Commitments of
such Extension Request Class.

 

(b)           Borrower and each Accepting Lender shall execute and deliver to
the Administrative Agent an extension agreement (each, an “Extension Agreement”)
and such other documentation as the Administrative Agent shall reasonably
specify to evidence the Permitted Amendments and the terms and conditions
thereof; provided that no Extension Agreement shall become effective unless:

 

(i)            both before and after giving effect to the effectiveness of such
Extension Agreement, each of the conditions set forth in Section 5.2 shall be
satisfied (it being understood that all references to “the date of such
extension of credit” or similar language in Section 5.2 shall be deemed to refer
to the date of such effectiveness);

 

(ii)           the Loan Parties and the Collateral Agent shall enter into such
amendments, if any, to the Security Documents as may be reasonably requested by
the Collateral Agent and approved (such approval not to be unreasonably
withheld) by the Borrower (which shall not require any consent from any Lender)
in order to ensure that the Loans and Commitments of the Accepting Lenders, as
modified by the Extension Agreement, are provided with the benefit of the
applicable Security Documents and shall deliver such other documents,
certificates and opinions of counsel in connection therewith as may be
reasonably requested by the Collateral Agent; and

 

57

--------------------------------------------------------------------------------


 

(iii)          the Borrower shall have delivered to the Administrative Agent
such legal opinions board resolutions, secretary’s certificates, officer’s
certificates and other documents as shall be reasonably requested by the
Administrative Agent (and agreed to by the Borrower (such agreement not to be
unreasonably withheld)) in connection therewith.

 

(c)           Each Extension Agreement shall be binding on the lenders party
thereto, the Loan Parties, the Administrative Agent, the Collateral Agent and
the Lenders. The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Extension Agreement (provided that the failure to
provide such notice shall not invalidate the Extension Agreement). Each
Extension Agreement may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section (including any amendments
necessary to treat the Loans and/or Commitments of the Accepting Lenders as a
new “Class” of loans or commitments, as applicable, hereunder); provided that
with respect to an Extension Agreement for Revolving Loans and/or Commitments,
except as otherwise agreed to by each Issuing Bank and the Swingline Lender,
(i) the allocation of the participation exposure with respect to any
then-existing or subsequently issued or made Letter of Credit or Swingline Loan
as between the commitments of such new “Class” and the remaining Commitments
shall be made on a ratable basis as between the commitments of such new “Class”
and the remaining Commitments until the Termination Date with respect to all
such remaining Commitments and (ii) the Termination Date, as such terms are used
in reference to Letters of Credit and Swingline Loans, respectively, may not be
extended without the prior written consent of each Issuing Bank and the
Swingline Lender, as applicable.

 

2.26.       Change of Control.  Upon the occurrence of a Change of Control, the
Commitments shall be automatically terminated and Section 2.11 shall be complied
with.

 

SECTION 3

 

LETTERS OF CREDIT

 

3.1.         Letters of Credit.

 

(a)           Subject to the terms and conditions hereof, the Issuing Bank
agrees to issue letters of credit (“Letters of Credit”) for the account of the
Borrower on any Business Day during the Commitment Period in such form as may be
reasonably approved from time to time by the Issuing Bank; provided that the
Issuing Bank shall have no obligation to issue, increase or extend any Letter of
Credit if, after giving effect to such issuance, the L/C Exposure would exceed
the L/C Commitment.  Each Letter of Credit shall (A) be denominated in Dollars
and (B) expire no later than the earlier of (x) the first anniversary of its
date of issuance and (y) the date that is five Business Days prior to the
Termination Date, provided that any Letter of Credit with a one-year term may
provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (y) above); provided
further that no Letter of Credit shall be issued with an expiry date (or amended
to change the expiry date to a date) later than the fifth Business Day prior to
the Termination Date and no Commitments shall be reduced or terminated pursuant
to Section 2.9, if after giving effect to such issuance, amendment, reduction or
termination, the Total Extensions of Credit would exceed the Commitments.  Each
Existing Letter of Credit shall be deemed a Letter of Credit hereunder.

 

(b)           The Issuing Bank shall not at any time be obligated to issue,
amend or extend any Letter of Credit if such issuance would conflict with, or
cause the Issuing Bank or any Revolving Lender to exceed any limits imposed by,
any applicable Requirement of Law.

 

58

--------------------------------------------------------------------------------


 

3.2.         Procedure for Issuance of Letter of Credit.  The Borrower may from
time to time request that the Issuing Bank issue a Letter of Credit by
delivering to the Issuing Bank at its address for notices specified herein an
Application therefor, completed to the reasonable satisfaction of the Issuing
Bank, and such other certificates, documents and other papers and information as
the Issuing Bank may reasonably request.  Upon receipt of any Application, the
Issuing Bank will process such Application and the certificates, documents and
other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue the Letter of
Credit requested thereby (but in no event shall the Issuing Bank be required to
issue any Letter of Credit earlier than three Business Days after its receipt of
the Application therefor and all such other certificates, documents and other
papers and information relating thereto) by issuing the original of such Letter
of Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Bank and the Borrower.  The Issuing Bank shall furnish a copy of such
Letter of Credit to the Borrower and the Administrative Agent promptly following
the issuance thereof.  The Issuing Bank shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Revolving
Lenders, notice of the issuance of each Letter of Credit (including the amount
thereof).

 

3.3.         Fees and Other Charges.

 

(a)           The Borrower will pay to Revolving Lenders a participation fee on
the Applicable Percentage at such time of the actual daily outstanding amount
all Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Revolving Loans that are Eurodollar Loans, shared ratably
among the Revolving Lenders and payable quarterly in arrears on each Fee Payment
Date after the issuance date.  In addition, the Borrower shall pay to the
Issuing Bank for its own account a fronting fee of 0.125% per annum on the face
amount of each Letter of Credit issued by the Issuing Bank, payable quarterly in
arrears on each Fee Payment Date after the issuance date.

 

(b)           In addition to the foregoing fees, the Borrower shall pay the
Issuing Bank its standard fees charged with respect to, and reimburse the
Issuing Bank for its out-of-pocket costs and expenses incurred in connection
with, issuing, negotiating, effecting payment under, amending or otherwise
administering any Letter of Credit issued by the Issuing Bank.

 

3.4.         L/C Participations.  The Issuing Bank irrevocably agrees to grant
and hereby grants to each L/C Participant, and, to induce the Issuing Bank to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Bank, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Applicable Percentage in
the Issuing Bank’s obligations and rights under and in respect of each Letter of
Credit (including, for the avoidance of doubt, each Existing Letter of Credit)
and the amount of each draft paid by the Issuing Bank thereunder.  Each L/C
Participant agrees with the Issuing Bank that, if a draft is paid under any
Letter of Credit issued by the Issuing Bank for which the Issuing Bank is not
reimbursed in full by the Borrower in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Issuing Bank upon demand at the
Issuing Bank’s address for notices specified herein an amount equal to such L/C
Participant’s Applicable Percentage of the amount of such draft, or any part
thereof, that is not so reimbursed.  Each L/C Participant’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Participant may have against the Issuing Bank, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.  If any amount
required to be paid by

 

59

--------------------------------------------------------------------------------


 

any L/C Participant to the Issuing Bank pursuant to this Section 3.4 in respect
of any unreimbursed portion of any payment made by the Issuing Bank under any
Letter of Credit is paid to the Issuing Bank within three Business Days after
the date such payment is due, such L/C Participant shall pay to the Issuing Bank
on demand an amount equal to the product of (A) such amount, times (B) the daily
average Federal Funds Effective Rate during the period from and including the
date such payment is required to the date on which such payment is immediately
available to the Issuing Bank, times (C) a fraction the numerator of which is
the number of days that elapse during such period and the denominator of which
is 360.  If any such amount required to be paid by any L/C Participant pursuant
to this Section 3.4 is not made available to the Issuing Bank by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Bank shall be entitled to recover from such L/C Participant, on demand,
such amount with interest thereon calculated from such due date at the rate per
annum equal to the sum of (x) ABR plus (y) the Applicable Margin for Revolving
Loans that are ABR Loans.  A certificate of the Issuing Bank submitted to any
L/C Participant with respect to any amounts owing under this Section 3.4 shall
be conclusive in the absence of manifest error.  Whenever, at any time after the
Issuing Bank has made payment under any Letter of Credit and has received from
any L/C Participant its pro rata share of such payment in accordance with this
Section 3.4, the Issuing Bank receives any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise, including proceeds of
collateral applied thereto by the Issuing Bank), or any payment of interest on
account thereof, the Issuing Bank will distribute to such L/C Participant its
pro rata share thereof; provided, however, that in the event that any such
payment received by the Issuing Bank shall be required to be returned by the
Issuing Bank, such L/C Participant shall return to the Issuing Bank the portion
thereof previously distributed by the Issuing Bank to it.

 

3.5.         Reimbursement Obligation of the Borrower.  If any draft is paid
under any Letter of Credit, the Borrower shall reimburse the Issuing Bank with
respect to such draft paid by the Issuing Bank for the amount of (a) the draft
so paid and (b) any taxes, fees, charges or other costs or expenses incurred by
the Issuing Bank in connection with such payment, not later than (i) by 12:00
Noon on the Business Day following the day that the Borrower receives notice of
such draft, if such notice is received on such day prior to 1:00 P.M. or (ii) if
clause (i) above does not apply, the Business Day immediately following the day
that the Borrower receives such notice.  Each such payment shall be made to the
Issuing Bank at its address for notices referred to herein in Dollars and in
immediately available funds.  If any draft is paid under any Letter of Credit,
then, unless the Borrower shall reimburse the Issuing Bank in full on the same
day that such draft is paid, the unpaid amount thereof shall bear interest for
each day from and including the date on which such draft is paid to but
excluding the date that the Borrower makes reimbursement in full, at the rate
per annum equal to the sum of (x) ABR plus (y) the Applicable Margin for
Revolving Loans that are ABR Loans; provided that, if the Borrower does not make
reimbursement in full on or prior to the second Business Day following the date
of the applicable drawing, then Section 2.14(c) shall apply.

 

3.6.         Obligations Absolute.  The Borrower’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against the Issuing Bank, any beneficiary of a
Letter of Credit or any other Person.  The Borrower also agrees with the Issuing
Bank that the Issuing Bank shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee.  The Issuing Bank
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a

 

60

--------------------------------------------------------------------------------


 

final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the Issuing Bank. 
The Borrower agrees that any action taken or omitted by the Issuing Bank under
or in connection with any Letter of Credit or the related drafts or documents,
if done in the absence of gross negligence, bad faith or willful misconduct,
shall be binding on the Borrower and shall not result in any liability of the
Issuing Bank to the Borrower.

 

3.7.         Letter of Credit Payments.  If any draft shall be presented for
payment under any Letter of Credit, the Issuing Bank shall promptly notify the
Borrower and the Administrative Agent of the date and amount thereof.  The
responsibility of the Issuing Bank to the Borrower in connection with any draft
presented for payment under any Letter of Credit issued by the Issuing Bank
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are substantially in conformity with such Letter of Credit.

 

3.8.         Applications.  To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.

 

3.9.         Obligations of Certain Issuing Banks.  The Issuing Bank that is not
the same Person as the Person serving as the Administrative Agent shall notify
the Administrative Agent of (a) the amount and expiration date of each Letter of
Credit issued by the Issuing Bank prior to the date of issuance thereof, (b) any
amendment or modification of any such Letter of Credit prior to the time of such
amendment or modification and (c) any termination, surrender, cancellation or
expiry of any such Letter of Credit promptly upon the occurrence thereof.

 

SECTION 4

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower and the Subsidiary Guarantors hereby jointly and severally represent
and warrant to the Administrative Agent and each Lender, as and to the extent
required under Section 5. 2 that:

 

4.1.         Financial Condition.  The audited consolidated balance sheets of
the Borrower and its Subsidiaries as at December 31, 2009, December 31, 2010,
December 31, 2011 and December 31, 2012, and the related consolidated statements
of income and of cash flows for the fiscal years ended on such dates, reported
on by and accompanied by an unqualified report from Ernst & Young LLP, present
fairly in all material respects the consolidated financial condition of the
Borrower and its Subsidiaries as at such date, and the consolidated results of
its operations and its consolidated cash flows for the respective fiscal years
then ended.  All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein).

 

4.2.         No Change.  Since December 31, 2011, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.

 

4.3.         Existence; Compliance with Law.  Each of Borrower and its
Restricted Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization except, other
than in the case of the Borrower, to the extent that the failure to comply
therewith could not reasonably be expected to result in a Material Adverse
Effect, (b) has the power and

 

61

--------------------------------------------------------------------------------


 

authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged except to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to result in a Material
Adverse Effect, (c) is duly qualified as a foreign corporation or other
organization and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification except to the extent that the failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect and (d) is in compliance with all Requirements of Law except to
the extent that the failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

4.4.         Power; Authorization; Enforceable Obligations.

 

(a)           Each Loan Party has the corporate or other organizational power
and authority to make, deliver and perform its obligations under each of the
Loan Documents to which it is a party and, in the case of the Borrower, to
obtain extensions of credit hereunder.

 

(b)           Each Loan Party has taken all necessary organizational action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party and, in the case of the Borrower, to authorize the extensions of
credit on the terms and conditions of this Agreement.

 

(c)           No material consent or authorization of, filing with, notice to or
other act by or in respect of, any Governmental Authority is required in
connection with the Transactions, except (i) consents, authorizations, filings
and notices described in Schedule 4.4, which consents, authorizations, filings
and notices have been obtained or made and are in full force and effect,
(ii) the filings referred to in Section 4.19 and (iii) consents, authorizations,
filings and notices the failure of which to make or obtain, as the case may be,
could not reasonably be expected to result in a Material Adverse Effect.

 

(d)           Each Loan Document has been duly executed and delivered on behalf
of each Loan Party thereto.

 

(e)           This Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of each Loan
Party thereto, enforceable against each such Loan Party in accordance with its
terms, subject to bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law) and an implied covenant of good faith and fair dealing.

 

4.5.         No Legal Bar.  The execution and delivery of this Agreement and the
other Loan Documents will not violate any Requirement of Law or any Contractual
Obligation of Borrower or any of its Restricted Subsidiaries and will not result
in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents
and the Second Lien Notes Documentation) except, in each case to the extent any
of the foregoing could not reasonably be expected to result in a Material
Adverse Effect.

 

4.6.         Litigation.  Except as set forth on Schedule 4.6, no litigation,
or, to the knowledge of the Borrower, no investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the best
knowledge of the Borrower, threatened by or against any Covenant Party that
could reasonably be expected to have a Material Adverse Effect.

 

4.7.         No Default.  No Default or Event of Default has occurred and is
continuing.

 

62

--------------------------------------------------------------------------------


 

4.8.         Ownership of Property; Liens.  Each Covenant Party has marketable
title to, or a valid leasehold interest in, all its real property, and
marketable title to, or a valid leasehold interest in or right to use, all its
material other property, and none of such property is subject to any Lien except
Liens permitted by Section 7.3 except to the extent any of the foregoing could
not reasonably be expected to result in a Material Adverse Effect.  As of the
Closing Date, set forth on Schedule 4.8 is a complete and correct list in all
material respects of all real property (including street address) (other than
condominiums or co-ops) located in the United States and owned by any Covenant
Party material to the operation of any Covenant Party.

 

4.9.         Licenses, Intellectual Property.  Except as in the aggregate could
not reasonably be expected to have a Material Adverse Effect or as set forth in
Schedule 4.9 (all of which items set forth in Schedule 4.9 in the aggregate
could not reasonably be expected to have a Material Adverse Effect), each
Covenant Party has all necessary licenses, permits, franchises, rights to
participate in, or the benefit of valid agreements to participate in material
Third Party Payor Programs and other rights necessary for the conduct of its
business and for the intended use of its properties and assets to the extent
necessary to ensure no material interruption in cash flow.  Each Covenant Party
owns, or is licensed or otherwise has the right to use, all Intellectual
Property necessary for the conduct of its business as currently conducted except
to the extent that a failure could not reasonably be expected to have a Material
Adverse Effect.  No material claim against any Covenant Party has been asserted
in writing and is pending by any Person challenging or questioning the use of
any Intellectual Property that is material to the business of the Covenant
Parties or the validity or effectiveness of any such Intellectual Property, nor
does the Borrower have knowledge of any valid basis for any such claim.  Except
as could not reasonably be expected to result in a Material Adverse Effect, to
the knowledge of the Borrower, the use of Intellectual Property by each Covenant
Party does not infringe on the rights of any Person in any material respect.

 

4.10.       Taxes.  Except as would not individually or in the aggregate
reasonably be expected to result in a Material Adverse Effect, (i) each Covenant
Party has filed or caused to be filed all federal, state and other Tax returns
that are required to be filed and has paid all Taxes shown to be due and payable
on said returns or on any assessments made against it or any of its property and
all other Taxes, fees or other charges imposed on it or any of its property by
any Governmental Authority and has satisfied its Tax withholding obligations (in
each case, other than any Taxes the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the relevant
Covenant Party, provided such contest suspends the enforcement of the Taxes in
question); (ii) no Tax Lien has been filed (other than Permitted Liens), and
(iii) no claim is being asserted, with respect to any such Tax, fee or other
charge.

 

4.11.       Federal Regulations.  No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
or (b) for any purpose that violates the provisions of the regulations of the
Board.

 

4.12.       Labor Matters.  Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:  (a) there are no strikes or other
labor disputes against any Covenant Party pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Covenant Party have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Covenant Party on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Covenant Party.

 

4.13.       ERISA.  Except as could not reasonably be expected to have a
Material Adverse Effect, (i) neither a Reportable Event nor an “accumulated
funding deficiency” (within the meaning of

 

63

--------------------------------------------------------------------------------


 

Section 412 of the Code or Section 302 of ERISA) or failure to satisfy the
minimum funding standards of Section 412 of the Code has occurred during the
five-year period prior to the date on which this representation is made or
deemed made with respect to any Plan, and each Employee Benefit Plan during such
five-year period has complied in all material respects with the applicable
provisions of ERISA and the Code, (ii) no termination of a Plan has occurred,
and no Lien in favor of the PBGC or a Plan has arisen, during such five-year
period and (iii) the present value of all accrued benefits under each Plan
(based on those assumptions used to fund such Plans) did not, as of the last
annual valuation date prior to the date on which this representation is made or
deemed made, exceed the value of the assets of such Plan allocable to such
accrued benefits by a material amount.  Neither the Borrower nor any Commonly
Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect, and to the Borrower’s knowledge, neither the
Borrower nor any Commonly Controlled Entity could, except as could not
reasonably be expected to result in a Material Adverse Effect, become subject to
any liability under ERISA if the Borrower or any such Commonly Controlled Entity
were to withdraw completely from any Multiemployer Plan as of the valuation date
most closely preceding the date on which this representation is made or deemed
made.  To the Borrower’s knowledge, (i) no such Multiemployer Plan is in
Reorganization or Insolvent and (ii) no nonexempt prohibited transaction (within
the meaning of Section 4795 of the Code or Section 406 of ERISA) has occurred
with respect to a Plan which could reasonably be expected to result in a
Material Adverse Effect.

 

4.14.       Investment Company Act; Other Regulations.  No Covenant Party is
required to be registered as an “investment company,” or a company “controlled”
by an “investment company,” within the meaning of the Investment Company Act of
1940, as amended.

 

4.15.       Subsidiaries.  Attached hereto as Schedule 4.15(a) is an
organization chart of each Loan Party and its Subsidiaries as of the Closing
Date.  Schedule 4.15(b) sets forth the name, jurisdiction of formation and
classification of each Subsidiary and, as to each such Subsidiary, the
percentage of each class of Capital Stock owned by any Loan Party as of the
Closing Date. As of the Closing Date, there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
stock options granted to employees or directors and directors’ qualifying
shares) of any nature relating to any Capital Stock of the Borrower or any
Restricted Subsidiary, except as created by the Loan Documents or the Second
Lien Notes Documentation or disclosed on Schedule 4.15(b).

 

4.16.       Use of Proceeds.  The proceeds of the Term Loans made on the
Amendment and Restatement Effective Date shall be used only for the repayment of
Revolving Loans on the Amendment and Restatement Effective Date and to provide
ongoing working capital requirements of the Borrower and its Subsidiaries and
for general corporate purposes (including without limitation, acquisitions,
other Investments and payments in respect of Indebtedness, in each case,
otherwise permitted under this Agreement). The proceeds of the Revolving Loans,
the Swingline Loans and the Letters of Credit after the Closing Date shall be
used for working capital requirements and general corporate purposes of any
Covenant Party.

 

4.17.       Environmental Matters.  Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:

 

(a)           the facilities and properties owned, leased or operated by any
Covenant Party (the “Properties”) do not contain any Materials of Environmental
Concern in amounts or concentrations or under circumstances that constitute a
violation of, or could reasonably be expected to give rise to liability under,
any applicable Environmental Law;

 

64

--------------------------------------------------------------------------------


 

(b)           no Covenant Party has received any written notice of any
violation, alleged violation, non-compliance, liability or potential liability
relating to any Environmental Laws, nor does the Borrower have knowledge or
reason to believe that any such notice will be received or is being threatened;

 

(c)           no Covenant Party has transported or disposed of from the
Properties Materials of Environmental Concern in violation of, or in a manner or
to a location that could reasonably be expected to give rise to liability under,
any Environmental Law, nor has any Covenant Party generated, treated, stored,
handled or used at, on or under any of the Properties Materials of Environmental
Concern in violation of, or in a manner that could reasonably be expected to
give rise to liability under, any applicable Environmental Law;

 

(d)           no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened under or based on any
Environmental Law, to which any Covenant Party is or to the knowledge of any
Covenant Party will be named as a party, nor is any Covenant Party a party or
subject to any decrees, orders, judgments or agreements which impose any
obligations or liability under any Environmental Law;

 

(e)           there has been no Release or to the knowledge of the Borrower
threat of Release of Materials of Environmental Concern at, on, under or from
the Properties arising from or related to the operations of any Covenant Party,
in violation of or in amounts or in a manner that could reasonably be expected
to give rise to liability under Environmental Laws;

 

(f)            the Properties and all operations at the Properties and of each
Covenant Party are in compliance, and for the past three (3) years have been in
compliance, with all applicable Environmental Laws;

 

(g)           this Section 4.17 contains the sole and exclusive representations
and warranties of the Borrower with respect to matters arising under
Environmental Law.

 

4.18.       Accuracy of Information, Etc..  No statement or factual information
with respect to any Group Member or any of its Restricted Subsidiaries contained
in this Agreement, any other Loan Document or any other factual document,
certificate or statement (other than any projections, pro forma financial
statements or other estimates with respect to Borrower or any of its Restricted
Subsidiaries and other than information of a general economic or industry
nature) furnished by or by Persons directed on behalf of Borrower or any of its
Restricted Subsidiaries to the Administrative Agent or the Lenders, or any of
them, for use in connection with the transactions contemplated by this Agreement
or the other Loan Documents, when taken as a whole, contained as of the date
such statement, information, document or certificate was so furnished, any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not materially
misleading in light of the circumstances when such statements were made.  The
projections and pro forma financial information contained in the materials
referenced above were, and when delivered, will be, based upon good faith
estimates and assumptions believed by management of Borrower to be reasonable at
the time made, it being recognized by the Administrative Agent and the Lenders
that such projections and financial information as they relate to future events
are not to be viewed as fact and that actual results during the period or
periods covered by such financial information may differ from the projected
results set forth therein by a material amount.

 

65

--------------------------------------------------------------------------------


 

4.19.       Security Documents.

 

(a)           The Guaranty and Collateral Agreement is effective to create in
favor of the Collateral Agent, for the benefit of the Secured Parties, legal,
valid and enforceable Lien under U.S. Law (subject to the effect of bankruptcy,
insolvency, reorganization, receivership, moratorium and other similar laws
affecting creditors’ rights) on all right, title and interest of the respective
Loan Parties in the Collateral described therein and proceeds thereof to the
extent required thereby.  In the case of the Pledged Stock described in any of
the Security Documents, when stock certificates representing such Pledged Stock
are delivered to and retained by the Collateral Agent together with the
necessary endorsements, and in the case of the other Collateral described in the
Guaranty and Collateral Agreement, when financing statements and other filings
specified on Schedule 4.19(a) in appropriate form are filed in the offices
specified on Schedule 4.19(a), the Liens created under the Guaranty and
Collateral Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof under U.S. law, as security for the
Obligations to the extent a Lien on such Collateral (other than the Pledged
Stock) can be perfected pursuant to such financing statements and such other
filings, in each case prior and superior in right to any other Person (except
Liens permitted by Section 7.3).

 

(b)           Each of the Mortgages upon execution is effective to create in
favor of the Collateral Agent, for the benefit of the Secured Parties, a legal,
valid and enforceable (subject to the effect of bankruptcy, insolvency,
reorganization, receivership, moratorium and other similar laws affecting
creditors’ rights) first priority Lien on, and security interests in, the
Mortgaged Properties described therein and proceeds thereof subject to the Liens
permitted by such Mortgage and, to the extent applicable, the OnCure Assets
Intercreditor Agreement, and when the Mortgages are filed in the appropriate
recording offices specified in the local counsel opinions delivered with respect
thereto in accordance with the provisions of 6.9(b) or Section 6.14 of the
Original Credit Agreement), each such Mortgage shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Mortgaged Properties and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to any other Person (except that the security
interest created in such real property and the Mortgaged Property may be subject
to the liens permitted by such Mortgage and, to the extent applicable, the
OnCure Assets Intercreditor Agreement).

 

4.20.       Solvency.  On the Closing Date and the Amendment and Restatement
Effective Date, the Group Members on a consolidated basis are, and after giving
effect to the transactions and the incurrence of all Indebtedness and
obligations being incurred in connection therewith will be, Solvent.

 

4.21.       Senior Indebtedness.  The Obligations constitute “Senior
Indebtedness” and “Designated Senior Indebtedness” (or any other terms of
similar meaning and import) of the Borrower under and as defined in the
documents governing the Senior Subordinated Notes and any Refinancing
Indebtedness (to the extent the concept of Designated Senior Indebtedness (or
similar concept) exists therein) in respect thereof.  The obligations of each
Subsidiary Guarantor under the Guaranty and Collateral Agreement constitute
“Senior Indebtedness” and “Designated Senior Indebtedness” (or any other terms
of similar meaning and import) of such Subsidiary Guarantor under and as defined
in the documents governing the Senior Subordinated Notes and any Refinancing
Indebtedness (to the extent the concept of Designated Senior Indebtedness (or
similar concept) exists therein) in respect thereof.

 

4.22.       Insurance.  No Mortgage encumbers improved real property that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of
1968, unless flood insurance has been obtained to the extent required in order
to satisfy all applicable Requirements of Law in order for a Mortgage to be
obtained thereon.  Schedule 4.22 to the

 

66

--------------------------------------------------------------------------------


 

Original Credit Agreement sets forth a true, complete and correct description of
all insurance maintained by each Covenant Party as of the Closing Date.

 

4.23.       Anti-Terrorism Law.

 

(a)           No Covenant Party is in violation of any Requirement of Law in any
material respect relating to terrorism or money laundering (“Anti-Terrorism
Laws”), including Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”), and the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Public Law 107-56.

 

(b)           No Covenant Party is any of the following:

 

(i)            a person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;

 

(ii)           a person owned or controlled by, or acting for or on behalf of,
any person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

 

(iii)          a person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)          a person that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

 

(v)           a person that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control (“OFAC”) at its official website or
any replacement website or other replacement official publication of such list.

 

4.24.       Brokers’ Fees.  Except as set forth on Schedule 4.24, no Covenant
Party has any obligation to any Person in respect of any finder’s, broker’s,
investment banking or other similar fee in connection with any of the lending
transactions contemplated under this Agreement.

 

SECTION 5

 

CONDITIONS PRECEDENT

 

5.1.         [Reserved].

 

5.2.         Conditions to Each Extension of Credit.  The agreement of each
Lender to make any extension of credit requested to be made by it on any date is
subject to the satisfaction or waiver of the following conditions precedent:

 

(a)           Representations and Warranties.  Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects to the extent such covenant or other
agreement is not already subject to a “materiality” or “Material Adverse Effect”
qualifier on and as of such date as if made on and as of such date (other than
representations and warranties which speak only as of a certain date, which
representations and warranties shall be made only on such date).

 

67

--------------------------------------------------------------------------------


 

(b)           No Default.  No Default or Event of Default shall have occurred
and be continuing on such date or after giving effect to the extensions of
credit requested to be made on such date.

 

(c)           Applicable Sum.  After giving pro forma effect to the use of
proceeds of such extension of credit, the Applicable Sum shall not be less than
$15,000,000.

 

(d)           To the extent that after giving effect to such extension of
credit, the Available  Commitments of all the Revolving Lenders would be less
than $15,000,000, at least  5 Business Days prior to such extension of credit, 
the Administrative Agent and the Lenders shall have received a certificate of a
Responsible Officer of the Borrower containing a calculation (in reasonable
detail)  demonstrating that such extension of credit is permitted under all
Indebtedness of any Covenant Party described in Section 8(e).

 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder after the Closing Date shall constitute a representation and warranty
by the Borrower as of the date of such extension of credit that the conditions
contained in this Section 5.2 have been satisfied.

 

SECTION 6

 

AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, until the expiration or termination of the
Commitments, all Letters of Credit have been terminated (or cash collateralized
or backstopped on terms reasonably acceptable to Administrative Agent and the
Issuing Bank) and so long as any Obligations are owing to any Lender or the
Administrative Agent hereunder (other than contingent indemnification
obligations), the Borrower shall and shall cause each Restricted Subsidiary to:

 

6.1.         Financial Statements.  Furnish to the Administrative Agent (and the
Administrative Agent shall promptly furnish to the Lenders, by posting to
Syndtrak or otherwise):

 

(a)           not later than 90 days after the end of each fiscal year of
Parent, a copy of the audited consolidated balance sheet of Parent and its
consolidated Subsidiaries as at the end of such year and the related audited
consolidated statements of income and of cash flows for such year, setting forth
in each case in comparative form the figures for the previous year, reported on
without a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit, by Ernst & Young LLP or other “Big Four”
independent certified public accountants or other independent public accountants
of nationally recognized standing reasonably acceptable to the Administrative
Agent; provided that it shall not be a violation of this clause (a) if the audit
and opinion accompanying the financial statements for any fiscal year is subject
to a “going concern” or like qualification solely as a result of the Termination
Date being scheduled to occur within a year;

 

(b)           not later than 45 days after the end of each of the first three
quarterly periods of each fiscal year of Parent, the unaudited consolidated
balance sheet of Parent and its consolidated Subsidiaries as at the end of such
quarter and the related unaudited consolidated statements of income and of cash
flows for such quarter and the portion of the fiscal year through the end of
such quarter, setting forth in each case in comparative form the figures for the
same quarter in the previous year, certified by a Responsible Officer as being
fairly stated in all material respects (subject to normal year-end audit
adjustments and the absence of footnotes);

 

68

--------------------------------------------------------------------------------


 

(c)           simultaneously with the delivery of each set of consolidated
financial statements referred to in Sections 6.1(a) and 6.1(b) above, (x) the
related consolidating financial statements reflecting the adjustments necessary
to eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements and (y) a report of Borrower’s and its
Restricted Subsidiaries’ regional performance in such quarter or year, as the
case may be, substantially consistent with the form of the report delivered to
the administrative agent under the Existing Credit Agreement on April 14, 2012;
and

 

(d)           simultaneously with the delivery of each set of consolidated
financial statements referred to in Sections 6.1(a) and (b) above, supplemental
consolidating financial information with respect to the Borrower and its
Restricted Subsidiaries for the applicable quarterly or annual period, in a
format substantially similar to the format of the supplemental consolidating
financial information contained in footnote (20) to Parent’s audit for the year
ended December 31, 2011 (or such other format as reasonably agreed to by the
Administrative Agent).

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in accordance with GAAP applied (except as
approved by such accountants or a Responsible Officer, as the case may be, and
disclosed therein) consistently throughout the periods reflected therein and
with prior periods.  With regard to interim financial statements, such interim
financial statements will not include all of the information and footnotes
required by GAAP for complete financial statements and be subject to year-end
adjustments.

 

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.1 may be satisfied with respect to financial information of Parent and
its consolidated Subsidiaries by furnishing Parent’s Form 10-K or 10-Q, as
applicable, filed with the SEC; provided that such Form 10-K or 10-Q contains or
is accompanied by the items required by such paragraphs.

 

Borrower hereby acknowledges that (a) the Administrative Agent and/or the Joint
Lead Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of Borrower hereunder (collectively, “Company
Materials”) by posting the Company Materials on Syndtrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to Borrower or its securities) (each, a
“Public Lender”).  Borrower hereby agrees that it will identify that portion of
the Company Materials that may be distributed to the Public Lenders and that
(w) all such Company Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Company Materials
“PUBLIC,” Borrower shall be deemed to have authorized the Administrative Agent,
the Joint Lead Arrangers and the Lenders to treat such Company Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Company Materials constitute Information, they shall be treated as
set forth in Section 10.15); (y) all Company Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor”; and (z) the Administrative Agent and the Joint Lead Arrangers
shall be entitled to treat any Company Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor.”

 

6.2.         Certificates; Other Information.  Furnish to the Administrative
Agent (and the Administrative Agent shall promptly furnish to the Lenders, by
posting to Syndtrak or otherwise):

 

(a)           if, as of the last Business Day of any calendar month, the
Available Commitments of all the Revolving Lenders is less than $15,000,000,
within 5 Business Days after

 

69

--------------------------------------------------------------------------------


 

the end of such month, a certificate of a Responsible Officer of the Borrower
containing a calculation (in reasonable detail) of the Applicable Sum as of such
last Business Day of such month; (for the avoidance of doubt, no such
certificate shall be required to be delivered with respect to any month for
which the Available Commitments of all the Revolving Lenders is at least
$15,000,000);

 

(b)           concurrently with the delivery of any financial statements
pursuant to Sections 6.1(a) or (b), (i) a Compliance Certificate containing all
information and calculations required by the form of such certificate attached
as Exhibit H (or such other form as may be agreed to by the Administrative Agent
to reflect the terms of Section 7.14), including detail with respect to the
calculation of Consolidated EBITDA as of the last day of the fiscal quarter or
fiscal year of Parent, as the case may be and (ii) to the extent not previously
disclosed to the Administrative Agent, a description of any change in the
jurisdiction of organization of any Loan Party and a list of any Intellectual
Property acquired by any Loan Party since the date of the most recent report
delivered pursuant to this clause (ii) (or, in the case of the first such report
so delivered, since the Closing Date);

 

(c)           no later than 60 days after the end of each fiscal year of Parent
and its Subsidiaries, a consolidated budget for the following fiscal year,
including a detailed projected consolidated balance sheet of Parent and its
consolidated Subsidiaries, the related consolidated statements of projected cash
flow and projected income and a description of the underlying assumptions
applicable thereto for each quarter of such fiscal year, and, as soon as
available, significant revisions, if any, of such budget and projections with
respect to such fiscal year, to the extent such revisions have been delivered to
the Board of Directors of Parent (or one of Parent’s parent companies) for its
approval;

 

(d)           as promptly as practicable after the effectiveness thereof, copies
of any amendment, supplement, waiver or other modification with respect to any
item of Indebtedness over $20,000,000, the Senior Subordinated Notes, the Second
Lien Notes and any Refinancing Indebtedness in respect of any of the foregoing
and not otherwise required to be required to be delivered under Section 6.1 or
6.2;

 

(e)           promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities in an aggregate principal
amount of $20,000,000 for any one issue or public equity securities of the
Borrower or any Restricted Subsidiary of Borrower and not otherwise required to
be furnished to the Lenders pursuant to Section 6.1 or any other clause of this
Section 6.2 and promptly after the same are filed, copies of all financial
statements and reports that the Borrower or any Restricted Subsidiary of
Borrower may make to, or file with, the SEC; and

 

(f)            promptly, such additional financial and other information
concerning a Group Member as the Administrative Agent on behalf of itself or any
Lender may from time to time reasonably request; provided that no such
information shall be required to be so provided if the provision thereof would
cause such Group Member to lose attorney-client privilege or would violate a
confidentiality agreement or if such information is not reasonably available.

 

6.3.         Payment of Taxes.  Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
Tax obligations of whatever nature, except (i) where the amount or validity
thereof is being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Covenant Party and such contest suspends the enforcement of the
Taxes in question, or

 

70

--------------------------------------------------------------------------------


 

(ii) for failure to pay that could not individually or in the aggregate
reasonably be expected to result in a Material Adverse Effect.

 

6.4.         Maintenance of Existence; Compliance.

 

(a)           (i) Except as otherwise explicitly permitted under Section 7.4,
preserve, renew and keep in full force and effect its organizational existence
and (ii) take all reasonable action to maintain all rights, privileges and
franchises necessary in the normal conduct of its business, except, in each
case, as otherwise permitted by Section 7.4 except, in the case of
clause (ii) above, to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (b) comply with all Requirements
of Law except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

6.5.         Maintenance of Property; Insurance.

 

(a)           (i) Keep all material property useful and necessary in its
business in good working order and condition, ordinary wear and tear and
ordinary damage by casualty and condemnation excepted, (ii) maintain with
financially sound and reputable insurance companies insurance on all its
Property in at least such amounts and against at least such risks as are prudent
in its reasonable business judgment (but including in any event public liability
and business interruption) as are usually insured against in the same general
area by companies engaged in the same or a similar business; and (iii) provide
that each insurance policy maintained or required to be maintained by any
Covenant Party shall (A) name the Collateral Agent, on behalf of the Secured
Parties, as loss payee pursuant to a so-called “standard mortgagee clause” or
“Lender’s loss payable endorsement,” with respect to property coverage on
Collateral of such Covenant Party, and shall name the Administrative Agent on
behalf of the Secured Parties as an additional insured, with respect to general
liability coverage, (B) provide that the insurer(s) shall endeavor to notify the
Collateral Agent of any proposed cancellation of such policy at least 30 days in
advance thereof (unless such proposed cancellation arises by reason of
non-payment of insurance premiums in which case such notice shall be given at
least 10 days in advance thereof) and (C) cause any Insurance Subsidiary to
(x) conduct its insurance business in compliance with all applicable insurance
laws, rules, regulations and orders and using sound actuarial principles except
to the extent where such failure to comply could not reasonably be expected to
result in a Material Adverse Effect and (y) maintain usual and customary
stop-loss coverage and excess coverage reinsurance for individual claims.  The
insurance premiums and other expenses charged by any Insurance Subsidiary to the
Borrower and its Restricted Subsidiaries shall be reasonable and customary.  The
Borrower will provide the Administrative Agent copies of any outside actuarial
reports prepared with respect to any projection, valuation or appraisal of any
Insurance Subsidiary promptly after receipt thereof.

 

(b)           If any portion of any improvements located on any Mortgaged
Property is at any time located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a special flood hazard area with
respect to which flood insurance has been made available under the National
Flood Insurance Act of 1968 (as now or hereafter in effect or successor act
thereto), then the Borrower shall, or shall cause each Loan Party to maintain,
or cause to be maintained, with a financially sound and reputable insurer, flood
insurance in an amount and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Insurance Laws.

 

6.6.         Inspection of Property; Books and Records; Discussions.  (a) Keep
books of records and account in which full, true and correct entries (in all
material respects) in conformity with GAAP shall be made of all dealings and
transactions in relation to its business and activities required by GAAP, and
(b) permit representatives of any Lender (coordinated through the Administrative
Agent) to visit and inspect any of its properties and examine and make abstracts
from any of its books and records

 

71

--------------------------------------------------------------------------------


 

(other than materials protected by the attorney-client privilege and materials
which such person may not disclose without violation of a confidentiality
obligation binding upon it) at any reasonable time during normal business hours
(and upon reasonable notice) and as often as may reasonably be desired and to
discuss the business, operations, properties and financial and other condition
of the Group Members with officers and employees of the Group Members and with
their independent certified public accountants (provided the Borrower is given
an opportunity to be present at such meetings); provided that, so long as no
Event of Default has occurred and is continuing, the Administrative Agent and
the Lenders shall not be entitled to exercise the foregoing rights more than
once, in the aggregate, in any calendar year.

 

6.7.         Notices.  Promptly give notice to the Administrative Agent and the
Administrative Agent shall furnish to the Lenders by posting to Syndtrak or
otherwise of:

 

(a)           the occurrence of any Default or Event of Default;

 

(b)           any litigation, investigation or proceeding affecting any Group
Member that could reasonably be expected to result in a Material Adverse Effect;

 

(c)           the following events, as soon as possible and in any event within
30 days after any Responsible Officer of the Borrower knows thereof if such
event or events could reasonably be expected to result in a Material Adverse
Effect:  (i) the occurrence of any Reportable Event with respect to any Plan, a
failure to make any required contribution to a Plan or Multiemployer Plan, the
creation of any Lien in favor of the PBGC or a Plan or any withdrawal from, or
the termination, Reorganization or Insolvency of, any Multiemployer Plan or
(ii) the institution of proceedings or the taking of any other action by the
PBGC or the Borrower or any Commonly Controlled Entity or any Multiemployer Plan
with respect to the withdrawal from, or the termination, Reorganization or
Insolvency of, any Plan or Multiemployer Plan; and

 

(d)           any development or event that has had or could reasonably be
expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Covenant Party proposes to take
with respect thereto, if any.

 

6.8.         Environmental Laws.

 

(a)           Comply in all material respects with, and use commercially
reasonable efforts to ensure compliance in all material respects by all tenants
and subtenants, if any, at the Properties with, all applicable Environmental
Laws, and obtain and comply in all material respects with and maintain, and use
commercially reasonable efforts to ensure that all tenants and subtenants obtain
and comply in all material respects with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws.  This clause (a) shall be deemed not breached by a
noncompliance with the foregoing if, upon learning of such noncompliance, any
affected Covenant Party promptly undertakes reasonable efforts to eliminate such
noncompliance, and such noncompliance and the elimination thereof, in the
aggregate with any other noncompliance with any of the foregoing and the
elimination thereof, could not reasonably be expected to have a Material Adverse
Effect.

 

(b)           Conduct and complete all investigations, studies, sampling and
testing, and all material remedial, removal and other actions required for
purposes of material compliance with Environmental Laws and promptly comply in
all material respects with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws in each case.  This clause (b) shall be

 

72

--------------------------------------------------------------------------------


 

deemed not breached by a failure to comply with such an order or directive if
any affected Covenant Party timely challenges in good faith such order or
directive in a manner consistent with all applicable Environmental Laws and
pursues such challenge diligently, and the pendency and pursuit of such
challenge, in the aggregate with the pendency and pursuit of any other such
challenges, could not reasonably be expected to have a Material Adverse Effect.

 

6.9.         Additional Collateral, Etc.

 

(a)           With respect to any personal property or Intellectual Property
acquired after the Closing Date by any Loan Party (other than any motor
vehicles, or any tangible personal property evidenced by a title certificate or
any other type of property expressly excluded by the Security Documents) as to
which the Collateral Agent, for the benefit of the Secured Parties, does not
have a perfected Lien, promptly (i) execute and deliver to the Collateral Agent
such amendments to the Guaranty and Collateral Agreement or such other documents
as the Collateral Agent reasonably deems necessary or advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a security interest
under U.S. law in such property pursuant to the terms, conditions and
limitations set forth in the Guaranty and Collateral Agreement, subject to Liens
permitted under Section 7.3, and (ii) take all actions reasonably requested by
the Collateral Agent to grant to the Administrative Agent, for the benefit of
the Lenders, a perfected first priority security interest under U.S. law in such
property pursuant to the terms, conditions and limitations set forth in the
Guaranty and Collateral Agreement and, to the extent applicable, the OnCure
Assets Intercreditor Agreement, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be reasonably required by the
Guaranty and Collateral Agreement or under U.S. law or as may be reasonably
requested by the Administrative Agent.

 

(b)           With respect to any fee interest in any real property having a
value (together with improvements thereof) of at least $1,000,000 acquired after
the date that is 180 days after the Closing Date by any Loan Party (other than
any such property subject, or to be subject to, a Lien permitted by clause
(7) of the definition of Permitted Liens or a mortgage permitted by clause (13)
of the definition of Permitted Liens (but only for so long as such mortgage
remains in place)), on a quarterly basis reasonably promptly within 30 days
after delivery of the financial statements delivered pursuant to
Section 6.1(a) or (b) execute and deliver a first priority mortgage or deed of
trust subject to the Liens permitted by such mortgage or deed of trust and, to
the extent applicable, the OnCure Assets Intercreditor Agreement, in a form
substantially similar to the Mortgages on the Mortgaged Properties and otherwise
reasonably satisfactory to the Administrative Agent, in favor of the Collateral
Agent, for the benefit of the Secured Parties, covering such real property and
recorded by a nationally recognized title insurance company in such manner and
in such place as is required by law to establish, perfect, preserve and protect
the Lien in favor of the Collateral Agent required to be granted pursuant to the
Mortgage and all taxes, fees and other charges payable in connection therewith
shall be paid in full.  Such Loan Party shall otherwise take such actions and
execute and/or deliver to the Collateral Agent such documents as the
Administrative Agent shall reasonably require to confirm the validity,
perfection and priority of the Lien of any existing Mortgage or new Mortgage
against such after-acquired Real Property (including a Title Policy, a Survey
and local counsel opinion (in form and substance reasonably satisfactory to the
Administrative Agent) and other documents of the type described in Section 6.14
of the Original Credit Agreement in respect of such Mortgage).

 

(c)           With respect to any new Restricted Subsidiary created or acquired
after the Closing Date by any Loan Party or any Unrestricted Subsidiary that
becomes a Restricted Subsidiary or any Restricted Subsidiary that newly meets
the requirements of the definition of Subsidiary Guarantor, promptly (i) execute
and deliver to the Administrative Agent such amendments to the Guaranty and
Collateral Agreement as the Administrative Agent reasonably deems necessary to
grant to the Administrative Agent, for the benefit of the Lenders, a perfected
first priority security interest subject to

 

73

--------------------------------------------------------------------------------


 

Liens permitted pursuant to Section 7.3 and, to the extent applicable, the
OnCure Assets Intercreditor Agreement in the Capital Stock of such Subsidiary
that is owned by any Loan Party (provided such security interest shall be
limited (A) in the case of a Foreign Subsidiary directly owned by a Domestic
Subsidiary, to 65% of such Capital Stock in such Foreign Subsidiary and (B) in
the case of any other Foreign Subsidiary or any Insurance Subsidiary or
Immaterial Subsidiary, to 0% of such Capital Stock in such Foreign
Subsidiary, Insurance Subsidiary or Immaterial Subsidiary), (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Loan Party, (iii) cause such Subsidiary (unless such
Subsidiary is a Foreign Subsidiary, an Insurance Subsidiary, an Immaterial
Subsidiary, a Regulated Entity or a Non-Wholly-Owned Subsidiary or otherwise
excluded pursuant to the definition of a Subsidiary Guarantor) (A) to become a
party to the Guaranty and Collateral Agreement, (B) to take such actions
necessary and reasonably requested by the Administrative Agent to grant to the
Administrative Agent for the benefit of the Lenders a perfected first priority
security interest subject to the Liens permitted under Section 7.3 and, to the
extent applicable, the OnCure Assets Intercreditor Agreement in the Collateral
described in the Guaranty and Collateral Agreement with respect to such
Subsidiary, including the filing of Uniform Commercial Code financing statements
in such jurisdictions as may be required by the Guaranty and Collateral
Agreement or by U.S. law or as may be reasonably requested by the Administrative
Agent and (C) to deliver to the Administrative Agent a certificate of such
Subsidiary, substantially in the form of Exhibit I to the Guaranty and
Collateral Agreement or in such other form as may be reasonably acceptable to
the Administrative Agent, with appropriate insertions and attachments, and
(iv) if reasonably requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent; provided that (1) the Borrower shall
not be required to take, or cause any Subsidiary to take, the actions required
by this paragraph (c) with respect to any such Subsidiary prior to the delivery
of financial statements delivered pursuant to Section 6.1(a) or (b) for the
fiscal quarter of the Borrower during which such Subsidiary was created or
acquired unless (x) the aggregate amount of Investments made by Borrower and the
Subsidiaries in all such Subsidiaries exceeds $10,000,000 prior to the end of
such fiscal quarter or (y) an Event of Default has occurred and is continuing
and (2) the Borrower shall not be required to provide the legal opinions
required by this paragraph (c) if the applicable Subsidiary (on a consolidated
basis) accounts for less than 1% of the assets, revenues or Consolidated EBITDA
of the Borrower, in each case on a pro forma basis as of the end of and for the
four fiscal quarters most recently ended for which financial statements have
been delivered under Section 6.1(a) or (b) or, if prior to the first delivery
date for such financial statements, for which financial statements of the
Borrower are available, as though such Subsidiary had become a Subsidiary at the
beginning of such period, unless such Subsidiary, together with all other
Subsidiary Guarantors organized in the same jurisdiction with respect to which
no opinions have been received by the Administrative Agent, account for 4% of
more of the assets, revenues or Consolidated EBITDA of the Borrower (determined
on the same basis as provided above).

 

6.10.       Security Interests; Further Assurances.

 

(a)           Promptly, upon the reasonable request of the Administrative Agent,
at Borrower’s expense, execute, acknowledge and deliver, or cause the execution,
acknowledgment and delivery of, and thereafter register, file or record, or
cause to be registered, filed or recorded, in an appropriate governmental
office, any document or instrument supplemental to or confirmatory of the
Security Documents or otherwise deemed by the Administrative Agent reasonably
necessary for the continued validity, perfection and priority of the Liens on
the Collateral covered thereby subject to no other Liens except as permitted by
this Agreement or the applicable Security Document, or consents, authorizations,
approvals and orders in form and substance reasonably satisfactory to the
Administrative Agent as the Administrative Agent shall reasonably deem necessary
to perfect or maintain the Liens on

 

74

--------------------------------------------------------------------------------


 

the Collateral pursuant to the Security Documents.  Upon the exercise by the
Administrative Agent of any power, right, privilege or remedy pursuant to any
Loan Document which requires any consent, approval, registration, qualification
or authorization of any Governmental Authority, use your commercially reasonable
efforts to execute and deliver all applications, certifications, instruments and
other documents and papers that the Administrative Agent may reasonably
require.  If the Administrative Agent or the Required Lenders determine that
they are required by a Requirement of Law to have appraisals prepared in respect
of the Real Property of any Loan Party constituting Collateral, Borrower shall
provide to the Administrative Agent appraisals that satisfy the applicable
requirements of the Real Estate Appraisal Reform Amendments of FIRREA.

 

(b)           Notify the Administrative Agent and the Collateral Agent in
writing of any change in any Loan Party’s (i) legal name, (ii) location of chief
executive office or principal place of business, (iii) identity or type of
organization or corporate structure, (iv) Federal Taxpayer Identification Number
or organizational identification number or (v) jurisdiction of organization, in
each case within 60 days after any such change occurs.  The Borrower agrees to
cause each Loan Party that makes any change described in the proceeding sentence
to comply with Section 6.10(a), as applicable.

 

6.11.       Compliance with ERISA.  (a) Except where the failure to so comply
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (i) comply with all material applicable provisions of
ERISA and the regulations and published interpretations thereunder with respect
to all Employee Benefit Plans, (ii) not take any action or fail to take action
the result of which could reasonably be expected to be a liability to the PBGC
or to a Multiemployer Plan, (iii) not participate in any prohibited transaction
that could reasonably be expected to result in any civil penalty under ERISA or
tax under the Code and (iv) operate each Employee Benefit Plan in such a manner
that will not incur any tax liability under Section 4980B of the Code or any
liability to any qualified beneficiary as defined in Section 4980B of the Code
and (b) furnish to the Administrative Agent upon the Administrative Agent’s
request such additional information about any Employee Benefit Plan as may be
reasonably requested by the Administrative Agent.

 

6.12.       Use of Proceeds.  The Borrower will use the proceeds of the Loans
for the purposes set forth in Section 4.16.

 

6.13.       [Reserved].

 

6.14.       [Reserved].

 

6.15.       Modifications of OnCure Note Documents.  Substantially concurrent
with the closing of the OnCure Acquisition, the Borrower and the Subsidiary
Guarantors shall amend, or cause to be amended, the OnCure Indenture and any
other OnCure Note Documents, to permit the incurrence of Liens on the collateral
securing the OnCure Notes to secure the Obligations under this Agreement and the
other Loan Documents.

 

SECTION 7

 

NEGATIVE COVENANTS

 

The Borrower hereby agrees that, until the expiration or termination of the
Commitments, all Letters of Credit have been terminated (or cash collateralized
or backstopped on terms reasonably acceptable to Administrative Agent and the
Issuing Bank) and so long as any Obligations (other than contingent
indemnification obligations) are owing to any Lender or the Administrative Agent
hereunder, the Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to:

 

75

--------------------------------------------------------------------------------


 

7.1.         [Reserved].

 

7.2.         Indebtedness.  Directly or indirectly, create, incur, assume,
guarantee, acquire, become liable, contingently or otherwise, with respect to,
or otherwise become responsible for payment of (collectively, “incur”) any
Indebtedness; provided, however, the Borrower or any of its Restricted
Subsidiaries that is or, upon such incurrence, becomes a Guarantor may incur
Indebtedness (including, without limitation, Acquired Indebtedness) and any
Restricted Subsidiary of the Borrower that is not or will not, upon such
incurrence, become a Guarantor, may incur Acquired Indebtedness, in each case if
on the date of the incurrence of such Indebtedness, after giving effect to the
incurrence thereof, the Consolidated Fixed Charge Coverage Ratio of the Borrower
is greater than 2.0 to 1.0.

 

The foregoing limitations will not apply to:

 

(a)           Indebtedness of the Borrower under the Second Lien Notes (and any
exchange notes issued pursuant to the Registration Rights Agreement) issued on
the Closing Date in an aggregate principal amount not to exceed $350,000,000 and
the guarantees by the Guarantors thereof (and the guarantees by the Guarantors
of such exchange notes);

 

(b)           Indebtedness of any Loan Party pursuant to any Loan Document;

 

(c)           other Indebtedness of the Borrower and its Restricted Subsidiaries
outstanding on the Closing Date and listed on Schedule 7.2(c) (including,
without limitation, the Senior Subordinated Notes, Capitalized Lease Obligations
and Purchase Money Indebtedness outstanding on the Closing Date);

 

(d)           Indebtedness represented by Capitalized Lease Obligations and
Purchase Money Indebtedness of the Borrower and its Restricted Subsidiaries not
to exceed the greater of $50,000,000 and 4.0% of Total Assets at any one time
outstanding;

 

(e)           Hedging Obligations of the Borrower or any Restricted Subsidiary;

 

(f)            Indebtedness incurred by the Borrower or any Restricted
Subsidiary constituting reimbursement obligations with respect to letters of
credit issued in the ordinary course of business, including without limitation
letters of credit in respect of workers’ compensation claims, health, disability
or other employee benefits or property, casualty or liability insurance or
self-insurance or other Indebtedness with respect to reimbursement-type
obligations regarding workers’ compensation claims; provided, however, that upon
the drawing of such letters of credit or the incurrence of such Indebtedness,
such obligations are reimbursed within 30 days following such drawing or
incurrence;

 

(g)           Indebtedness of a Restricted Subsidiary of the Borrower to the
Borrower or to a Restricted Subsidiary of the Borrower for so long as such
Indebtedness is held by the Borrower or a Restricted Subsidiary of the Borrower
or the holder of a Lien permitted under the Loan Documents, in each case subject
to no Lien held by a Person other than the Borrower or a Restricted Subsidiary
of the Borrower or the holder of a Lien permitted under the Loan Documents;
provided that if as of any date any Person other than the Borrower or a
Restricted Subsidiary of the Borrower or the holder of a Lien permitted under
the Loan Documents owns or holds any such Indebtedness or holds a Lien in
respect of such Indebtedness, such date shall be deemed the incurrence of
Indebtedness not constituting permitted Indebtedness under this clause (g) by
the issuer of such Indebtedness;

 

76

--------------------------------------------------------------------------------


 

(h)           Indebtedness of the Borrower to a Restricted Subsidiary of the
Borrower for so long as such Indebtedness is held by a Restricted Subsidiary of
the Borrower or the holder of a Lien permitted under the Loan Documents, in each
case subject to no Lien other than a Lien permitted under Section 7.3; provided
that (a) any Indebtedness of the Borrower to any Restricted Subsidiary of the
Borrower that is not a Guarantor is unsecured and subordinated, pursuant to a
written agreement, to the Borrower’s obligations under the Loan Documents and
(b) if as of any date any Person other than a Restricted Subsidiary of the
Borrower or the holder of a Lien permitted under Section 7.3 owns or holds any
such Indebtedness or any Person holds a Lien in respect of such Indebtedness,
such date shall be deemed the incurrence of Indebtedness not constituting
permitted Indebtedness under this clause (h) by the Borrower;

 

(i)            Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
(except in the case of daylight overdrafts) drawn against insufficient funds in
the ordinary course of business; provided, however, that such Indebtedness is
extinguished within five business days of incurrence;

 

(j)            Indebtedness of the Borrower or any of its Restricted
Subsidiaries in respect of performance bonds, completion guarantees, bankers’
acceptances, workers’ compensation claims, surety or appeal bonds, payment
obligations in connection with self-insurance or similar obligations, and bank
overdrafts (and letters of credit in respect thereof) in the ordinary course of
business;

 

(k)           Refinancing Indebtedness;

 

(l)            Indebtedness represented by guarantees by the Borrower or its
Restricted Subsidiaries of Indebtedness or other obligations otherwise permitted
to be incurred under the Loan Documents;

 

(m)          Indebtedness of the Borrower or any Restricted Subsidiary
consisting of guarantees, indemnities or obligations in respect of purchase
price adjustments, earn-outs or similar obligations in connection with the
acquisition or disposition of assets or a Subsidiary;

 

(n)           Indebtedness or Disqualified Capital Stock of Persons (other than
Indebtedness or Disqualified Capital Stock incurred in anticipation of such
acquisition or merger) that are acquired by the Borrower or any Restricted
Subsidiary or merged into the Borrower or a Restricted Subsidiary in accordance
with the terms of the Loan Documents; provided that after giving effect to such
acquisition either (A) the Borrower would be permitted to incur at least $1.00
of additional Indebtedness pursuant to the first paragraph of this Section 7.2
or (B) the Consolidated Fixed Charge Coverage Ratio would be greater than such
Consolidated Fixed Charge Coverage Ratio immediately prior to such acquisition;

 

(o)           additional Indebtedness of the Borrower and its Restricted
Subsidiaries in an aggregate principal amount not to exceed $25,000,000 at any
one time outstanding;

 

(p)           Indebtedness consisting of promissory notes issued by the Borrower
or any Restricted Subsidiary to current or former officers, directors and
employees, their respective estates, spouses or former spouses to finance the
purchase or redemption of Capital Stock of Borrower or any of its direct or
indirect parent corporations permitted by Section 7.6; provided that any such
obligations shall be explicitly subordinated to the Obligations;

 

77

--------------------------------------------------------------------------------


 

(q)           Indebtedness of the Borrower or any Restricted Subsidiary to the
extent (i) the proceeds of such Indebtedness are deposited and used to defease
the Second Lien Notes as described under Article 8 of the Second Lien Notes
Indenture and (ii) such Indebtedness otherwise constitutes Refinancing
Indebtedness in respect of the Second Lien Notes;

 

(r)            Indebtedness of Restricted Subsidiaries of the Borrower that are
not Guarantors in an aggregate principal amount not to exceed the greater of
$15,000,000 and 1.25% of Total Assets at any one time outstanding; and

 

(s)            Indebtedness of the Borrower or any Restricted Subsidiary
consisting of the financing of insurance premiums in the ordinary course of
business.

 

For purposes of determining compliance with this Section 7.2, in the event that
an item of Indebtedness meets the criteria of more than one of clauses
(a) through (s) above or is entitled to be incurred pursuant to the Consolidated
Fixed Charge Coverage Ratio provisions of this Section 7.2, the Borrower shall,
in its sole discretion, classify (or on a later date reclassify in whole or in
part so long as such Indebtedness is permitted to be incurred pursuant to such
provision at the time of reclassification) such item of Indebtedness in any
manner that complies with this Section 7.2 (and any portion of an item of
Indebtedness to be incurred under clauses (a) through (s) above on a particular
date shall not be included in the calculation of the Consolidated Fixed Charge
Coverage Ratio in determining the amount of Indebtedness that may be incurred on
the same date pursuant to the Consolidated Fixed Charge Coverage Ratio
provisions of this Section 7.2).  Accrual of interest, accretion or amortization
of original issue discount, the payment of interest on any Indebtedness in the
form of additional Indebtedness with the same terms, and the payment of
dividends on Disqualified Capital Stock in the form of additional shares of the
same class of Disqualified Capital Stock will not be deemed to be an incurrence
of Indebtedness or an issuance of Disqualified Capital Stock for purposes of
this Section 7.2.  The maximum amount of Indebtedness that the Borrower and its
Restricted Subsidiaries may incur pursuant to this Section 7.2 shall not be
deemed to be exceeded, with respect to any outstanding Indebtedness, solely as a
result of fluctuations in the exchange rate of currencies.

 

The Borrower will not, and will not permit any Restricted Subsidiary that is a
Guarantor to, incur or suffer to exist Indebtedness that is senior in right of
payment to the Obligations or such Guarantor’s guarantee of the Obligations, as
the case may be, and subordinated in right of payment to any other Indebtedness
of the Borrower or such Guarantor, as the case may be.  For purposes of the Loan
Documents, no Indebtedness will be deemed to be subordinated in right of payment
to any other Indebtedness of the Borrower or any Guarantor solely by virtue of
such Indebtedness being unsecured or secured by different collateral or by
virtue of the fact that the holders of such Indebtedness have entered into one
or more intercreditor agreements giving one or more of such holders priority
over the other holders in the collateral held by them.

 

7.3.         Liens.  Will not, and will not cause or permit any of its
Restricted Subsidiaries to, directly or indirectly, create, incur, assume or
permit or suffer to exist any Liens (other than Permitted Liens) that secure
Indebtedness against or upon any property or assets of the Borrower or any of
its Restricted Subsidiaries whether owned on the Closing Date or acquired after
the Closing Date, or any proceeds therefrom, or assign or otherwise convey any
right to receive income or profits therefrom.

 

7.4.         Merger, Consolidation and Sale of Assets.  Will not, in a single
transaction or series of related transactions, consolidate or merge with or into
any Person, or sell, assign, transfer, lease, convey or otherwise dispose of (or
cause or permit any Restricted Subsidiary of the Borrower to sell, assign,
transfer, lease, convey or otherwise dispose of) all or substantially all of the
Borrower’s assets

 

78

--------------------------------------------------------------------------------


 

(determined on a consolidated basis for the Borrower and the Borrower’s
Restricted Subsidiaries) whether as an entirety or substantially as an entirety
to any Person unless:

 

(1)           either:

 

(a)           the Borrower shall be the surviving or continuing corporation; or

 

(b)           the Person (if other than the Borrower) formed by such
consolidation or into which the Borrower is merged or the Person which acquires
by sale, assignment, transfer, lease, conveyance or other disposition the
properties and assets of the Borrower and of the Borrower’s Restricted
Subsidiaries substantially as an entirety (the “Surviving Entity”):

 

(x)           shall be a corporation or limited liability company organized and
validly existing under the laws of the United States or any State thereof or the
District of Columbia; and

 

(y)           shall expressly assume, by amendment to this Agreement and to the
other Loan Documents (in form satisfactory to the Administrative Agent),
executed and delivered to the Administrative Agent, the due and punctual payment
of the principal of, fees and premium, if any, and interest on the Obligations
and the performance of every covenant of this Agreement and the Loan Documents
on the part of the Borrower to be performed or observed;

 

(2)           immediately after giving effect to such transaction and the
assumption contemplated by clause (1)(b)(y) above (including giving effect to
any Indebtedness and Acquired Indebtedness incurred or anticipated to be
incurred in connection with or in respect of such transaction), either (a) the
Borrower or such Surviving Entity, as the case may be shall be able to incur at
least $1.00 of additional Indebtedness pursuant to Section 7.2 or (b) the
Consolidated Fixed Charge Coverage Ratio for the Borrower or such Surviving
Entity, as the case may be would be greater than such ratio immediately prior to
such transaction;

 

(3)           immediately before and immediately after giving effect to such
transaction and the assumption contemplated by clause (1)(b)(y) above
(including, without limitation, giving effect to any Indebtedness and Acquired
Indebtedness incurred or anticipated to be incurred and any Lien granted in
connection with or in respect of the transaction), no Default or Event of
Default shall have occurred or be continuing; and

 

(4)           the Borrower or the Surviving Entity shall have delivered to the
Administrative Agent and the Collateral Agent an officers’ certificate and an
opinion of counsel, each stating that such consolidation, merger, sale,
assignment, transfer, lease, conveyance or other disposition and, if any
amendments to the Loan Documents are required in connection with such
transaction, such amendments comply with the applicable provisions of the Loan
Documents and that all conditions precedent in the Loan Documents relating to
such transaction have been satisfied.

 

For purposes of the foregoing, the transfer (by lease, assignment, sale or
otherwise, in a single transaction or series of transactions) of all or
substantially all of the properties or assets of one or more Restricted
Subsidiaries of the Borrower the Capital Stock of which constitutes all or
substantially all of the properties and assets of the Borrower, shall be deemed
to be the transfer of all or substantially all of the properties and assets of
the Borrower.

 

79

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing clauses (1), (2) and (3), (a) the Borrower and any
Restricted Subsidiary may consolidate with, merge into or sell, assign,
transfer, convey, lease or otherwise dispose of all or part of its properties
and assets to the Borrower or to another Restricted Subsidiary and (b) the
Borrower may merge with an Affiliate that is a Person that has no material
assets or liabilities and which was organized solely for the purpose of
reorganizing the Borrower in another jurisdiction.

 

Upon any consolidation, combination or merger or any transfer of all or
substantially all of the assets of the Borrower in accordance with the foregoing
in which the Borrower is not the continuing corporation, the Surviving Entity
shall succeed to, and be substituted for, and may exercise every right and power
of, the Borrower under this Agreement and the other Loan Documents with the same
effect as if such surviving entity had been named as such, and the Borrower
shall be released from the obligations under this Agreement and the other Loan
Documents.

 

Each Guarantor (other than any Guarantor whose Guarantee is to be released in
accordance with the terms of this Agreement) will not, and the Borrower will not
cause or permit any Guarantor to, consolidate with or merge with or into any
Person other than the Borrower or any other Guarantor unless:

 

(1)           the entity formed by or surviving any such consolidation or merger
(if other than the Guarantor) or to which such sale, lease, conveyance or other
disposition shall have been made is a corporation, limited liability company or
partnership organized and existing under the laws of the United States or any
State thereof or the District of Columbia;

 

(2)           such entity assumes by supplement to this Agreement and any other
applicable Loan Documents all of the obligations of the Guarantor on the
Guarantee; and

 

(3)           immediately after giving effect to such transaction, no Default or
Event of Default shall have occurred and be continuing.

 

Any merger or consolidation of a Guarantor with and into the Borrower (with the
Borrower being the surviving entity) or another Guarantor that is a Restricted
Subsidiary of the Borrower need only comply with clause (4) of the first
paragraph of this Section 7.4.

 

7.5.         Disposition of Property.  Consummate an Asset Sale unless:

 

(1)           the Borrower or the applicable Restricted Subsidiary, as the case
may be, receives consideration at the time of such Asset Sale at least equal to
the fair market value of the assets sold or otherwise disposed of (as determined
in good faith by the Borrower’s Board of Directors);

 

(2)           at least 75% of the consideration received by the Borrower or the
Restricted Subsidiary, as the case may be, from such Asset Sale shall be in the
form of cash, Cash Equivalents and/or Replacement Assets (as defined below) and
is received at the time of such disposition; provided that (a) the amount of any
liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s most
recent balance sheet or the notes thereto) of the Borrower or any such
Restricted Subsidiary (other than liabilities that are by their terms
subordinated to the Obligations) that are assumed by the transferee of any such
assets, (b) any securities, notes or other obligations received by the Borrower
or any such Restricted Subsidiary from such transferee that are, within 180 days
after the date of the Asset Sale, converted by the Borrower or such Restricted
Subsidiary into cash or Cash Equivalents, to the extent of the cash of Cash

 

80

--------------------------------------------------------------------------------


 

Equivalents received in that conversion and (c) Designated Non-cash
Consideration received by the Borrower or any Restricted Subsidiary in
connection with a joint venture with a Strategic Investor, provided that the
aggregate amount of Designated Non-cash Consideration issued pursuant to this
clause 2(c) since the Closing Date shall not exceed the greater of $25,000,000
and 2.0% of Total Assets of the Borrower at the time of the receipt of such
Designated Non-cash Consideration, with the fair market value of each item of
Designated Non-cash Consideration being measured at the time received and
without giving effect to subsequent changes in value, each shall be deemed to be
cash for the purposes of this provision;

 

(3)           upon the consummation of an Asset Sale, the Borrower shall apply,
or cause such Restricted Subsidiary to apply, the Net Cash Proceeds relating to
such Asset Sale within 365 days of receipt thereof either:

 

(a)           (x)(i) to permanently reduce Commitments pursuant to Section 2.9
or (ii) prepay, acquire or otherwise retire any Indebtedness of a Restricted
Subsidiary that is not a Guarantor and, in the case of any such Indebtedness
under any revolving credit facility, effect a permanent reduction in the
availability under such revolving credit facility; provided that if the Borrower
prepays any Indebtedness of a Restricted Subsidiary that is not a Guarantor
pursuant to clause (ii) of this clause (a), the Borrower shall equally and
ratably reduce the Commitments by making an offer to all Revolving Lenders to
reduce their Commitments pursuant to procedures reasonably satisfactory to the
Administrative Agent (and upon any reduction of Commitments contemplated hereby,
comply with Section 2.11) or (y) to the extent all Commitments have been
terminated, there are no outstanding Revolving Obligations and all Letters of
Credit have been terminated (or Cash Collateralized in an aggregate amount equal
to 103% of the L/C Exposure), to prepay the Term Loan Obligations;

 

(b)           to make an investment or capital expenditure in properties and
assets that replace the properties and assets that were the subject of such
Asset Sale or in properties and assets (including Capital Stock) that will be
used in the business of the Borrower and its Restricted Subsidiaries as existing
on the Closing Date or in businesses reasonably related thereto (“Replacement
Assets”);

 

(c)           with respect to any assets or Capital Stock of OnCure and/or any
of its Subsidiaries, to prepay, redeem or otherwise retire Indebtedness under
the OnCure Notes; and/or

 

(d)           a combination of prepayment and investment permitted by the
foregoing clauses (3)(a), (3)(b) and (3)(c); and

 

(4)           if such Asset Sale involves the disposition of Collateral, the
Borrower or such Subsidiary has complied with the provisions of this Agreement
and the other Loan Documents.

 

It is understood and agreed that Net Cash Proceeds “applied” to reduce
Commitments pursuant to this Section 7.5 shall be deemed applied to the extent
of such Commitments so reduced, and to the extent Section 2.11 requires a
prepayments and Cash Collateralization in an aggregate amount less than such
reduction, such Net Cash Proceeds may be used for any other purpose not
prohibited by the Loan Documents.

 

Pending the final application of such Net Cash Proceeds, the Borrower may
temporarily reduce borrowings under this Agreement or any other revolving credit
facility or otherwise use the Net

 

81

--------------------------------------------------------------------------------


 

Cash Proceeds in any manner that is not prohibited by the Loan Documents.  On
the 366th day after an Asset Sale or such earlier date, if any, as the Board of
Directors of the Borrower or of such Restricted Subsidiary determines not to
apply the Net Cash Proceeds relating to such Asset Sale as set forth in clauses
(3)(a), (3)(b), (3)(c) and (3)(d) of the preceding paragraph (each, a “Net
Proceeds Offer Trigger Date”), such aggregate amount of Net Cash Proceeds which
have not been applied on or before such Net Proceeds Offer Trigger Date as
permitted in clauses (3)(a), (3)(b), (3)(c) and (3)(d) of the preceding
paragraph (provided that if prior to such 366th day the Borrower or a Restricted
Subsidiary enters into a binding agreement committing it to apply such Net Cash
Proceeds in accordance with the requirements of clauses (3)(a), (3)(b),
(3)(c) and (3)(d) of the preceding paragraph after such day, such 365-day period
will be extended with respect to the amount of Net Cash Proceeds so committed
for a period not to exceed 180 days) (each a “Net Proceeds Offer Amount”) shall
be applied by the Borrower or such Restricted Subsidiary to (x) if the Net Cash
Proceeds Trigger has not been met as of such date (the “Application Date”),
first, prepay Swingline Loans, second, prepay Revolving Loans and third Cash
Collateralize L/C Exposure, in each case on such date (in such order of priority
until all such Net Cash Proceeds have been applied) and (y) if the Net Cash
Proceeds Trigger has been met as of the Application Date, make an offer to
reduce (the “Net Proceeds Offer”) to all Lenders, on a date not less than 30 nor
more than 60 days following the applicable Net Proceeds Offer Trigger Date, the
Commitments of all Lenders on a pro rata basis, pursuant to procedures
reasonably satisfactory to the Administrative Agent, in an amount equal to the
Net Proceeds Offer Amount at a price equal to 100% of the principal amount
thereof, plus accrued and unpaid interest, commitment fees and letter of credit
fees with respect thereto; provided, however, that if at any time any non-cash
consideration received by the Borrower or any Restricted Subsidiary of the
Borrower, as the case may be, in connection with any Asset Sale is converted
into or sold or otherwise disposed of for cash (other than interest received
with respect to any such non cash consideration), then such conversion or
disposition shall be deemed to constitute an Asset Sale hereunder and the Net
Cash Proceeds thereof shall be applied in accordance with this Section 7.5.

 

The Borrower may defer the Net Proceeds Offer until there is an aggregate
unutilized Net Proceeds Offer Amount equal to or in excess of $10,000,000
resulting from one or more Asset Sales (at which time, the entire unutilized Net
Proceeds Offer Amount, and not just the amount in excess of $10,000,000, shall
be applied as required pursuant to this paragraph).

 

In the event of the transfer of substantially all (but not all) of the property
and assets of the Borrower and its Restricted Subsidiaries as an entirety to a
Person in a transaction permitted under Section 7.4, which transaction does not
constitute a Change of Control, the successor corporation shall be deemed to
have sold the properties and assets of the Borrower and its Restricted
Subsidiaries not so transferred for purposes of this Section 7.5, and shall
comply with the provisions of this Section 7.5 with respect to such deemed sale
as if it were an Asset Sale.  In addition, the fair market value of such
properties and assets of the Borrower or its Restricted Subsidiaries deemed to
be sold shall be deemed to be Net Cash Proceeds for purposes of this
Section 7.5.

 

7.6.         Restricted Payments.  Directly or indirectly:

 

(1)           declare or pay any dividend or make any distribution (other than
dividends or distributions payable in Qualified Capital Stock of the Borrower)
on or in respect of shares of the Borrower’s Capital Stock to holders of such
Capital Stock;

 

(2)           purchase, redeem or otherwise acquire or retire for value any
Capital Stock of the Borrower;

 

(3)           make any principal payment on, purchase, defease, redeem, prepay,
decrease or otherwise acquire or retire for value, prior to any scheduled final
maturity, scheduled repayment

 

82

--------------------------------------------------------------------------------


 

or scheduled sinking fund payment, any Junior Debt or the OnCure Notes (or any
Refinancing of the OnCure Notes), except any payment, purchase, redemption,
defeasance or other acquisition or retirement for value of (i) any such
Indebtedness in anticipation of satisfying a sinking fund obligation, principal
installment or final maturity, in each case due within one year of the date of
payment, purchase, redemption, defeasance, acquisition or retirement, (ii) any
payment of intercompany Indebtedness to the Borrower or any of its Restricted
Subsidiaries, (iii) prepayments, redemptions or retirements of the OnCure Notes
pursuant to Section 7.5(3)(c) or 7.5(3)(d) and (iv) payments, purchases,
redemptions, defeasances, acquisitions or retirements of the OnCure Notes with
the net cash proceeds of an IPO; or

 

(4)           make any Investment (other than Permitted Investments) (each of
the foregoing actions set forth in clauses (1), (2), (3) and (4) being referred
to as a “Restricted Payment”);

 

if at the time of such Restricted Payment or immediately after giving effect
thereto,

 

(i)             a Default or an Event of Default shall have occurred and be
continuing; or

 

(ii)            the Borrower is not able to incur at least $1.00 of additional
Indebtedness pursuant to the first paragraph of Section 7.2; or

 

(iii)            the aggregate amount of Restricted Payments (including such
proposed Restricted Payment) made subsequent to April 20, 2010 (the amount
expended for such purposes, if other than in cash, being the fair market value
of such property as determined in good faith by the Board of Directors of the
Borrower) shall exceed the sum of:

 

(w)          50% of the cumulative Consolidated Net Income (or if cumulative
Consolidated Net Income shall be a loss, minus 100% of such loss) of the
Borrower for the period beginning April 1, 2010 and to the end of the Borrower’s
most recently ended fiscal quarter for which internal financial statements are
available at the time the Restricted Payment occurs (treating such period as a
single accounting period); plus

 

(x)           100% of the aggregate Qualified Proceeds received by the Borrower
from any Person (other than a Subsidiary of the Borrower) from the issuance and
sale subsequent to April 20, 2010 and on or prior to the date the Restricted
Payment occurs (the “Reference Date”) of Qualified Capital Stock of the Borrower
or warrants, options or other rights to acquire Qualified Capital Stock of the
Borrower (but excluding any debt security that is convertible into, or
exchangeable for, Qualified Capital Stock); plus

 

(y)           without duplication of any amounts included in clause
(iii)(x) above, 100% of the aggregate Qualified Proceeds of any equity
contribution received by the Borrower from a holder of the Borrower’s Capital
Stock subsequent to the April 20, 2010 and on or prior to the Reference Date;
plus

 

(z)           without duplication, the sum of:

 

(1)           the aggregate amount returned in cash and fair market value of
property used or useful in a Similar Business on or with respect to Investments
(other than Permitted Investments) made subsequent to April 20, 2010 whether
through interest payments, principal payments, dividends or other distributions
or payments;

 

83

--------------------------------------------------------------------------------


 

(2)           the net cash proceeds and fair market value of property used or
useful in a Similar Business received by the Borrower or any of its Restricted
Subsidiaries from the disposition of all or any portion of such Investments
(other than to a Subsidiary of the Borrower); and

 

(3)           upon redesignation of an Unrestricted Subsidiary as a Restricted
Subsidiary, the fair market value of such Subsidiary.

 

Notwithstanding the foregoing, the provisions set forth in the immediately
preceding paragraph do not prohibit:

 

(1)           the payment of any dividend within 60 days after the date of
declaration of such dividend if the dividend would have been permitted on the
date of declaration or the redemption, repurchase or retirement of any Junior
Debt or any of the OnCure Notes (or any Refinancing of the OnCure Notes), if at
the date of any irrevocable redemption notice such payment would have complied
with this Section 7.6;

 

(2)           any Restricted Payment, either (i) in exchange for shares of
Qualified Capital Stock of the Borrower or (ii) through the application of net
proceeds of a substantially concurrent sale for cash (other than to a Subsidiary
of the Borrower) of shares of Qualified Capital Stock of the Borrower (provided
such net proceeds are excluded from the calculation set forth under clause
(iii) above);

 

(3)           the acquisition or prepayment of any Junior Debt or any of the
OnCure Notes (or any Refinancing of the OnCure Notes) either (i) in exchange for
(a) shares of Qualified Capital Stock of the Borrower or (b) Refinancing
Indebtedness, or (ii) through the application of net proceeds of a substantially
concurrent sale for cash (other than to a Subsidiary of the Borrower) (provided
such net proceeds are excluded from the calculation set forth under clause
(iii) above) of (a) shares of Qualified Capital Stock of the Borrower or
(b) Refinancing Indebtedness;

 

(4)           repurchases by the Borrower of Capital Stock of the Borrower or
any direct or indirect parent entity of the Borrower from current or former
officers, directors, consultants, agents and employees of the Borrower or any of
its Subsidiaries or their authorized representatives (including the heirs and
estates of such Persons) pursuant to any management equity subscription
agreement, stock option plan or agreement, shareholders agreement, or similar
agreement, plan or arrangement, including amendments thereto, in an aggregate
amount not to exceed $3,000,000 in any calendar year (with unused amounts in any
calendar year being carried over to the next succeeding calendar year subject to
a maximum of $6,000,000 in any calendar year); provided that such amount in any
fiscal year may be increased in an amount not to exceed (a) the net cash
proceeds from the sale of Qualified Capital Stock of the Borrower and, to the
extent contributed to the Borrower, Capital Stock of any direct or indirect
parent entity of the Borrower, in each case to any officer, director,
consultant, agent or employee of the Borrower or any Restricted Subsidiary of
the Borrower that occurs after the Closing Date (provided such net proceeds, to
the extent used to make a Restricted Payment pursuant to this clause (4), are
excluded from the calculation set forth under clause (iii) above), plus (b) the
net cash proceeds of key man life insurance policies received by the Borrower or
its Restricted Subsidiaries subsequent to the Closing Date;

 

(5)           the declaration and payment of dividends by the Borrower to, or
the making of loans to Parent, any direct or indirect parent in amounts required
for Parent or any direct or indirect parent companies to pay, in each case
without duplication,

 

84

--------------------------------------------------------------------------------


 

(a)           franchise taxes and other fees, taxes and expenses required to
maintain their corporate existence;

 

(b)           foreign, federal, state and local income taxes, to the extent such
income taxes are attributable to the income of the Borrower and its Restricted
Subsidiaries and, to the extent of the amount actually received from its
Unrestricted Subsidiaries, in amounts required to pay such taxes to the extent
attributable to the income of such Unrestricted Subsidiaries; provided that in
each case the amount of such payments in any fiscal year does not exceed the
amount that the Borrower and its Restricted Subsidiaries would be required to
pay in respect of federal, state and local taxes for such fiscal year were the
Borrower, its Restricted Subsidiaries and its Unrestricted Subsidiaries (to the
extent described above) were to pay such taxes separately from any such parent
entity;

 

(c)           customary salary, bonus, severance and other benefits payable to
officers and employees of any direct or indirect parent company of the Borrower
to the extent such salaries, bonuses, severance and other benefits are
attributable to the ownership or operation of the Borrower and its Restricted
Subsidiaries;

 

(d)           customary corporate indemnities owing to directors and officers of
Parent or any direct or indirect parent company of Parent;

 

(e)           general corporate operating and overhead costs and expenses of any
direct or indirect parent company of the Borrower to the extent such costs and
expenses are attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries;

 

(f)            fees and expenses related to any unsuccessful equity or debt
offering or other financing transaction of such parent entity; and

 

(g)           obligations under the Management Agreement;

 

(6)           the declaration and payment of dividends on the Borrower’s common
stock (or the payment of dividends to any direct or indirect parent entity to
fund a payment of dividends on such entity’s common stock), following the first
public offering of the Borrower’s common stock or the common stock of any of its
direct or indirect parent companies after the Closing Date, of up to 6% per
annum of the net cash proceeds received by or contributed to the Borrower in or
from any such public offering, other than public offerings with respect to the
Borrower’s common stock registered on Form S-8;

 

(7)           cash payments in lieu of fractional shares issuable as dividends
on preferred stock or upon the exercise or conversion of any warrants, options
or other securities of Parent, any direct or indirect parent company of Parent,
the Borrower or any of its Restricted Subsidiaries;

 

(8)           the declaration and payment of dividends to holders of any class
or series of Disqualified Capital Stock of the Borrower or any of its Restricted
Subsidiaries and the repurchase or redemption of Disqualified Capital Stock upon
any scheduled redemption date; provided that such Disqualified Capital Stock was
issued in accordance with Section 7.2;

 

(9)           the purchase, repurchase, redemption, defeasance or other
acquisition or retirement for value of any Junior Debt or any of the OnCure
Notes (or any Refinancing of the

 

85

--------------------------------------------------------------------------------


 

OnCure Notes) (a) at a purchase price not greater than 101% of the principal
amount of such Junior Debt or any of the OnCure Notes (or any Refinancing of the
OnCure Notes) in the event of a change of control as defined under such Junior
Debt in accordance with provisions similar to the corresponding provisions of
the Second Lien Indenture (as in effect on the Closing Date) or the OnCure Notes
Indenture, as applicable, relating to a change of control; provided that, prior
to such purchase, repurchase, redemption, defeasance or acquisition or
retirement, Borrower shall have complied with Section 2.26 or (b) at a purchase
price not greater than 100% of the principal amount of such Junior Debt in the
case of an “asset sale” as defined under such Junior Debt in accordance with
provisions similar to the corresponding provisions of the Second Lien Indenture
(as in effect on the Closing Date) relating to asset sales, so long as prior to
such purchase, repurchase, redemption, defeasance or acquisition or retirement
(i) if the Net Cash Proceeds Trigger has been met as of the Application Date,
the Borrower has completed the Net Proceeds Offer as provided in Section 7.5
with respect thereto (and made all prepayments and Cash Collateralizations
required by Section 2.11 as a result of such compliance) and (ii) if the Net
Cash Proceeds Trigger has not been met as of such date, Borrower has complied
with all of the prepayment and Cash Collateralization requirements of clause
(x) of the third to last paragraph of Section 7.5 with respect thereto;

 

(10)         distributions of Capital Stock or Indebtedness of Unrestricted
Subsidiaries (except to the extent of any Permitted Investment under clauses
(10), (12) and (19) of the definition thereof in such Unrestricted Subsidiary);

 

(11)         repurchases of Capital Stock of Parent, any of its direct or
indirect parent companies, the Borrower or any Restricted Subsidiaries deemed to
occur upon exercise of stock options or warrants or other securities convertible
or exchangeable into Capital Stock of Parent, any of its direct or indirect
parent companies, the Borrower or any Restricted Subsidiaries if such Capital
Stock represents all or a portion of the exercise price of such options or
warrants; and

 

(12)         so long as no Default or Event of Default shall have occurred and
be continuing, other Restricted Payments in an aggregate amount taken together
with all other Restricted Payments made pursuant to this clause (12) not to
exceed $15,000,000.

 

In determining the aggregate amount of Restricted Payments made for purposes of
clause (iii) of the immediately preceding paragraph: (x) at any time subsequent
to April 20, 2010 but prior to the Closing Date, only amounts expended pursuant
to Section 4.10(a) and clauses (1), (6), (9) and (12) of Section 4.10(b) of the
Senior Subordinated Notes Indenture shall be included in such calculation and
(y) on or following the Closing Date, only amounts expended pursuant to such
immediately preceding paragraph and clauses (1), (6), (9) and (12) above shall
be included in such calculation.

 

Notwithstanding the foregoing, no Restricted Payment shall be permitted pursuant
to the first paragraph of this Section 7.6 or pursuant to clause (12) above if,
on a pro forma basis after giving effect thereto, the Total Extensions of Credit
would exceed 75% of the Commitments.

 

7.7.         Payment Restrictions Affecting Restricted Subsidiaries.  The
Borrower will not, and will not cause or permit any of its Restricted
Subsidiaries to, directly or indirectly, create or otherwise cause or permit to
exist or become effective any consensual encumbrance or restriction on the
ability of any Restricted Subsidiary of the Borrower to:

 

(1)           pay dividends or make any other distributions on or in respect of
its Capital Stock;

 

86

--------------------------------------------------------------------------------


 

(2)           make loans or advances to the Borrower or any other Restricted
Subsidiary or to pay any Indebtedness owed to the Borrower or any other
Restricted Subsidiary of the Borrower; or

 

(3)           transfer any of its property or assets to the Borrower or any
other Restricted Subsidiary of the Borrower, except in each case for such
encumbrances or restrictions existing under or by reason of:

 

(a)           applicable law, rule, regulation or order;

 

(b)           the Second Lien Notes Documentation;

 

(c)           customary non assignment provisions of any contract or license or
any lease governing a leasehold interest of any Restricted Subsidiary of the
Borrower;

 

(d)           any instrument governing Acquired Indebtedness or Capital Stock,
which encumbrance or restriction is not applicable to any Person, or the
properties or assets of any Person, other than the Person or the properties or
assets of the Person so acquired;

 

(e)           agreements existing on the Closing Date to the extent and in the
manner such agreements are in effect on the Closing Date;

 

(f)            this Agreement and other Loan Documents;

 

(g)           the Senior Subordinated Notes, the Senior Subordinated Notes
Indenture and related guarantees;

 

(h)           restrictions on the transfer of assets subject to any Lien
permitted under Section 7.3 imposed by the holder of such Lien;

 

(i)            customary provisions in joint venture agreements and other
similar agreements (in each case relating solely to the respective joint venture
or similar entity or the equity interests therein) entered into in the ordinary
course of business;

 

(j)            Purchase Money Indebtedness or Capitalized Lease Obligations
that, in each case, impose restrictions of the nature discussed in clause
(3) above in the first paragraph of this Section 7.7 on the property so
acquired;

 

(k)           contracts for the sale of assets, including without limitation,
customary restrictions with respect to a Subsidiary pursuant to an agreement
that has been entered into for the sale or disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary;

 

(l)            restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;

 

(m)          customary provisions in joint venture agreements and other similar
agreements entered into in the ordinary course of business;

 

87

--------------------------------------------------------------------------------


 

(n)           Indebtedness or Capital Stock of any Restricted Subsidiary
(i) that is a Guarantor that is incurred subsequent to the Closing Date or
(ii) that is incurred by a Foreign Subsidiary of the Borrower subsequent to the
Closing Date;

 

(o)           an agreement governing Indebtedness incurred to Refinance the
Indebtedness issued, assumed or incurred pursuant to an agreement referred to in
clauses (b), (d), (e), (g) and (h) above; provided, however, that the provisions
relating to such encumbrance or restriction contained in any such Indebtedness
are no less favorable to the Borrower in any material respect as determined by
the Board of Directors of the Borrower in their reasonable and good faith
judgment than the provisions relating to such encumbrance or restriction
contained in agreements referred to in such clauses (b), (d), (e), (g) and (h);
and

 

(p)           any encumbrance or restriction arising pursuant to an agreement or
instrument relating to any Indebtedness permitted to be incurred subsequent to
the Closing Date pursuant to Section 7.2 if the encumbrances and restrictions
contained in any such agreement or instrument taken as a whole are not
materially less favorable to the Lenders than (i) the encumbrances and
restrictions contained in this Agreement, together with the Security Documents
as in effect on the Closing Date or (ii) in comparable financings (as determined
in good faith by the Borrower) and where, in the case of clause (ii), either
(a) the Borrower determines at the time of incurrence or issuance of such
Indebtedness that such encumbrances or restrictions will not adversely affect,
in any material respect, the Borrower’s ability to make principal or interest
payments on the notes or (b) such encumbrance or restriction applies only during
the continuance of a default relating to such Indebtedness.

 

7.8.         [Reserved].

 

7.9.         Transactions with Affiliates.

 

(a)           The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, enter into or permit to exist any
transaction or series of related transactions (including, without limitation,
the purchase, sale, lease or exchange of any property or the rendering of any
service) with, or for the benefit of, any of its Affiliates (each, an “Affiliate
Transaction”) involving aggregate consideration in excess of $2,500,000, other
than (x) Affiliate Transactions permitted under paragraph (b) below and
(y) Affiliate Transactions on terms that are no less favorable than those that
might reasonably have been obtained in a comparable transaction at such time on
an arm’s length basis from a Person that is not an Affiliate of the Borrower or
such Restricted Subsidiary.

 

All Affiliate Transactions (and each series of related Affiliate Transactions)
involving aggregate payments or other property with a fair market value in
excess of $10,000,000 shall be approved by the Board of Directors of the
Borrower or such Restricted Subsidiary, as the case may be, such approval to be
evidenced by a Board Resolution stating that such Board of Directors has
determined that such transaction complies with the foregoing provisions.  If the
Borrower or any Restricted Subsidiary of the Borrower enters into an Affiliate
Transaction (or a series of related Affiliate Transactions) that involves an
aggregate fair market value of more than $20,000,000, the Borrower or such
Restricted Subsidiary, as the case may be, shall obtain an opinion as to the
fairness of such transaction or series of related transactions to the Borrower
or the relevant Restricted Subsidiary, as the case may be, from a financial
point of view, from an Independent Financial Advisor and file the same with the
Administrative Agent.

 

88

--------------------------------------------------------------------------------


 

(b)           The following shall not be deemed Affiliate Transactions and,
therefore, the restrictions set forth in this Section 7.9 shall not apply to:

 

(1)           reasonable fees and compensation paid to and indemnity provided on
behalf of, officers, directors, employees or consultants or to professional
corporations of which they are the owner of the Borrower or any Restricted
Subsidiary of the Borrower as determined in good faith by the Borrower’s Board
of Directors or senior management;

 

(2)           transactions between or among the Borrower and any of its
Restricted Subsidiaries or between or among such Restricted Subsidiaries,
provided that such transactions are not otherwise prohibited by this Agreement;

 

(3)           the payment of management, consulting, monitoring and advisory
fees and related expenses to the Permitted Holders and the termination fees
pursuant to the Management Agreement as in effect on April 20, 2010 or any
amendment thereto (so long as such amendment is not less favorable to the
Lenders in any material respect than the Management Agreement on April 20,
2010);

 

(4)           any agreement as in effect as of the Closing Date or any amendment
thereto or any transaction contemplated thereby (including pursuant to any
amendment thereto) in any replacement agreement thereto so long as any such
amendment or replacement agreement is not more disadvantageous to the Lenders in
any material respect than the original agreement as in effect on the Closing
Date;

 

(5)           Restricted Payments and Permitted Investments permitted by this
Agreement;

 

(6)           transactions with a Person that is an Affiliate of the Borrower
solely because the Borrower owns, directly or indirectly, Capital Stock of, or
controls, such Person; provided such Person does not control the Borrower;

 

(7)           the pledge of Capital Stock of Unrestricted Subsidiaries to
support Indebtedness thereof;

 

(8)           issuances and sales of Capital Stock of the Borrower to Affiliates
of the Borrower or the receipt of the proceeds of capital contributions in
respect of Capital Stock;

 

(9)           payments made by the Borrower or any Restricted Subsidiary to the
Permitted Holders for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities,
including, without limitation, in connection with acquisitions or divestitures,
which payments are approved by a majority of the disinterested members, if any,
of the Board of Directors of the Borrower in good faith;

 

(10)         transactions with customers, clients, suppliers, or purchasers or
sellers of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms of the Loan Documents that are fair
to the Borrower and its Restricted Subsidiaries, in the reasonable determination
of the Board of Directors of the Borrower, or are on terms at least as favorable
as would reasonably have been entered into at such time with an unaffiliated
party;

 

(11)         the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, the Shareholders
Agreement (including any registration rights agreement or purchase agreements
related thereto to which it was a party on the

 

89

--------------------------------------------------------------------------------


 

Closing Date and any similar agreement that it may enter into thereafter);
provided, however, that the existence of, or the performance by the Borrower or
any of its Restricted Subsidiaries of its obligations under, any future
amendment to the Shareholders Agreement or under any similar agreement entered
into after the Closing Date shall only be permitted by this clause (11) to the
extent that the terms of any such existing agreement together with all
amendments thereto, taken as a whole, or new agreement are not otherwise more
disadvantageous to the Lenders in any material respect than the original
agreement as in effect on the Closing Date;

 

(12)         Purchases or payments for professional liability and other
insurance by the Borrower, its Restricted Subsidiaries, their respective
employees or any Person that is an Affiliate of the Borrower to Batan Insurance
in the ordinary course of business and at fair market value as determined by the
Borrower in good faith; and

 

(13)         leasing of property or equipment from the Borrower’s employees or
any person that is an Affiliate of the Borrower in the ordinary course of
business and at fair market values as determined by the Borrower in good faith.

 

7.10.       [Reserved].

 

7.11.       [Reserved].

 

7.12.       Changes in Fiscal Periods.  Permit the fiscal year of the Borrower
to end on a day other than December 31 or change the Borrower’s method of
determining fiscal quarters; provided, however, that the Borrower may, upon
written notice to the Administrative Agent, change its fiscal year to any other
fiscal year reasonably acceptable to the Administrative Agent, provided further,
however, that as a condition to any such change the Borrower and the
Administrative Agent shall, and are hereby authorized by the Lenders to, make
any adjustments to this Agreement that are necessary or appropriate to reflect
such change in fiscal year.

 

7.13.       Lines of Business.  The Borrower and its Restricted Subsidiaries
will not engage in any businesses which are not the same, similar, ancillary,
complementary, reasonably related to, or a reasonable extension of the
businesses in which the Borrower and its Restricted Subsidiaries are engaged on
the Closing Date, except to such extent as would not be material to the Borrower
and its Subsidiaries taken as a whole.

 

7.14.       Financial Condition Covenant.  Permit the Applicable Sum (x) to be
less than $15,000,000 for more than three consecutive Business Days without
notifying the Administrative Agent in writing of the same within two Business
Days after such three consecutive Business Day period or (y) to be less than
$15,000,000 as of the last Business Day of any month.

 

SECTION 8

 

EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a)           the Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay within 5 Business Days after the same becomes due,
any interest on any Loan or Reimbursement Obligation or any fee payable pursuant
to Section 2.8, or, within 20 days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

 

90

--------------------------------------------------------------------------------


 

(b)           any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate or financial statement (other than materials delivered pursuant to
Section 6.2(c)) furnished by it at any time under or in connection with this
Agreement or any such other Loan Document shall prove to have been inaccurate in
any materially respect to the extent such covenant or other agreement is not
already subject to a “materiality” or “Material Adverse Effect” qualifier on or
as of the date made or deemed made; or

 

(c)           any Loan Party shall default in the observance or performance of
any agreement contained in Section 6.4(a) or (b) (with respect to Parent and the
Borrower only), Section 6.7(a) or Section 7 of this Agreement; or

 

(d)           any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after the earlier of
knowledge thereof by a Responsible Officer of a Loan Party or notice to the
Borrower from the Administrative Agent or the Required Lenders; or

 

(e)           any Covenant Party shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Obligations) on any scheduled or original due date with respect thereto
after giving effect to applicable cure periods and consents and waivers obtained
during such cure periods; or (ii) default in making any payment of any interest
on any such Indebtedness (excluding the Obligations), beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created and such default has not been cured or waived; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition after giving effect to applicable cure periods and consents and
waivers obtained during such cure periods is to cause, or to permit the holder
or beneficiary of such Indebtedness (or a trustee or agent on behalf of such
holder or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable and
such default has not been waived; provided that a default, event or condition
described in clause (i), (ii) or (iii) of this paragraph (e) shall not at any
time constitute an Event of Default unless, at such time, one or more defaults,
events or conditions of the type described in clauses (i), (ii) and (iii) of
this paragraph (e) shall have occurred and be continuing with respect to
Indebtedness the outstanding principal amount of which exceeds in the aggregate
$15,000,000; or

 

(f)            (i) any Covenant Party (other than any Immaterial Subsidiary)
shall commence any case, proceeding or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or any Covenant Party (other than any Immaterial Subsidiary) shall make
a general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any Covenant Party (other than any Immaterial Subsidiary) any
case, proceeding or other action of a nature referred to in clause (i) above
that (A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed or undischarged for a period

 

91

--------------------------------------------------------------------------------


 

of 60 days; or (iii) there shall be commenced against any Covenant Party (other
than any Immaterial Subsidiary) any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or
(iv) any Covenant Party (other than any Immaterial Subsidiary) shall take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) any Covenant Party (other than any Immaterial Subsidiary) shall admit in
writing its inability to pay its debts as they become due; or

 

(g)           one or more judgments, awards or decrees shall be entered against
the Borrower or any of its Restricted Subsidiaries (other than Immaterial
Subsidiaries) involving for the Borrower and its Restricted Subsidiaries (other
than Immaterial Subsidiaries) taken as a whole a liability (to the extent not
paid or fully covered by insurance and as to which the relevant insurance
company has not denied coverage) of $15,000,000 or more, and all such judgments,
awards or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 30 days from the entry thereof, or

 

(h)           the security interest or lien created under any of the Security
Documents shall cease, for any reason (other than by reason of (x) the express
release thereof pursuant to Section 10.14, (y) the failure of the Administrative
Agent or the Collateral Agent to retain possession of Collateral physically
delivered to it or (z) the failure of the Administrative Agent or the Collateral
Agent to timely file UCC continuation statements), to be in full force and
effect, or any Loan Party or any Affiliate of any Loan Party shall so assert in
writing, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby
or any Loan Party or any Affiliate of any Loan Party shall so assert in writing;
or

 

(i)            the guarantee contained in Section 2 of the Guaranty and
Collateral Agreement shall cease, for any reason (other than in accordance with
the terms thereof), to be in full force and effect or any Loan Party or any
Affiliate of any Loan Party shall so assert;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of Reimbursement Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) shall immediately become due
and payable, and (B) if such event is any other Event of Default, either or both
of the following actions may be taken:  (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, shall, by notice to the Borrower declare the Commitments to be
terminated forthwith, whereupon the Commitments shall immediately terminate; and
(ii) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower, declare the Loans (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents
(including all amounts of Reimbursement Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable.  With respect to all Letters of
Credit with respect to which presentment for honor shall not have occurred at
the time of any action taken pursuant to the previous sentence, the Borrower
shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such

 

92

--------------------------------------------------------------------------------


 

Letters of Credit.  Amounts held in such cash collateral account shall be
applied by the Administrative Agent to the payment of Reimbursement Obligations
in respect of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other Obligations.  After all such
Letters of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other Obligations shall have been
paid in full, the balance, if any, in such cash collateral account shall be
returned to the Borrower (or such other Person as may be lawfully entitled
thereto).  Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived by
the Borrower.

 

SECTION 9

 

THE AGENTS

 

9.1.         Appointment.  Each Lender hereby irrevocably designates and
appoints the Administrative Agent and Collateral Agent as the agents of such
Lender under this Agreement and the other Loan Documents, and each such Lender
irrevocably authorizes each of the Administrative Agent and Collateral Agent, in
such capacities, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent or the
Collateral Agent, as the case may be, by the terms of this Agreement and the
other Loan Documents, together with such other powers as are reasonably
incidental thereto.  Notwithstanding any provision to the contrary elsewhere in
this Agreement or any other Loan Document, the Administrative Agent and the
Collateral Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent or the Collateral Agent.

 

9.2.         Delegation of Duties.  The Administrative Agent and the Collateral
Agent may execute any of their respective duties under this Agreement and the
other Loan Documents by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties. 
Each of the Administrative Agent and the Collateral Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

 

9.3.         Exculpatory Provisions.  Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder.  The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

 

93

--------------------------------------------------------------------------------


 

9.4.                            Reliance by Administrative Agent and Collateral
Agent.  The Administrative Agent and the Collateral Agent shall each be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to Parent or the Borrower), independent accountants and other experts
selected by the Administrative Agent or the Collateral Agent, as the case may
be.  The Administrative Agent may deem and treat the payee of any Note as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent.  The Administrative Agent and the Collateral Agent shall each be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action.  Each of the
Administrative Agent and the Collateral Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with a request of the Required Lenders (or,
if so specified by this Agreement, all Lenders), and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Lenders
and all future holders of the Loans.

 

9.5.                            Notice of Default.  Neither the Administrative
Agent nor the Collateral Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default unless the Administrative
Agent has received notice from a Lender, Parent or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.”  In the event that the Administrative
Agent receives such a notice, the Administrative Agent shall give notice thereof
to the Lenders and the Collateral Agent.  The Administrative Agent and the
Collateral Agent shall each take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders); provided that unless and until the
Administrative Agent or the Collateral Agent, as the case may be, shall have
received such directions, the Administrative Agent and the Collateral Agent each
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default or Event of Default as it shall deem
advisable in the best interests of the Lenders.

 

9.6.                            Non-Reliance on Agents and Other Lenders.

 

(a)                                 Each Lender expressly acknowledges that
neither the Agents nor any of their respective officers, directors, employees,
agents, attorneys-in-fact or affiliates have made any representations or
warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of a Loan Party or any affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by any Agent to any Lender. 
Each Lender represents to the Agents that it has, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to extend credit hereunder and enter into this Agreement.  Each
Lender also represents that it will, independently and without reliance upon any
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates.  Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent and the Collateral Agent hereunder or
under any

 

94

--------------------------------------------------------------------------------


 

other Loan Document, the Administrative Agent and the Collateral Agent, as the
case may be, shall not have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any affiliate of a Loan Party that may come into the
possession of the Administrative Agent, the Collateral Agent or any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates.  Neither the Syndication Agent, the Documentation Agent, the Joint
Lead Arrangers nor the Joint Bookrunners shall have nor shall be deemed to have
any fiduciary relationship with any Lender.

 

(b)                                 For purposes of determining compliance with
the conditions specified in Section 5.2 of this Agreement or Section 5 of the
Amendment Agreement, each Lender shall be deemed to have consented to, approved
or accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Borrowing Date specifying its objection thereto.

 

9.7.                            Indemnification.  The Lenders agree to indemnify
each Agent in its capacity as such (to the extent not reimbursed by Parent or
the Borrower and without limiting the obligation of Parent or the Borrower to do
so), ratably according to their respective Aggregate Exposure Percentages in
effect on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence, bad faith or willful misconduct.  The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.

 

9.8.                            Agent in Its Individual Capacity.  Each Agent
and its affiliates may make loans to, accept deposits from and generally engage
in any kind of business with any Loan Party as though such Agent were not an
Agent.  With respect to its Loans made or renewed by it and with respect to any
Letter of Credit issued or participated in by it, each Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.

 

9.9.                            Successor Administrative Agent or Collateral
Agent.  The Administrative Agent or Collateral Agent may resign as
Administrative Agent or Collateral Agent, as the case may be, upon 30 days’
notice to the Lenders and the Borrower.  If the Administrative Agent or the
Collateral Agent shall resign as Administrative Agent or Collateral Agent, as
the case may be, under this Agreement and the other Loan Documents, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall (unless an Event of Default under
Section 8(a) or Section 8(f) with respect to the Borrower shall have occurred
and be continuing) be subject to approval by the Borrower (which approval shall
not be unreasonably withheld or delayed), whereupon such successor agent shall
succeed to the rights, powers and duties of the Administrative Agent or
Collateral Agent, as the case may be, and the term “Administrative Agent” or
“Collateral Agent”, as the case may be, shall mean such successor agent
effective upon such appointment and approval, and the former Administrative

 

95

--------------------------------------------------------------------------------


 

Agent’s or Collateral Agent’s, as the case may be, rights, powers and duties as
Administrative Agent or Collateral Agent, as the case may be, shall be
terminated, without any other or further act or deed on the part of such former
Administrative Agent or Collateral Agent, as the case may be, or any of the
parties to this Agreement or any holders of the Loans.  If no successor agent
has accepted appointment as Administrative Agent or Collateral Agent by the date
that is 30 days following a retiring Administrative Agent’s or Collateral
Agent’s, as the case may be, notice of resignation, the retiring Administrative
Agent’s or Collateral Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent or Collateral Agent, as the case may be, hereunder until
such time, if any, as the Required Lenders and the Borrower, as applicable,
appoint a successor agent as provided for above.  After any retiring
Administrative Agent’s or Collateral Agent’s resignation as Administrative Agent
or Collateral Agent, as the case may be, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent or Collateral Agent, as the case may be, under this
Agreement and the other Loan Documents.  Notwithstanding the foregoing, the
retiring Collateral Agent shall continue to hold the Collateral created by the
Loan Documents for the benefit of the Lenders until the successor Collateral
Agent has been effectively appointed pursuant to this paragraph. 
Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo, resigns as Administrative Agent, Wells Fargo, may, upon 90 days’ notice
to the Borrower resign as the Issuing Bank.  If Wells Fargo resigns as the
Issuing Bank, it shall retain all the rights and obligations of the Issuing Bank
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as the Issuing Bank and all Reimbursement Obligations
with respect thereto (including the right to require the Lenders to fund risk
participations in respect of any Letter of Credit pursuant to Section 3.4).

 

9.10.                     Withholding Tax.  To the extent required by any
applicable law, the Administrative Agent may withhold from any payment to any
Lender an amount equivalent to any applicable withholding tax.  If the Internal
Revenue Service or any other authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding tax ineffective), such Lender shall indemnify
and hold harmless the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Borrower pursuant to
Section 2.18 and Section 2.19 and without limiting the obligation of the
Borrower to do so) for all amounts paid, directly or indirectly, by the
Administrative Agent as Taxes or otherwise, together with all expenses incurred,
including legal expenses and any other out-of-pocket expenses, whether or not
such tax was correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.

 

9.11.                     Joint Lead Arrangers, Joint Bookrunners, Syndication
Agent and Documentation Agent.  Neither any of the Joint Lead Arrangers, Joint
Bookrunners, the Syndication Agent nor the Documentation Agent shall have any
duties or responsibilities hereunder in its capacity as such.

 

9.12.                     Intercreditor Agreement.  Each of the Administrative
Agent and the Collateral Agent is authorized to (and in the case of the OnCure
Assets Intercreditor Agreement, is instructed to and shall do so upon the
consummation of the OnCure Acquisition) enter into the Intercreditor Agreement,
the OnCure Assets Intercreditor Agreement and any other intercreditor agreement
it deems reasonable in connection with any Indebtedness permitted hereunder (of
junior lien priority or otherwise).

 

96

--------------------------------------------------------------------------------


 

SECTION 10

 

MISCELLANEOUS

 

10.1.                     Amendments and Waivers.  Neither this Agreement, any
other Loan Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 10.1, or, to the extent required to effectuate a Permitted Amendment,
pursuant to Section 2.25.  The Required Lenders and each Loan Party party to the
relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party party to the relevant Loan
Document may, from time to time, (a) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall (i) forgive
the principal amount or extend the final scheduled date of maturity of any Loan,
reduce the stated rate of any interest or fee payable hereunder (except (x) in
connection with the waiver of applicability of any post-default increase in
interest rates (which waiver shall be effective with the consent of the Required
Lenders) and (y) that any amendment or modification of defined terms used in the
financial covenants in this Agreement shall not constitute a reduction in the
rate of interest or fees for purposes of this clause (i)) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Commitment, in each case without the written
consent of each Lender (it being understood that waivers or modifications of
conditions precedent, covenants or Defaults or Events of Default shall only
require the consent of Required Lenders and that an increase in the available
portion of any Commitment of any Lender otherwise in accordance with this
Agreement shall not constitute an increase in the Commitment of any Lender)
directly affected thereby in an adverse manner; (ii) eliminate or reduce the
voting rights of any Lender under this Section 10.1 without the written consent
of such Lender; (iii) reduce any percentage specified in the definition of
Required Lenders, consent to the assignment or transfer by the Borrower of any
of its rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release all or
substantially all of the Loan Parties (or Loan Parties owning all or
substantially all of the Collateral) from their obligations under the Guaranty
and Collateral Agreement, in each case without the written consent of all
Lenders; (iv) increase the Commitments and outstanding Term Loans under this
Agreement in excess of $25 million plus the sum of the aggregate principal
amount of Term Loans prepaid or repaid under this Agreement above the amount of
Commitments and Term Loans outstanding on the Amendment and Restatement
Effective Date without the written consent of Lenders holding at least a
majority of the then outstanding principal amount of Term Loans made on the
Amendment and Restatement Effective Date; (v) reduce the percentage specified in
the definition of “Majority Facility Lenders” with respect to (a) the Revolving
Loans and Commitments, without the written consent of the Majority Revolving
Lenders and (b) the Term Facility, without the written consent of Lenders
holding at least a majority of outstanding principal amount of Term Loans;
(vi) amend, modify or waive any provision of Section 9 without the written
consent of the Administrative Agent or, to the extent relating to the Collateral
Agent, the Collateral Agent; (vii) amend, modify or waive any provision of
Section 2.6 or 2.7 without the written consent of the Swingline Lender;
(viii) amend, modify or waive any provision of Section 3 without the written
consent of the Issuing Bank or (ix) amend, modify or waive (a) Section 7.14,
(b) the definition of “Applicable Cash,” “Applicable Sum,” “Majority Revolving
Lenders” or “Revolving Obligations”, (c) the provisions of Section 5.02 of the
Guaranty and Collateral Agreement (with respect to the priority of Revolving
Obligations), (d) any provision of a Loan Document that would result in an
increase of the Revolving Obligations, (e) any provision of the Loan Document
that results in shortening the final maturity of the Term Loans or providing for
interim payments thereof

 

97

--------------------------------------------------------------------------------


 

prior to such final maturity and (f) any mandatory reductions of Commitments or
mandatory prepayment required pursuant to Section 2.11 or any amendment of
Section 2.11, in each case of this clause (ix), without the written consent of
the Majority Revolving Lenders.  Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Administrative Agent, the
Collateral Agent and all future holders of the Loans.  In the case of any
waiver, the Loan Parties, the Lenders, the Administrative Agent and the
Collateral Agent shall be restored to their former position and rights hereunder
and under the other Loan Documents, and any Default or Event of Default waived
shall be deemed to be cured and not continuing; but no such waiver shall extend
to any subsequent or other Default or Event of Default, or impair any right
consequent thereon.

 

Notwithstanding the foregoing, any amendment, modification, supplement or waiver
of the conditions precedent set forth in Section 5.2 shall be permitted to be
entered into by the Majority Revolving Lenders (or the Administrative Agent with
the written consent of the Majority Revolving Lenders), Parent and Borrower
without any further action or consent of any other party to any Loan Document
(it being acknowledged and agreed that, with respect to Sections 5.2(a) and (b),
this sentence shall apply solely to the conditions precedent and shall not apply
to any other amendment, modification, supplement or waiver hereunder or under
any other Loan Document notwithstanding that such other amendment, modification,
supplement or waiver may otherwise cause or allow such conditions precedent to
be satisfied).

 

Notwithstanding anything to the contrary contained in this Section 10.1, if the
Administrative Agent and Parent shall have jointly identified an obvious error
(including, but not limited to, an incorrect cross-reference) or any error or
omission of a technical nature, in each case, in any provision of any Loan
Document, then the Administrative Agent and/or the Collateral Agent (acting in
their sole discretion) and the Borrower or any other relevant Loan Party shall
be permitted to amend such provision or cure any ambiguity, defect or
inconsistency and such amendment shall become effective without any further
action or consent of any other party to any Loan Document.

 

10.2.                     Notices.  All notices, requests and demands to or upon
the respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of Parent, the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 

Parent and Borrower:

 

Radiation Therapy Services Holdings, Inc.

 

 

c/o Vestar Capital Partners V L.P.

 

 

245 Park Avenue,

 

 

41st Floor

 

 

New York, NY 10167

 

 

Attention: James L. Elrod, Jr.

 

 

Telecopy: (212) 808-4922

 

 

 

 

 

with a copy to:

 

98

--------------------------------------------------------------------------------


 

 

 

Kirkland & Ellis, LLP

 

 

300 North LaSalle Street

 

 

Chicago, IL 60654

 

 

Attention: Christopher Butler, P.C.

 

 

Telecopy: (312) 862-2200

 

 

 

Administrative Agent:

 

Wells Fargo Bank, National Association

 

 

301 South College Street

 

 

Charlotte, NC 28202

 

 

Attention: Kent Davis

 

 

Telecopy: 704-383-6647

 

 

Telephone: 704-715-1302

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

 

Documents required to be delivered pursuant to Section 6.1 or Section 6.2 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 10.2 or on the SEC’s website or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or Intranet
website, if any, to which the Administrative Agent has access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that:  (i) the Borrower shall deliver copies (which may be
electronic) of such documents to the Administrative Agent which so requests
until a written request to cease delivering copies is given by the
Administrative Agent or such Lender and (ii) the Borrower shall notify (which
may be by facsimile or electronic mail) the Administrative Agent (and each
Lender if there is at the time no incumbent Administrative Agent) of the posting
of any such documents. The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents referred to in this proviso.  Furthermore, if any financial statement,
certificate or other information required to be delivered pursuant to
Section 6.1 or 6.2 or 6.7 or 6.9 shall be required to be delivered on any date
that is not a Business Day, such financial statement, certificate or other
information may be delivered to the Administrative Agent on the next succeeding
Business Day after such date.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 or 3 unless otherwise agreed by the Administrative Agent
and the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

10.3.                     No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of the Administrative Agent or
any Lender, any right, remedy, power or privilege hereunder or under the other
Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

99

--------------------------------------------------------------------------------


 

10.4.                     Survival of Representations and Warranties.  All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.

 

10.5.                     Payment of Expenses.  The Borrower agrees (a) to pay
or reimburse each of the Administrative Agent, the Collateral Agent and the
Joint Lead Arrangers for all their reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment or proposed amendment (whether or not effective), supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements of Cahill Gordon & Reindel LLP, counsel to
the Administrative Agent, Collateral Agent and Joint Lead Arrangers (and one
local counsel to the Administrative Agent, Collateral Agent and Joint Lead
Arrangers in any applicable jurisdiction as to which the Administrative Agent
reasonably determines local counsel is appropriate) (provided that in no event
shall the Borrower be obligated to reimburse the reasonable expenses of more
than one counsel plus one counsel in each jurisdiction pursuant to this clause
(a)), (b) to pay or reimburse each Lender, the Collateral Agent and the
Administrative Agent for all their reasonable out-of-pocket costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any other documents prepared in
connection herewith or therewith, including, without limitation, the reasonable
fees and disbursements of counsel to Lenders, the Administrative Agent and the
Collateral Agent (provided that in no event shall the Borrower be obligated to
reimburse the reasonable expenses of more than one counsel plus one counsel in
each jurisdiction, unless as reasonably determined by a Lender, representation
of all the Lenders, the Administrative Agent and the Collateral Agent would
create an actual or potential conflict of interest) and (c) to pay, indemnify
and hold each Lender and each Agent and their respective officers, directors,
employees, affiliates, partners, advisors, agents and controlling persons (each,
an “Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, claims, penalties, actions, judgments, suits,
costs or expenses (including reasonable fees, disbursements, settlement costs
and other charges of counsel) of any kind or nature whatsoever (other than
consequential, special or punitive damages or losses) with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or the violation
of, noncompliance with or liability under, any Environmental Law relating to the
operations of any Group Member or any of the Properties, including the presence
or Release or threat of Release of Materials of Environmental Concern at, on,
under or from the Properties, and the reasonable fees and expenses of legal
counsel in connection with claims, actions or proceedings by any Indemnitee
against any Loan Party under any Loan Document (all the foregoing in this
clause (c), collectively, the “Indemnified Liabilities”), provided that, in each
case, the Borrower shall have no obligation hereunder to any Indemnitee with
respect to Indemnified Liabilities to the extent such Indemnified Liabilities
are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from (A) the bad faith, fraud, negligence, or
willful misconduct of such Indemnitee (or any of such Indemnitee’s affiliates or
their respective officers, directors, employees, advisors, trustees or agents),
(B) a dispute arising solely among Indemnitees and not arising from an act or
omission of Parent or any of its Subsidiaries or (C) a material breach by such
Indemnitee (or any of such Indemnitee’s affiliates or their respective officers,
directors, employees, advisors, trustees or agents) of its obligations
hereunder.  In the case of any investigation, litigation or other proceeding to
which the indemnity in clause (c) of this Section applies, such indemnity shall
be effective whether or not such investigation, litigation or other proceeding
is brought by a third party or any Group Member or an Indemnitee, and whether or
not an Indemnitee is otherwise a party thereto; provided further that the
Borrower shall not be required to reimburse the legal fees and expenses of more
than one primary outside counsel and reasonably necessary local and specialty
counsel for all Indemnitees with respect to any matter for which indemnification
is

 

100

--------------------------------------------------------------------------------


 

sought unless, as reasonably determined by an Indemnitee’s counsel,
representation of all such Indemnitees would create an actual or potential
conflict of interest. The Borrower shall not be required to indemnify any
Indemnitee for any Indemnified Liabilities paid or payable by such Indemnitee
in, or resulting from, the settlement of any action, proceeding or investigation
without the written consent of the Borrower, which consent shall not be
unreasonably withheld or delayed; provided that the foregoing indemnity shall
apply to any such settlement in the event that the Borrower was offered the
ability to assume the defense of the action that was the subject matter of such
settlement and elected not to assume.  All amounts due under this Section 10.5
shall be payable not later than 30 days after written demand accompanied by a
commercially reasonably detailed invoice therefor.  Statements payable by the
Borrower pursuant to this Section 10.5 shall be submitted to the address of the
Borrower set forth in Section 10.2, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Administrative
Agent.  The agreements in this Section 10.5 shall survive termination of the
Commitments and repayment of the Loans and all other amounts payable hereunder.

 

10.6.                     Successors and Assigns; Participations and
Assignments.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Bank that issues any Letter of Credit),
except that (i) except as permitted by Section 7.4, the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 10.6.  Nothing in this Agreement, express or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the other Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it), provided that:

 

(i)                                except in the case of an assignment to an
Eligible Assignee or an assignment of the entire remaining amount of the
assigning Lender’s interests under any Facility, the amount of the Commitments
or Term Loans, as applicable, of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $1,000,000 (or, in the case of the Revolving Loans or Commitments,
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default under Section 8(a) or 8(f) has occurred and is continuing;

 

(ii)                             each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, provided that this clause shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of each Facility.  This
Section 10.6(b)(ii) shall not be construed to prohibit assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of a single Facility;

 

(iii)                          the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 ;

 

101

--------------------------------------------------------------------------------


 

provided that only one such fee shall be payable in the event of simultaneous
assignments to or from two or more Approved Funds or Affiliates of the same
Lender; and

 

(iv)                         any Eligible Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an administrative questionnaire in
which such Eligible Assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Borrower, the Loan Parties and their Affiliates or their respective
securities) will be made available and who may receive such information in
accordance with such Eligible Assignee’s compliance procedures and applicable
laws, including Federal and state securities laws.

 

Subject to acceptance and recording thereof pursuant to paragraph (c)(ii) below,
from and after the effective date specified in each Assignment and Assumption
the Eligible Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.18,
2.19, 2.20 and 10.5).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section 10.6.

 

(c)                                  Register.  (i)  The Administrative Agent,
acting for this purpose as an agent of the Borrower, shall maintain at one of
its offices a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments and Extensions of Credit of, and principal amount (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive,
and the Borrower, the Administrative Agent, the Issuing Bank and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower or any Lender (with respect to any entry relating to
such Lender’s Loans)  at any reasonable time and from time to time upon
reasonable prior notice.

 

(ii)                                   Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an Eligible
Assignee, the Eligible Assignee’s completed administrative questionnaire (unless
the Eligible Assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b)(iii) of this Section 10.6, all tax
forms required under Section 2.19 and any written consent to such assignment
required by paragraph (b)(i) of this Section 10.6, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register.  No assignment shall be effective for purposes of this
Agreement unless and until it has been recorded in the Register as provided in
this paragraph.  The Register shall be available for inspection by the Borrower
or any Lender (with respect to any entry relating to such Lender’s Loans) at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may, without the
consent of the Borrower or the Administrative Agent, sell participations to one
or more banks or other entities (other than natural persons or Disqualified
Lenders) (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the

 

102

--------------------------------------------------------------------------------


 

Borrower, the Administrative Agent, the Issuing Bank and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of the Loan Documents; provided that
such agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 10.1 and (2) directly affects such Participant. 
Subject to paragraph (e) of this Section 10.6, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.18, 2.19 and 2.20
(subject to the requirements and limitations of such sections) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 10.6.  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.7(b) as
though it were a Lender, provided such Participant shall be subject to
Section 10.7(a) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”).  The entries in the Participant Register shall be conclusive and
such Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

(e)                                  Limitation on Participants’ Rights.  No
Participant shall be entitled to receive any greater payment under Section 2.18
or 2.19 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent, not to be unreasonably withheld or delayed.

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender (and any initial or
subsequent pledgee or grantee, as the case may be, may in turn at any time and
from time to time pledge or grant a security interest in all or any portion of
such rights as collateral security to secure obligations of such Person),
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or any other nation’s central bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Eligible Assignee for
such Lender as a party hereto.

 

(g)                                  Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Requirement of Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

(h)                                 The Borrower, upon receipt of written notice
from the relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in paragraph (d) above.

 

103

--------------------------------------------------------------------------------


 

10.7.                     Adjustments; Set-off.

 

(a)                                 Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or
Lenders, if any Lender (a “Benefitted Lender”) shall receive any payment of all
or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

 

(b)                                 In addition to any rights and remedies of
the Lenders provided by law, each Lender shall have the right after the
occurrence and during the continuance of an Event of Default, without prior
notice to Parent or the Borrower, any such notice being expressly waived by
Parent and the Borrower to the extent permitted by applicable law, upon any
amount becoming overdue and payable by Parent or the Borrower hereunder (whether
at the stated maturity, by acceleration or otherwise), to set off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final other than payroll, tax or trust
accounts), in any currency, and any other credits, indebtedness or claims, in
any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of Parent or the Borrower, as
the case may be.  Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

10.8.                     Counterparts.  This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.  Delivery of an executed signature page of this
Agreement by facsimile,.pdf file or other electronic transmission shall be
effective as delivery of a manually executed counterpart hereof.  A set of the
copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Administrative Agent.

 

10.9.                     Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.10.              Integration.  This Agreement and the other Loan Documents
represent the entire agreement of Parent, the Borrower, the Administrative Agent
and the Lenders with respect to the subject matter hereof and thereof, and there
are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

 

10.11.              GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY,

 

104

--------------------------------------------------------------------------------


 

AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION WILL BE REQUIRED THEREBY.

 

10.12.              Submission to Jurisdiction; Waivers.  Each of the parties
hereto hereby irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive general jurisdiction of the courts
of the City of New York, Borough of Manhattan, the courts of the United States
for the Southern District of New York located in the Borough of Manhattan, and
appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
Parent or the Borrower, as the case may be at its address set forth in
Section 10.2 or at such other address of which the Administrative Agent shall
have been notified pursuant thereto;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 10.12 any special, exemplary, punitive
or consequential damages.

 

10.13.              Acknowledgements.  Each of Parent and the Borrower hereby
acknowledges that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

 

(b)                                 neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to Parent or the Borrower
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between Administrative Agent and Lenders, on one
hand, and Parent and the Borrower, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among Parent, the Borrower and the
Lenders.

 

105

--------------------------------------------------------------------------------


 

10.14.              Releases of Guarantees and Liens.

 

(a)                                 Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Administrative Agent and the
Collateral Agent are hereby irrevocably authorized by each Lender (without
requirement of notice to or consent of any Lender except as expressly required
by Section 10.1) to (A) take any action requested by the Borrower having the
effect of releasing any Collateral or guarantee obligations (i) to the extent
necessary to permit sale or other disposition of Collateral (other than any such
sale or disposition to another Loan Party) not prohibited by any Loan Document
or that has been consented to in accordance with Section 10.1, (ii) upon
termination of the Total Commitments and payment in full of all then outstanding
Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit (unless cash collateralized
or subject to other arrangements satisfactory to the Issuing Bank) or
(iii) subject to Section 10.1, if otherwise approved, authorized or ratified in
writing by the Required Lenders, (B) to the extent agreed by the Administrative
Agent, to subordinate any Lien on any Property granted to or held by the
Administrative Agent or Collateral Agent under any Loan Document to the holder
of any Lien on such Property that is permitted by Section 7.3 or (C) to release
any Subsidiary Guarantor from its obligations under the Guaranty and Collateral
Agreement if such Person ceases to be a Subsidiary Guarantor as a result of a
disposition or any other transaction permitted under any Loan Document.

 

(b)                                 In connection with a termination or release
pursuant to Section 10.14(a)(A) or (a)(C), the Administrative Agent and
Collateral Agent shall promptly execute and deliver to the applicable Loan
Party, at the Borrower’s expense, all documents that the applicable Loan Party
shall reasonably request to evidence such termination or release.  Upon request
by the Administrative Agent or the Collateral Agent at any time, the Required
Lenders will confirm in writing such Administrative Agent’s and Collateral
Agent’s authority to release or subordinate its interest in particular types or
items of Property, or to release any Subsidiary Guarantor from its obligations
under the Guaranty and Collateral Agreement pursuant to this Section 10.14.

 

10.15.              Confidentiality.  Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ respective partners, directors, officers, employees,
agents and representatives, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder, under
any other Loan Document or any suit, action or proceeding relating to this
Agreement, any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations (it being understood that no disclosure shall be permitted under
this clause (f) to any Disqualified Lender), (g) subject to each such Person
being informed of the confidential nature of the Information and to its
agreement to keep such Information confidential and subject to an agreement
containing provisions substantially the same as those of this Section, to (i) an
investor or prospective investor in securities issued by an Approved Fund that
also agrees that Information shall be used solely for the purpose of evaluating
an investment in such securities issued by the Approved Fund, (ii) a trustee,
collateral manager, servicer, backup servicer, noteholder or secured party in
securities issued by an Approved Fund in connection with the administration,
servicing and reporting on the assets serving as collateral for

 

106

--------------------------------------------------------------------------------


 

securities issued by an Approved Fund, or (iii) a nationally recognized rating
agency that requires access to information regarding the Loan Parties, the Loans
and Loan Documents in connection with ratings issued in respect of securities
issued by an Approved Fund (it being understood that no disclosure shall be
permitted under this clause (g) to any Disqualified Lender), (h) with the
written consent of the Borrower or (i) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section 10.15 or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a non-confidential basis from a source other than the
Borrower; provided, however, that with respect to disclosures pursuant to
clauses (b) and (c) of this Section 10.15 (other than disclosures pursuant to
routine regulatory examinations) and clause (e) of this Section 10.15 (as such
clause relates to suits, actions or proceedings in which disclosure is being
sought by a third party), unless prohibited by applicable Requirements of Law or
court order, each Lender, the Issuing Bank and the Administrative Agent shall
(x) notify the Borrower in writing of any request by any Governmental Authority
or representative thereof or other Person for disclosure of confidential and
non-public information after receipt of such request and (y) if such disclosure
of such confidential or non-public information is legally required, furnish only
such portion of such information as it is legally compelled to disclose and
exercise commercially reasonable efforts to obtain a protective order or other
reliable assurance that confidential treatment will be accorded to the disclosed
information.

 

For the purposes of this Section 10.15, “Information” means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Administrative Agent, the Issuing
Bank or any Lender on a non-confidential basis prior to disclosure by the
Borrower subject to the last paragraph of Section 6.1.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

10.16.              WAIVERS OF JURY TRIAL.  HOLDINGS, THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

10.17.              USA PATRIOT Act.  Each Lender that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.

 

10.18.              No Advisory or Fiduciary Responsibility.  The Administrative
Agent, Syndication Agent, Documentation Agent, Joint Lead Arrangers and each
Lender and their respective Affiliates (collectively, solely for purposes of
this paragraph, the “Lenders”), may have economic interests that conflict with
those of the Loan Parties. The Loan Parties agree that nothing in the Loan
Documents will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other similar implied duty between the Lenders and the Loan
Parties. In connection with all aspects of each transaction contemplated by this
Agreement, the Loan Parties acknowledge and agree that (a) (i) the arranging and
other services described herein are arm’s-length commercial transactions between
the Loan Parties, on the one hand, and the Lenders, on the other hand, (ii) the
Loan Parties have consulted their own legal, accounting, regulatory and tax
advisors to the extent you have deemed appropriate and have not relied on any of
the Lenders for advice in any of such regards, and (iii) the Loan Parties are
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated by

 

107

--------------------------------------------------------------------------------


 

this Agreement; and (b) (i) each Lender has been, is, and will be acting solely
as a principal and, except as otherwise expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for any of Loan Parties under the Loan Documents and
(ii) under the Loan Documents, no Lender has any obligation to the Loan Parties
with respect to the transactions contemplated by this Agreement except those
obligations expressly set forth in this Agreement and/or the other Loan
Documents.  The Borrower further acknowledges and agrees that it is responsible
for making its own independent judgment with respect to such transactions and
the process leading thereto.

 

10.19.              Subject to Intercreditor Agreement.  Notwithstanding
anything herein to the contrary, (i) the Liens and security interests granted to
the Administrative Agent and the Collateral Agent pursuant to the Security
Documents are expressly subject to the Intercreditor Agreement, the OnCure
Assets Intercreditor Agreement and any other intercreditor agreement entered
into pursuant hereto and (ii) the exercise of any right or remedy by the
Administrative Agent or the Collateral Agent hereunder or under the
Intercreditor Agreement, the OnCure Assets Intercreditor Agreement and any other
intercreditor agreement entered into pursuant hereto is subject to the
limitations and provisions of the Intercreditor Agreement, the OnCure Assets
Intercreditor Agreement and such other intercreditor agreement entered into
pursuant hereto.  In the event of any conflict between the terms of the
Intercreditor Agreement, the OnCure Assets Intercreditor Agreement or any other
such intercreditor and terms of this Agreement, the terms of the Intercreditor
Agreement, the OnCure Assets Intercreditor Agreement or such other intercreditor
agreement, as applicable, shall govern.

 

10.20.              Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable Requirements of Law (collectively, the “Charges”),
shall exceed the maximum lawful rate (the “Maximum Rate”) which may be
contracted for, charged, taken, received or reserved by the Lender holding such
Loan in accordance with applicable Requirements of Law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

 

108

--------------------------------------------------------------------------------


 

Exhibit B

 

[Form of Term Note]

 

--------------------------------------------------------------------------------


 

[Form of]

TERM NOTE

 

$                                    New York, New York

 

[Date]

 

FOR VALUE RECEIVED, the undersigned, RADIATION THERAPY SERVICES, INC., a Florida
corporation (the “Borrower”), hereby promises to pay to
[                         ] (the “Lender”) or its registered assigns on the
Termination Date (as defined in the Credit Agreement referred to below) in
lawful money of the United States and in immediately available funds, the
principal amount of                             DOLLARS
($                                  ), or, if less, the aggregate unpaid
principal amount of all Term Loans of the Lender outstanding under the Credit
Agreement referred to below, which sum shall be due and payable in such amounts
and on such dates as are set forth in the Credit Agreement. Borrower further
agrees to pay interest in like money at such office specified in Section 2.17 of
the Credit Agreement on the unpaid principal amount hereof from time to time
from the date hereof at the rates, and on the dates, set forth in the Credit
Agreement.

 

The holder of this Note may endorse and attach a schedule to reflect the date,
Type and amount of each Term Loan of the Lender outstanding under the Credit
Agreement, the date and amount of each payment or prepayment of principal
hereof, and the date of each interest rate conversion or continuation pursuant
to Section 2.12 of the Credit Agreement and the principal amount subject
thereto; provided that the failure of the Lender to make any such recordation
(or any error in such recordation) shall not affect the obligations of Borrower
hereunder or under the Credit Agreement.

 

This Note is one of the “Term Notes” as defined in the Amended and Restated
Credit Agreement dated as of August 28, 2013 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, Radiation Therapy Services Holdings, Inc., the Lenders party thereto,
Wells Fargo Bank, National Association, as Administrative Agent and Collateral
Agent and the other parties party thereto from time to time, is subject to the
provisions thereof and is subject to optional and mandatory prepayment in whole
or in part as provided therein. Terms used herein which are defined in the
Credit Agreement shall have such defined meanings unless otherwise defined
herein or unless the context otherwise requires.

 

This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.

 

--------------------------------------------------------------------------------


 

Upon the occurrence and during the continuation of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and payable
all as provided therein.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE  WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW TO THE
EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WILL BE REQUIRED
THEREBY.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

 

RADIATION THERAPY SERVICES, INC., as Borrower

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Lender

 

Commitment

 

Term Loan
Commitment

 

Barclays Bank PLC

 

$

10,714,285.71

 

$

4,285,714.29

 

Black Diamond CLO 2006-1 (Cayman) LTD.

 

$

7,142,857.14

 

$

2,857,142.86

 

General Electric Capital Corporation

 

$

14,285,714.29

 

$

5,714,285.71

 

Morgan Stanley Bank, N.A.

 

$

17,857,142.86

 

$

7,142,857.14

 

Morgan Stanley Senior Funding, Inc.

 

$

7,142,857.14

 

$

2,857,142.86

 

SunTrust Bank

 

$

25,000,000.00

 

$

10,000,000.00

 

Wells Fargo Bank, National Association

 

$

17,857,142.86

 

$

7,142,857.14

 

Oaktree Capital Management, L.P.(1)

 

—

 

$

35,000,000.00

 

Beach Point SCF Loan LP

 

—

 

$

6,900,000.00

 

Beach Point Loan Master Fund, LP

 

—

 

$

8,100,000.00

 

Total:

 

$

100,000,000

 

$

90,000,000

 

 

--------------------------------------------------------------------------------

(1)  Solely in its capacity as investment manager on behalf of certain
investment funds and separate accounts.

 

--------------------------------------------------------------------------------